LOANID_CASSIDY Overall Event Final Credit Event Credit Exceptions Credit Comments Compliance Event Compliance Exceptions Compliance Comments Eligible For Predatory Testing - Unable to Test Compliance Comp Factors Purpose at origination Occupancy at origination LTV Original (Calculated) LTV Combined Orig (Calculated) Debt (Back) Ratio From 1008 12 2 1 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice Purchase Investment Property 75 75 19 2 1 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure Rate/Term Refi Investment Property 23 2 1 2 [2]State - Missing Application Disclosure Statement Purchase Investment Property 44 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD1 Incomplete [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; daily interest charges from final GFE dated 09/10/2010 reflects $377.28 however GFE column of comparison reflects $379.68 for daily interest charges. Final HUD not signed by the borrower or stamped by settlement agent. Finance charges under disclosed by $410.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $776.50 lender credit on line 204 of the HUD due to missing the credit itemization. GFE2 dated 09/07/2010 improper fee disclosure due to taxes due being disclosed until required services that you select. Taxes should not be disclosed on the GFE. GFE2 dated 09/07/2010 reflects an undocumented change in loan amount from $180,285 to $182,340. GFE3 dated 09/10/2010 improper fee disclosure due to taxes due being disclosed until required services that you select. Taxes should not be disclosed on the GFE. GFE3 dated 09/10/2010 reflects an undocumented change in loan amount from $182,340 to $181,199. Most recent GFE dated 09/10/2010 Summary of Loan Terms reflects a loan amount of $181,199 and a payment of $945.22 and the HUD summary of Loan Terms reflects a loan amount of $182,340 and a payment of $951.18. Most recent GFE dated 09/10/2010 Trade-Off Table reflects a loan amount of $181,199 and payment of $945.22 and the HUD reflects a loan amount of $182,340 and a payment of $951.18. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Rate/Term Refi Owner Occ 50 1 1 1 Rate/Term Refi Owner Occ 70 61 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Rate/Term Refi Investment Property 75 75 64 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Second Home 91 1 1 1 Rate/Term Refi Owner Occ 90 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $809 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 2 1 2 [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [3]GFE5 Reason(s) for interest rate-related revision(s) not documented [3]GFE8 Reason(s) for interest rate-related revision(s) not documented [3]GFE7 Reason(s) for settlement charge revision(s) not documented [3]GFE8 Reason(s) for settlement charge revision(s) not documented [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]GFE7 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]GFE8 Fees Not Disclosed Correctly [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Description of Underwriting Criteria and Required Documentation GFE2 dated 04/27/2011 reflects an undocumented change in loan amount from $304,700 to $304,200. GFE2 dated 04/27/2011reflects an undocumented decrease in Credit for interest rate from ($1904.38) to ($1901.25) therefore an undocumented increase in Adjusted Origination charges from ($914.38) to ($911.25). GFE3 dated 05/04/2011 reflects an undocumented change in loan amount from $304,200 to $306,151. GFE4 dated 05/31/2011 reflects an undocumented change in loan amount from $306,151 to $305,829. GFE4 dated 05/31/2011 reflects an undocumented decrease in Credit for interest rate from ($1913.44) to ($1911.43) therefore an undocumented increase in Adjusted Origination charges from ($923.44) to ($921.43). GFE5 dated 06/07/2011 reflects an undocumented decrease in Credit for interest rate from ($1911.43)to ($764.57) therefore an undocumented increase in Adjusted Origination charges from ($921.43) to ($225.43). GFE6 dated 06/08/2011 reflects an undocumented change in loan amount from $305,829 to $307,041. GFE7 dated 06/14/2011 reflects an undocumented change in loan amount from $307,041 to $305,794. GFE7 dated 06/14/2011 reflects an undocumented increase in title services and lender's title insurance from $525 to $550. GFE8 dated 06/15/2011 improper fee disclosure due to deed prep of $125.00 being disclosed in Required services that you can shop for section instead of being disclosed under title services. GFE8 dated 06/15/2011 reflects an undocumented change in loan amount from $305,794 to $305,600. GFE8 dated 06/15/2011 reflects an undocumented decrease in Credit for interest rate from ($2232.30) to ($2230.88) therefore an undocumented increase in Adjusted Origination charges from ($1242.30) to ($1240.88) GFE8 dated 06/15/2011 reflects an undocumented increase in title services and lender's title insurance from $550.00 to $553.00, an undocumented increase in government recording charges from $81.00 to $133.00, and an undocumented increase in required services that you can shop for from $0.00 to $125.00. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $675 and the total collected was $877, resulting in an increase of $202 or 29.93%. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/14/2011; Adjusted Origination disclosed as ($1242.30) increased at closing to ($1240.88). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/14/2011 of ($2232.30) but final HUD discloses a credit of ($2230.88). Rate/Term Refi Owner Occ 3 1 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $224.36 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Also unable to apply $1261.50 lender credit on line 204 of the HUD due to missing the credit itemization. GFE2 dated 05/26/2011 reflects an undocumented change in loan amount from $161,415 to $159,350. GFE3 dated 05/27/2011 reflects an undocumented change in loan amount from $159,350 to $159,595. GFE4 dated 05/31/2011 reflects an undocumented change in loan amount from $159,595 to $159,286. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing 2 [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure Purchase Second Home 75 75 3 3 [3]Note Incomplete Address reflected on the Note contains a six digit zip code. 3 [3]HUD-1 Missing [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner YES Purchase Owner Occ 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $ 410.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $1042.50 lender credit on line 204 of the HUD due to missing the credit itemization. GFE2 dated 01/06/2011 reflects an undocumented change in loan amount from $107,825 to $107,840. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Second Home 70 70 2 1 2 [2]State - Missing Notice to Purchaser-Mortgagor Purchase Owner Occ 80 80 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Investment Property 95 95 2 1 2 [2]GFE1 Other Settlement Charges Good Through Date Not Completed Purchase Owner Occ 80 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Attorney Disclosure [2]State - Missing Initial Tax Authorization Notice [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $451.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amound financed.Unable to apply the $2,659.50 lender credit line 205 and $0.53 closing cost rebate line 206 of the HUD due to missing the credit itemizations. GFE2 dated 6/20/2011 reflects an undocumented change in loan amount from $405,250 to $402,510. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]MI Missing [3]Mortgage Missing 2 [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice Purchase Owner Occ 2 1 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]State - Missing Oral Agreement Notice GFE1 dated 05/23/2013 Important Dates Section, Other Settlement Charges Good Through Date is 06/03/2013, which is less than the 10 business days required. GFE3 dated 06/17/2013 reflects an undocumented change in loan amount from $240,000 to $272,000. Cashout Refi Owner Occ 80 80 2 1 2 [2]State - Missing Loan Agreement Rider [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE1 Written list of service providers not given to borrower [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement GFE2 dated 06/04/2013 reflects an undocumented change in loan amount from $65,636.78 to $65,400. GFE3 dated 06/13/2013 reflects an undocumented change in loan amount from $65,400 to $63,900, as well as an undocumented increase in interest rate from 4.71% to 4.73%. Rate/Term Refi Investment Property 3 3 [3]Credit Report Incomplete [2]Negam by Note Design Credit report incomplete due to missing borrowers' credit scores. 3 [3]TIL Missing [2]Initial GFE Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure NO Cashout Refi Investment Property 70 70 20 2 1 2 [2]State - Missing Stated Income Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Final GFE dated 9/13/2013 reflects Daily interest charges of $431.75 however GFE column of comparison reflects Daily interest charges of $431.42. GFE2 dated 6/17/2013 reflects an undocumented change in loan amount from $331,377.88 to $329,884.54, as well an an undocumented increase in interest rate from 4.71% to 4.75%. GFE3 dated 8/12/2013 reflects an undocumented change in loan amount from $329,884.54 to $329,575.00. GFE5 dated 9/12/2013 reflects an undocumented change in loan amount from $329,575 to $328,475. GFE6 dated 9/13/2013 reflects an undocumented change in loan amount from $328,475 to $328,575. Rate/Term Refi Owner Occ 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing NMLS Unique Identifier # and WA CLA mortgage loan originator’s license number on the application [2]State - Missing Oral Agreement Notice Cashout Refi Investment Property 3 1 3 [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application NO Rate/Term Refi Investment Property 3 3 [3]Final Application Missing [2]Negam by Note Design 3 [3]TIL Missing [2]Initial GFE Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner NO Purchase Investment Property 80 80 3 1 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial GFE Missing Final TIL incomplete due to "e" in the APR, Finance charge, amount financed, Total payments and the payment streams. NO Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Condominium Earthquake Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure APR under disclosed by .7716 which exceeds the 0.25 tolerance. Finance charges under disclosed by $9352.39 which exceeds the $100 tolerance for purchase transactions. Payment schedule does not seem to accurately disclose the first rate adjustment. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]GFE7 Reason(s) for interest rate-related revision(s) not documented [3]GFE8 Reason(s) for interest rate-related revision(s) not documented [3]GFE4 Reason(s) for settlement charge revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]GFE7 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]State - Missing Anti-Coercion Notice [2]State - Missing Rate Lock Disclosure GFE2 dated 6/8/2013 reflects an undocumented decrease in Credit for interest rate from ($250) to a charge of $142.06 therefore an undocumented increase in Adjusted Origination charges from a credit of ($250) to a charge of $142.06. GFE3 dated 6/28/2013 reflects an undocumented change in loan amount from $104,549.92 to $102,249.00. GFE4 dated 7/10/2013 reflects an undocumented increase in required services that we select from $10.57 to $605.57. GFE5 dated 7/16/2013 reflects an undocumented change in loan amount from $102,249 to $101,929. GFE6 dated 7/19/2013 reflects an undocumented change in loan amount from $101,929 to $100,809. GFE7 dated 7/24/2013 reflects an undocumented change in loan amount from $100,809 to $100,939. GFE7 dated 7/24/2013 reflects an undocumented increase in Charge for interest rate from $128.03 to $128.52 therefore an undocumented increase in Adjusted Origination charges from $128.03 to $128.52. GFE8 dated 8/1/2013 reflects an undocumented change in loan amount from $100,939 to $101,200. GFE8 dated 8/1/2013 reflects an undocumented increase in Charge for interest rate from $128.52 to $129.50 therefore an undocumented increase in Adjusted Origination charges from $128.52 to $129.50. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/6/2013; Adjusted Origination disclosed as a credit of ($250) increased at closing to a charge of $129.50. No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent binding GFE dated 6/6/2013 of ($250) but final HUD discloses a charge of $129.50. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 6/6/2013 disclosed Origination charges of $0.00 increased at closing to a charge of $129.50. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 49 3 3 [3]Credit Report Missing 3 [3]HUD-1 Estimated [3]TIL Missing [2]Initial GFE Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner HUD in file is a signed estimated copy. NO Cashout Refi Investment Property 3 3 [3]Missing Initial Application [2]Negam by Note Design 3 [3]TIL Missing [3]HUD1 Incomplete [2]Initial TIL Missing [2]Initial GFE Missing Final HUD not signed by the borrower or stamped by settlement agent. NO Cashout Refi Owner Occ 70 70 3 1 3 [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Purchase Money Borrower Notification Dislcosure [2]State - Missing Disclosure of Terms of Mortgage Application NO Purchase Investment Property 3 2 [2]Zoning Compliance "Legal" Not Checked [2]Comps Not w/in 6 Months 3 [3]Federal Higher-Priced Mortgage Loan [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [3]Increase in 10% tolerance fees exceeds 10% [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Collateral Protection Insurance Notice Federal Higher-Priced Mortgage Loan - Stated APR (6.8210%) and Audited APR (6.8117%) exceed the HPML threshold of 5.95% (1.5% over applicable APOR, 4.45%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. HUD 10% tolerance fees increased more than allowed.Total fees subject to 10% tolerance were disclosed from final GFEin the amount of $5,836.77, and the total collected was $6,784.09, resulting in an increase of $947.32, or 16.23%. The APR on the initial TIL (6.338%) is greater than .125 less than the APR on the Final TIL (6.821%). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. Preliminary TIL that disclosed APR of6.789% is dated 8/27/2013 which is within 6 days, which is not allowed per new RegZ guidelines due to the spread of the APR's. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 APR under disclosed by 0.2098 which exceeds the .125 tolerance. Finance charges under disclosed by $2225.15 which exceeds the $100 for purchase.There is a Seller credit on page one of HUD for $3668.61 which is not itemized therefore excluded. Most recent GFE dated 12/19/2013 Summary of Loan Terms reflects a loan amount of $93,180 and a payment of $500.05 and the HUD summary of Loan Terms reflects a loan amount of $92,198 and a payment of $494.79. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Limited Denial of Participation (LDP) Incomplete; FHA File [2]Non Arms Length Transaction [2]Comps Not w/in 6 Months LDP incomplete due to missing page 3. 2 [2]State - Missing Collateral Protection Insurance Notice Purchase Owner Occ 2 2 [2]Over Supply - Yes [2]Declining Values/Market [2]Comps Not w/in 90 Days (Declining Market) 2 [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure Loan is subject to IL Predatory Lending Database Program. Certificate of Exemption from IL Predatory Lending Database Program found in file. Purchase Owner Occ 2 2 [2]Over Supply - Yes [2]Declining Values/Market [2]Comps Not w/in .5 Miles (Urban) 2 [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]Loan is subject to IL Predatory Lending Database Program Comparison of GFE & HUD fees inaccurate for the following charges from GFE1 dated 4/17/2013:Title services and lender's title insurance reflects $1,497.00 however, Title services and lender's title insurance is not reflected on the GFE column of comparison, and Owner's title insurance reflects $414.00 however, Owner's title insurance is not reflected on the GFE column of comparison. Loan is subject to IL Predatory Lending Database Program. Certificate of Exemption from IL Predatory Lending Database Program found in file. Most recent GFE dated 04/17/2013 Summary of Loan Terms reflects a payment of $359.28, and the HUD Summary of Loan Terms reflects a payment of $351.41. Most recent GFE dated 04/17/2013 Trade-Off Table reflects a payment of $359.28, and the HUD reflects a payment of $351.41. Purchase Owner Occ 2 2 [2]Manufactured (Double-Wide) [2]Over Supply - Yes [2]Past Bankruptcy [2]Comps Not w/in 1 Mile (Suburban) 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]GFE7 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice GFE4 dated 08/19/2013 reflects an undocumented change in loan amount from $147,250 to $147,800. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE5 dated 08/19/2013 reflects an undocumented change in loan amount from $147,800 to $147,700. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE7 dated 08/21/2013 reflects an undocumented change in loan amount from $147,700 to $147,590. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE8 dated 08/23/213 reflects an undocumented change in loan amount from $147,590 to $147,690. COC in file only reflects changes to the discount points, origination fee and daily interest. Rate/Term Refi Owner Occ 3 2 [2]Combined Orig LTV >100% 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - Missing Statutory Authority Disclosure GFE2 dated 11/17/2010 reflects an undocumented increase in interest rate from 4.625% to 4.875% The APR on the initial TIL (4.718) is greater than .125 less than the APR on the Final TIL (4.951). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Notice of Right to Discontinue Escrow [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Right to Choose Insurance Provider Comparison of GFE and HUD charges not accurate; final GFE dated 9/19/13 reflects a credit for the interest rate chosen of ($1,705.75), adjusted origination charges of ($1,705.75), daily interest of $219.30 and initial escrow deposit of $1381.41; however GFE column of comparison reflects ($1,748.25) for credit for interest rate chosen, ($1,748.25) for adjusted origination, $217.63 for daily interest and $0 for initial escrow deposit. GFE2 dated 09/12/2013 reflects an undocumented change in loan amount from $229,750 to $226,960.The change of circumstance letter in file only reflects changes to the preliminary interest. GFE3 dated 09/19/2013 reflects an undocumented change in loan amount from $226,960 to $228,370.The change of circumstance letter in file only reflects changes to the preliminary interest. GFE4 dated 09/19/2013 reflects an undocumented change in loan amount from $228,370 to $228,700.The change of circumstance letter in file only reflects changes to the preliminary interest. HUD Summary of loan terms reflects a loan amount of $228,292 and Note reflects a loan amount of $226,960. Most recent GFE dated 9/19/2013 Summary of Loan Terms reflects a loan amount of $228,700 and a payment of $1,509.32 and the HUD summary of Loan Terms reflects a loan amount of $228,292 and a payment of $1,497.84. Most recent GFE dated 9/19/2013 Trade-off Table reflects a loan amount of $228,700 and a payment of $1,509.32 and the HUD summary of Loan Terms reflects a loan amount of $228,292 and a payment of $1,497.84. Rate/Term Refi Owner Occ 28 1 1 1 Cashout Refi Investment Property 75 75 2 2 [2]Zoning Compliance "Legal" Not Checked [2]Comps Not w/in 6 Months 1 Purchase Owner Occ 2 2 [2]Manufactured House [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) [1]Flood Insurance Required on Appraisal - Yes 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 07/16/2013 reflects an undocumented change in loan amount from $92,319.00 to $90,400.00. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Transfer Taxes) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]GFE4 Reason(s) for settlement charge revision(s) not documented [3]GFE2 Reason(s) for settlement charge revision(s) not documented [3]Finance Charge underdisclosed >$35 for Refinance [3]Initial TIL Missing [2]State - Missing Interest Rate Disclsoure Finance charges under disclosed by $1014.47 which exceeds the $35 tolerance for refinancetransactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. GFE2 dated 06/26/2010 reflects an undocumented increase in required services that we selectfrom $518 to $535.The change of circumstance letter in file only reflects changes the rate lock. GFE3 dated 07/27/2010 reflects an undocumented increase in Origination charges from $14,650.20 to $15,435 therefore an undocumented increase in Adjusted Origination charges from $9135 to $9674.68. GFE4 dated 07/28/2010 reflects an undocumented increase in required service that we selectfrom $520 to $544.50. No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 06/18/2010 disclosed Transfer taxes as $2880 increased at closing to $3820. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 06/29/2010; Adjusted Origination resulted from binding Origination fee of $14,650.20 and binding Credit for Interest rate of ($5760.32) for a new Adjusted Origination total of ($8,889.88), which increased at closing to $9624.68 No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 06/29/2010 disclosed Origination charges as $14,650.20 increased at closing to $15,385. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) [1]Flood Insurance Required on Appraisal - Yes 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 2 1 [1]Flood Insurance Required on Appraisal - Yes 2 [2]State - Missing Notice to Purchaser-Mortgagor Purchase Owner Occ 90 90 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Adjusted Origination Charges calculated not correctly on GFE2 Finance charges under disclosed by $299.30 which exceeds the $100 for purchase. TIL Itemization did not disclose settlement fees: Closing protection letter fee of $50 and origination fee of $182.16 as prepaid finance charges. GFE2 dated 07/08/2011 Adjusted Origination Charges reflects $182.15, Origination charge of $12,214.29 and Credit or Charge for interest rate chosen ($12,032.13) which calculates to Adjusted amount of $182.16. GFE2 dated 07/08/2011 reflects an undocumented increase in Origination charges from $12101.25 to $12214.29. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 06/03/2011; Adjusted Origination disclosed as $182.15 increased at closing to $182.16. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 06/03/2011 disclosed Origination charges as $12101.25 increased at closing to $12214.29. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 3 2 [2]Zoning Compliance "Legal" Not Checked [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 3 [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Origination Charge) [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [2]Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. GFE4 dated 05/08/2013 reflects an undocumented increase in Origination charges from $4411.38 to $4657.50. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 04/23/2013; Adjusted Origination disclosed as $1299.72 increased at closing to $1366.55. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 04/23/2013 disclosed Origination charges as $4411.38 increased at closing to $4478.21. Rate/Term Refi Owner Occ 28 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 2 [2]State - Missing Collateral Protection Insurance Notice Cashout Refi Owner Occ 80 80 2 1 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 6/28/2012 reflects $900 however GFE column of comparison reflects $0 for Homeowner’s Insurance; also GFE reflects $0 for Owners Title Insurance and GFE column of comparison reflects $219 for Owners Title Insurance. Purchase Investment Property 80 80 2 2 [2]Comps Not w/in 6 Months 1 Purchase Owner Occ 3 2 [2]Over Supply - Yes 3 [3]Federal Higher-Priced Mortgage Loan [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]Loan is subject to IL Predatory Lending Database Program [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter Comparison of GFE & HUD fees inaccurate; Owner's Title Insurance charges from final GFE dated 06/28/2013 reflects $500; however, GFE column of comparison reflects $1,100 for Owner's Title Insurance. Federal Higher-Priced Mortgage Loan - stated APR (6.175%) and audited APR (6.1811%) exceeds the HPML threshold of 5.93% (1.5% over applicable APOR, 4.43%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program is in file. Most recent GFE dated 06/28/2013 Summary of Loan Terms reflects a loan amount of $85,500, an interest rate of 4.75%, and a payment of $537.99 and the HUD summary of Loan Terms reflects a loan amount of $85,500, an interest rate of 4.5%, and a payment of $525.17. Most recent GFE dated 06/28/2013 Trade-off Table reflects a loan amount of $85,500, an interest rate of 4.75%, and a payment of $537.99 and the HUD summary of Loan Terms reflects a loan amount of $85,500, an interest rate of 4.5%, and a payment of $525.17. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability.The loan is within the SOL. Purchase Owner Occ 2 1 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/23/2013 reflects an undocumented change in loan amount from $327,000 to $327,900. Rate/Term Refi Owner Occ 14 2 1 2 [2]State - Missing Collateral Protection Act Disclosure [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program is not in file. Purchase Owner Occ 90 90 3 2 [2]Over Supply - Yes [2]>6 Months Marketing - Yes [2]Comps Not w/in 1 Mile (Suburban) 3 [3]Federal Higher-Priced Mortgage Loan [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]HMDA-reportable rate spread (10/1/09 and later) Federal Higher-Priced Mortgage Loan - Stated APR (5.7630%) and Audited APR (5.7043%) exceed the HPML threshold of 4.9% (1.5% over applicable APOR, 3.4%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. GFE3 dated 7/17/2013 reflects an undocumented change in loan amount from $128,620. to $129,455. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE4 dated 7/18/2013 reflects an undocumented change in loan amount from $129,455. to $128,471. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE5 dated 7/24/2013 reflects an undocumented change in loan amount from $128,471. to $127,681. COC in file only reflects changes to the discount points, origination and daily interest. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. Rate/Term Refi Owner Occ 34 3 3 [3]Appraisal Missing [2]Combined Orig LTV >100% [2]Original LTV > 125% 2 [2]Initial GFE Date not within 3 days of Initial Application Date Rate/Term Refi Owner Occ 3 2 [2]Zoning Compliance "Legal" Not Checked [2]Comps Not w/in 6 Months 3 [3]Federal Higher-Priced Mortgage Loan [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Collateral Protection Insurance Notice Comparison of GFE & HUD fees inaccurate; Origination charges from final GFE dated 09/06/2013 reflects $2,580.85; however, GFE column of comparison reflects $2,280.85 for Origination charges.Additionally, the Final GFE dated 09/06/2013 reflects neither a Compliance Fee nor a Funding Fee; however, GFE column of comparison reflects a $225 Compliance Fee and a $150 Funding Fee. Federal Higher-Priced Mortgage Loan - stated APR (6.526%) and audited APR (6.4791%) exceeds the HPML threshold of 6.07% (1.5% over applicable APOR, 4.57%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by 1300.03 which exceeds the $35 for refinances. TIL itemization did not disclose a closing fee of $1300 as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]Missing GFE(s) [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Office of Finance, Treasury Division Finance Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]State - Missing MD Notice of Housing Counseling and Services disclosure Missing GFE due to re-disclosure changed circumstance letter reflects GFE was issued on 05/14/2012. This GFE was not enclosed in the loan file. Purchase Owner Occ 2 1 [1]Flood Insurance Required on Appraisal - Yes 2 [2]State - Missing Notice of Material Change of Mortgage Loan Terms Rate/Term Refi Owner Occ 80 80 2 1 2 [2]State - Missing Application Disclosure [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 7/26/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box 2 was checked. GFE2 dated 8/7/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box 2 was checked. GFE3 dated 9/6/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box 2 was checked. Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Adjusted Origination Charges calculated not correctly on GFE2 [2]State - Missing Complaints and Inquiries Notice [2]State - Missing Collateral Protection Insurance Notice Comparison of GFE & HUD fees inaccurate; Adjusted origination charges from final GFE dated 12/12/2011 reflects ($2031.69), however GFE column of comparison reflects ($2031.70). GFE2 dated 12/12/2011 Adjusted Origination Charges reflects $2031.69, Origination charge of $2754 and Credit or Charge for interest rate chosen ($4785.70) which calculates to Adjusted amount of ($2031.70). GFE2 dated 12/12/2011 reflects an undocumented decrease in Credit for interest rate from ($4914.29) to ($4785.70) therefore an undocumented increase in Adjusted Origination charges from ($2059.00) to ($2031.69). No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 10/20/2011 Adjusted Origination resulted from binding Origination fee of $2754 and binding Credit for Interest rate of ($4914.29) for a new Adjusted Origination total of ($2160.29), which increased at closing to ($2031.70). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the binding GFE dated 10/20/2011as ($4914.29) but final HUD discloses a credit of ($4785.70). Rate/Term Refi Owner Occ 3 3 [3]APN Differences Between Title and Appraisal Documents [3]Condo Conversion [3]Missing Review Appraisal [1]Flood Insurance Required on Appraisal - Yes Missing re-cert of value; appraisal dated 01/25/2013 is XX days from Note date of 06/XX/2013. Per appraisal, subject property was originally a factory that was converted to condos in 2007. 2 [2]State - Missing Notice to Mortgage Applicants / Legal Representation Notice [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/11/2013 reflects an undocumented change in loan amount from $259,000.00 to $257,800.00. The RESPA Changed Circumstance Detail Form in file only reflects changes to box 2 credit for interest rate chosen. Rate/Term Refi Owner Occ 3 1 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Domestic Partnership Affidavit ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 47 2 1 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Tax Escrow Account Designation [2]GFE4 Fees Not Disclosed Correctly [2]GFE5 Fees Not Disclosed Correctly [2]GFE6 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure GFE4 dated 02/13/2013 improper fee disclosure due to Assignment Fee of $200 being disclosed in Required services that we select section instead of being disclosed under our Title services and lender's title insurance. GFE5 dated 02/13/2013 improper fee disclosure due to Assignment Fee of $200 being disclosed in Required services that we select section instead of being disclosed under our Title services and lender's title insurance. GFE6 dated 02/13/2013 improper fee disclosure due to Assignment Fee of $200 being disclosed in Required services that we select section instead of being disclosed under our Title services and lender's title insurance. Rate/Term Refi Owner Occ 44 3 1 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]Adjusted Origination Charges calculated not correctly on GFE1 GFE1 dated 08/09/2011 Adjusted Origination Charges reflects $($943.67), Origination charge of $5844.07 and Credit or Charge for interest rate chosen ($6787.84) which calculates to Adjusted amount of ($943.77). GFE2 dated 08/09/2011 reflects an undocumented change in loan amount from $164,969 to $154,969. GFE3 dated 08/15/2011 reflects an undocumented change in lock period from 20 days to 30 days. The APR on the initial TIL (4.632) is greater than .125 less than the APR on the Final TIL (5.198). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Loan Limit Guideline Issue [2]Currently Delinquent Major LP in file reflects a loan amount of $417,000 which received a Accept"; loan amount is $422,814 which exceeds county maximum. 1 Rate/Term Refi Owner Occ 46 3 3 [3]APN Differences Between Title and Appraisal Documents 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; Signing charges from final GFE dated 6/4/2013 reflects $0 and daily interest of $303.99, however GFE column of comparison reflects $135 for Signing fee and $243.20 for daily interest charge. GFE1 dated 04/03/2013 improper fee disclosure due to signing fee of $135 being disclosed in required services that we select section instead of being disclosed under title services. Cashout Refi Investment Property 3 1 3 [3]Federal Higher-Priced Mortgage Loan [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Comparison of GFE & HUD fees inaccurate; Final GFE dated 09/20/2013 reflects Origination and Adjusted Origination charges of $975 and an Escrow deposit of $ 2,182.73 however, GFE column of comparison reflects $2,270 for Origination and Adjusted Origination charges and $0 for an Escrow deposit. Federal Higher-Priced Mortgage Loan - stated APR (5.3860%) and audited APR (5.3556%) exceeds the HPML threshold of 4.97% (1.5% over applicable APOR, 3.47%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. GFE2 dated 08/26/2013 reflects an undocumented change in loan amount from $131,000 to $131,900. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. GFE4 dated 09/05/2013 reflects an undocumented change in loan amount from $131,900 to $130,300. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. GFE5 dated 09/13/2013 reflects an undocumented change in loan amount from $130,300 to $129,500. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]GFE2 Reason(s) for interest rate-related revision(s) not acceptable [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]State - Missing Oral Agreement Notice Finance charges under disclosed by $729.820 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $7799.00 which is not itemized therefore excluded. GFE1 dated 04/26/2010 Important Dates Section, Other Settlement Charges Good Through Date is 04/26/2010, which is less than the 10 business days required. GFE2 dated 05/03/2010 does not sufficiently identify the reason for the increase in charge for interest rate from ($1830) to $3260 therefore an increase in Adjusted Origination charges from $3720 to $6626.29. COC in file reflects that the charge for interest rate has changed however it does not state the reason for the change. GFE3 dated 06/02/2010 reflects an undocumented increase in Origination charges from $3366.29 to $7333.71. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 05/03/2010; Adjusted Origination resulted from binding Origination fee of $3336.29 and binding Credit for Interest rate of ($1630) for a new Adjusted Origination total of $1736.29, which increased at closing to $5350. No tolerance fees increased at closing: Origination charges increased from most binding GFE dated 05/03/2010; Origination charges disclosed as $3366.29 increased at closing to $7,333.71. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 46 3 3 [3]Other Guideline Issue Executed Note reflects terms of 4.25% and payment of $1,305.27. The file documentation (Final TIL, Final HUD, Rate Lock, approval docs and Nationstar recent payment statements)all reflect a rate of 5.25% and payment of $1,465.28. 3 [3]Initial GFE Missing [3]Rate value(s) in TIL Rate/Payment Disclosure inaccurate [3]Payment value(s) in TIL Rate/Payment Disclosure inaccurate [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 08/27/2013 reflects an undocumented change in loan amount from $268,000 to $266,150. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. GFE3 dated 08/27/2013 reflects an undocumented change in loan amount from $266,150 to $265,350. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. HUD Summary of Loan Terms reflects a loan amount of $265,350, a rate of 5.25% and a payment of $1465.28.The note reflects a loan amount of $265,350, a rate of 4.25% and a payment of $1305.37. Missing initial GFE due to lock dated 06/17/2013.This GFE was not enclosed in the loan file. Payment values in TIL Rate/Payment Disclosure are inaccurate. Final TIL reflects a payment of $1465.28, note reflects a payment of $1305.27 Rate value in TIL Rate/Payment Disclosure inaccurate. Rate on the Final TIL is 5.25, note rate is 4.25%. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. Rate/Term Refi Investment Property 3 3 [3]Missing Initial Application 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 95 95 2 2 [2]Past Bankruptcy 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; Final GFE dated 06/12/2013 reflects an initial deposit to your escrow account of $773.84; however GFE column of comparison reflects $1116.55. GFE1 dated 05/20/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 06/12/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Rate/Term Refi Owner Occ 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 2 [2]State - Missing Disclosure of Terms of Mortgage Application Rate/Term Refi Owner Occ 80 80 3 3 [3]Appraisal Missing 3 [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for settlement charge revision(s) not acceptable [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; appraisal charges from final GFE dated 07/25/2012 reflects $175 however GFE column of comparison reflects $450. GFE1 dated 7/24/2012 Important Dates Section, Other Settlement Charges Good Through Date is 08/01/2012, which is less than the 10 business days required. GFE2 dated 07/24/2012 does not sufficiently identify the reason for the increase other settlement charges; title services and lender's title insurance increased from $2703.36 to $3678.36. COC in file did not reflects that title services and lender's title insurance has changed. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $3311.13 and the total collected was $3935.13 , resulting in an increase of $624.23 or 18.85%. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing 3 [3]ROR Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]MI Missing 1 Rate/Term Refi Owner Occ 37 3 3 [3]Appraisal Missing [2]Comps Not w/in 1 Mile (Suburban) Appraisal is missing due to effective date of 11/05/2011 and signature date of 11/12/2012; however, loan closed on XXX. 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 10/30/2012 improper fee disclosure due to signing fee of $110 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance. GFE2 dated 11/09/2012 improper fee disclosure due to signing fee of $110 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance. Rate/Term Refi Owner Occ 3 1 3 [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for settlement charge revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - Missing Finance Lender Information Disclosure GFE1 dated 12/04/2012 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 06/19/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 06/19/2013 reflects an undocumented increase in Required services that we select from $545.00 to $695.00. The Notice of Changed Circumstance in file only reflects changes to the interest rate. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 12/04/2012 in the amount of $924.00 and the total collected was $1055.30, resulting in an increase of $131.30 or 14.21%. Cashout Refi Owner Occ 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in .5 Miles (Urban) 2 [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]GFE2 Date Not within 3 business days of reason for interest rate-related revision GFE1 dated 02/26/2013 improper fee disclosure due to the Adjusted Origination Charges reflects $0.00 for the charge/credit for interest rate; box #1 should be checked however, no boxes were checked. GFE2 dated 07/15/2013 does not sufficiently identify the reason for decrease in loan amount from $492,000.00 to $472,000.00. The Changed Circumstance Request in file reflects the loan amount changed however, does not state the reason for the change. GFE2 dated 07/15/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate; box #1 should be checked however, box #3 was checked. GFE2 is dated 07/15/2013, however The Changed Circumstance Request is dated 06/25/2013, which is not within 3 business days required. Purchase Owner Occ 80 80 2 1 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 06/13/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under Title services. GFE2 dated 06/18/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under Title services. Rate/Term Refi Investment Property 3 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 3 [3]HUD1 Incomplete [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial Deposit for your escrow account charges from final GFE dated 7/5/2013 reflects $735.06 however GFE column of comparison reflects $740.80 for Initial Deposit for your escrow account. Final HUD not signed by the borrower or stamped by settlement agent. GFE2 dated 07/05/2013 does not sufficiently identify the reason for increase in loan amount from $128,000 to $136,000, COC in file only reflects the loan amount changed however does not state the reason for the change. YES Cashout Refi Owner Occ 80 80 3 3 [3]APN Differences Between Title and Appraisal Documents [2]Comps Not w/in 6 Months [2]Comps Not w/in .5 Miles (Urban) 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Comparison of GFE & HUD fees inaccurate; final GFE dated 06/24/2013 reflects Homeowners insurance of $1868.04 and daily interest of $846.78 however GFE column of comparison reflects $1767 for Homeowner’s Insurance and $923.76 for daily interest. Cashout Refi Owner Occ 80 80 2 2 [2]Comps Not w/in 1 Mile (Suburban) 2 [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 03/24/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 04/09/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE3 dated 07/12/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE3 dated 07/12/2013 reflects an undocumented change in the loan term from 20 year to 25 year. The Change of circumstance letter in file only reflects an increase in the loan amount. Cashout Refi Owner Occ 50 50 3 1 3 [3]HUD1 Incomplete [2]Missing GFE(s) [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly [2]GFE4 Fees Not Disclosed Correctly [2]GFE5 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; government recording charges from final GFE dated 07/06/2013 reflects $64.00 however GFE column of comparison reflects $66.00 for government recording charge. Final HUD not signed by the borrower or stamped by settlement agent. GFE1 dated 10/17/2012 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 10/20/2012 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE3 dated 06/06/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE4 dated 06/07/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE5 dated 07/12/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. Missing GFE due to re-disclosure changed circumstance letter reflects GFE was issued on 05/30/2013. In addition Rate lock agreement in file reflects a change in loan terms on 04/05/2013.These GFE was not enclosed in the loan file. YES Rate/Term Refi Owner Occ 36 2 2 [2]Comps Not w/in 6 Months 1 Rate/Term Refi Owner Occ 80 80 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [2]Loan is subject to IL Predatory Lending Database Program GFE4 dated 07/04/2013 reflects an undocumented decrease in Credit for interest rate from ($2565) to ($2090) therefore an undocumented increase in Adjusted Origination charges from ($570) to ($95). Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/26/2013; Adjusted Origination disclosed as ($570) increased at closing to ($95). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/26/2013 of ($2565) but final HUD discloses a credit of ($2090). Rate/Term Refi Owner Occ 3 2 [2]>6 Months Marketing - Yes [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 3 [3]Missing MA Borrower's Interest Worksheet MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan. A violation may be used as a defense to foreclosure, as with many other issues.Before a borrower can allege a violation, the lender can require that the borrower give the lender notice and give the lender the option to resolve any issue.If this is done, and the borrower refuses the lender's offer to make the situation right, the borrower cannot recover costs and atty's fees.The burden of proof as far as complying with the Borrowers' Interest standard is on the lender, but it appears there is minimal risk in a missing worksheet. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Commitment Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Credit report charge from final GFE dated 7/1/2013 reflects $12.73 however GFE column of comparison reflects $50 for Credit report. Rate/Term Refi Owner Occ 2 1 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 5/3/2013 improper fee disclosure due to signing fee of $135 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 5/7/2013 improper fee disclosure due to signing fee of $135 being disclosed in required services that we select section instead of being disclosed under title services. Rate/Term Refi Owner Occ 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in .5 Miles (Urban) 2 [2]GFE1 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 03/20/2013 improper fee disclosure.Due to the Adjusted Origination Charges reflecting that the borrower will not receive a Charge/Credit for interest rate, box 1 should be checked; however, no boxes were checked. Purchase Owner Occ 80 80 3 3 [3]DTI Not Within Guidelines [3]LTV Not Within Guidelines [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) DTI of 58% > 50% allowed per LP.Lender did not inlclude 3 time share loans with XXX with monthly payments of $304, $249, and $189.There is an unsigned HUD in file which shows those 3 debts were supposed to be paid off at close but the Final HUD shows the borrower receiving $38,000.Letter from borrower in file states the funds from close will be used to payoff some consumer debt. LTV of 85% exceeds the maximum LTV rate of 80% for a cash-out refinance per LP. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; Final GFE dated 9/4/2013 reflects credit report of $50however GFE column of comparison reflects $4.50 for credit report. GFE1 dated 08/02/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 08/30/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 08/30/2013 reflects an undocumented change in loan amount from $233,000 to $212,500.The Change of circumstance letter in file only reflects changes to the loan term from 15 years to 30 years. GFE3 dated 09/04/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Cashout Refi Owner Occ 85 85 45 2 1 2 [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Rate/Term Refi Investment Property 2 2 [2]Only Preliminary Title in File 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 05/16/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 06/13/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under title services. GFE3 dated 07/24/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under title services. Rate/Term Refi Investment Property 3 3 [3]Other Guideline Issue [2]Comps Not w/in 6 Months [2]Comps Not w/in 5 Miles (Rural) [1]Flood Insurance Required on Appraisal - Yes Missing PITI documentation to support a monthly mortgage payment .The credit report shows a mortgage with XXX for $140,000 was paid off on 05/02/2013.However, documentation to support a mortgage amount of $167,000 with a payment of $1016 is not provided. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Missing GFE(s) [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 05/06/2013 reflects an undocumented change in loan amount from $167,000 to $87,000. GFE3 dated 06/18/2013 reflects an undocumented change in loan amount from $87,000 to $105,000. Missing GFE due to rate lock reflects the rate was locked on 06/03/2013. The GFE dated 06/03/2013 reflecting the rate lock is not enclosed in the loan file. Rate/Term Refi Second Home 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not acceptable [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; GFE column of comparison does not reflect fees for Homeowner’s Insurance. GFE1 dated 08/23/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 09/19/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 09/19/2013 reflects an undocumented decrease in Credit for interest rate from ($536.90) to ($532.53) therefore an undocumented increase in Adjusted Origination charges from $1458.10 to $1462.47.The Change of circumstance letter in file only states that fees adjusted accordingly, does not specify which fees. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 09/19/2013 ; Adjusted Origination disclosed as $1458.10 increased at closing to $1462.47. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent GFE dated 09/19/2013 of ($536.90) but final HUD discloses a credit of ($532.53). Rate/Term Refi Owner Occ 2 2 [2]Over Supply - Yes [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 07/19/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance charges. GFE2 dated 08/01/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance charges. Rate/Term Refi Owner Occ 1 1 1 Purchase Owner Occ 90 90 2 1 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]HMDA-reportable rate spread (10/1/09 and later) Comparison of GFE & HUD fees inaccurate; final GFe dated 7/11/2013 reflects homeowner’s insurance charges of $0 and daily interest of $384.70; however GFE column of comparison reflects $40 for homeowner’s insurance and $38.39 for daily interest. GFE1 dated 05/25/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 07/11/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Most recent GFE dated 07/11/2013 Summary of Loan Terms reflects a loan amount of $335,700 and a payment of $1,625.97 and the HUD summary of Loan Terms reflects a loan amount of $335,000 and a payment of $1,623.58. Most recent GFE dated 07/11/2013 Trade-off Table reflects a loan amount of $335,700 and a payment of $1,625.97 and the HUD Trade-off Table reflects a loan amount of $335,000 and a payment of $1,623.58. Rate/Term Refi Owner Occ 2 2 [2]Past Bankruptcy [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (10/1/09 and later) Purchase Owner Occ 2 1 2 [2]State - Missing Information About Your Lender Notice [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; GFE dated 05/02/2013 credit for interest rate reflects ($3301.65), adjusted orignation charges reflect ($1306.65), deposit to escrow relfects $450.03 and daily interest reflects $391.00, however GFE column of comparison reflects credit for interest ($2525.40), adjusted origination reflects ($530.00), deposit for escrow reflects $786.32 and daily interest reflects $161.00. Most recent GFE dated 05/02/2013 Summary of Loan Terms reflects a loan amount of $206,700 and a payment of $988.25 and the HUD summary of Loan Terms reflects a loan amount of $206,700 and a payment of $986.82. Most recent GFE dated 05/02/2013 Trade-off Table reflects a loan amount of $206,700 and a payment of $988.25 and the HUD summary of Loan Terms reflects a loan amount of $206,700 and a payment of $986.82. Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Pre-Application Dislcosure GFE2 dated 08/12/2013 reflects an undocumented decrease in Credit for interest rate from ($3292) to ($3235.11) therefore an undocumented increase in Adjusted Origination charges from ($1297.90) to ($1240.11). The Change of circumstance letter in file only reflects changes to the loan amount. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 07/22/2013; Adjusted Origination disclosed as ($1297.90) increased at closing to ($1240.11). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 07/22/2013 of ($3292.90) but final HUD discloses a credit of ($3235.11). Rate/Term Refi Second Home 3 2 [2]Only Preliminary Title in File [1]Flood Insurance Required on Appraisal - Yes 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Change date(s) in TIL rate/payment disclosure inaccurate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly Change dates in the TIL rate/payment disclosure inaccurate. Maximum During First Five Years column should list XXXXXXXXXXXX (funding date) or XXXXXXXXXXXX (first payment date) as the change date since this is the earliest date the maximum interest rate may be reached; Final TIL shows 10/1/13. Comparison of GFE & HUD fees inaccurate; charge for specific interest rate charges from final GFE dated 08/05/2013 reflects ($2753.60) however GFE column of comparison reflects $1,843.01. Also Adjusted origination charges reflects ($758.60) however GFE column of comparison reflects $3,838.01. Initial deposit for escrow reflects $920.00 however GFE column of comparison reflects $6,360.68. Daily Interest reflects $195.00 however GFE column of comparison reflects $1,569.75. Homeowners Insurance reflects $0 however GFE column of comparison reflects $753.00. GFE1 dated 8/05/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Most recent GFE dated 08/05/2013 Summary of Loan Terms reflects a payment of $5187.45 with interest rate of 4.25% and the HUD summary of Loan Terms reflects a payment of $4709.61 with interest rate of 3.25%. Most recent GFE dated 08/05/2013 trade-off table reflects a payment of $5187.45 with interest rate of 4.25% and the HUD summary of Loan Terms reflects a payment of $4709.61 with interest rate of 3.25%. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 8/05/2013; Adjusted Origination disclosed as ($758.60) increased at closing to $3,838.01. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 08/05/2013 of ($2753.60) but final HUD discloses a charge of $1843.01. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]DTI Not Within Guidelines [2]Comps Are Not MLS Derived DTI of 48.89% > 45.42% used in approval due to miscalculated income. 2106 expenses of $445.00 (12-month average of 2012) was not deducted from the borrower's base income of $5,969.92. 3 [3]Initial GFE Missing [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate for the following charges from GFE1 dated 07/20/2013: Credit for interest rate reflects ($2,268.90) however, GFE column of comparison reflects ($2,647.00); Adjusted origination charge reflects ($273.90) however, GFE column of comparison reflects ($652.00) and Initial deposit to escrow account reflects $1,120.00 however, GFE column of comparison reflects $1,125.36. GFE1 dated 07/20/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services and lender's title insurance. Missing initial GFE dated 07/19/2013, as reflected on Acknowledgment of Receipt of Good Faith Estimate. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Missing [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing NO Purchase Owner Occ 3 3 [3]Note Incomplete [3]Credit Report Incomplete Credit Report illegible. Note certified a true and correct copy but unsigned by the borrower. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing Finance charges under disclosed by $347.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 2 [2]Only Preliminary Title in File 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate for the following charges from GFE1 dated 06/06/2013: Charge for interest rate reflects $3,858.02 however, GFE column of comparison reflects $1,493.10; Adjusted origination charge reflects $5,853.02 however, GFE column of comparison reflects $3,488.10; Initial deposit to escrow account reflects $1,977.00 however, GFE column of comparison reflects $1,690.10 and Daily interest reflects ($1,035.60) however, GFE column of comparison reflects $145.30. GFE1 dated 06/06/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Most recent GFE dated 06/06/2013 Summary of Loan Terms reflects a loan amount of $320,700 and a payment of $2352.14 and the HUD reflects a loan amount of $270,000 and a payment of $1980.29. Most recent GFE dated 06/06/2013 Trade-Off Table reflects a loan amount of $320,700 and payment of $2352.14 and the HUD reflects a loan amount of $270,000 and a payment of $1980.29. Rate/Term Refi Investment Property 93 93 3 3 [3]Final Application Missing 3 [3]TIL Missing [3]HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO Purchase Owner Occ 97 97 3 3 [3]Final Application Missing 1 Purchase Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Right to Choose Insurance Provider Comparison of GFE & HUD fees inaccurate; Initial escrow deposit from final GFE dated 07/01/2013 reflects $1166.34 however GFE column of comparison reflects $2669.65 for Initial escrow deposit.Daily interest charges from final GFE dated 07/01/2013 reflects $608.96 however GFE column of comparison reflects $580.44 for Daily interest charges. GFE2 dated 07/01/2013 reflects an undocumented decrease in Credit for interest rate from ($1378) to ($712.53) therefore an undocumented increase in Adjusted Origination charges from $617 to $1282.47. The Change of circumstance letter in file only reflects changes to the loan amount. Most recent GFE dated 07/01/2013 Summary of Loan Terms reflects a loan amount of $265,700 and a payment of $1230.50 and the HUD summary of Loan Terms reflects a loan amount of $265,300 and a payment of $1228.65. Most recent GFE dated 07/01/2013 Trade-off Table reflects a loan amount of $265,700 and a payment of $1230.50 and the HUD summary of Loan Terms reflects a loan amount of $265,300 and a payment of $1228.65. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/09/2013; Adjusted Origination disclosed as $617 increased at closing to $1282.47. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/09/2013 of ($1378.00) but final HUD discloses a credit of ($712.53). Rate/Term Refi Owner Occ 60 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Missing GFE(s) [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly GFE1 dated 09/11/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services. Missing GFE due to Intent to Proceed letter reflects GFE was issued on 09/10/2013. This GFE was not enclosed in the loan file. Most recent GFE dated 09/11/2013 Summary of Loan Terms reflects a loan amount of $156,550 and a payment of $852.39 and the HUD summary of Loan Terms reflects a loan amount of $157,550 and a payment of $857.84. Most recent GFE dated 09/11/2013 Trade-off Table reflects a loan amount of $156,550 and a payment of $852.39 and the HUD Summary of Loan Terms reflects a loan amount of $157,550 and a payment of $857.84. Rate/Term Refi Owner Occ 91 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice of Right to Select Attorney [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $ 59.56 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine source of under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice of Right to Select Attorney [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $100.09 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 1 1 1 Rate/Term Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Attorney/Insurance Preference Dislcosure [2]State - Missing Agency to Receive Borrower Complaints Finance charges under disclosed by $75.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD incomplete due to reflecting a funding date of XXXXXXXXXXXX, however 15 days of interest was collected which coincides with a funding date of XXXXXXXXXXXX. TESTED APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $47.98 which exceeds the $35tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 1 3 [3]HUD-1 Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing HUD is incomplete due to being illegible. YES Rate/Term Refi Owner Occ 90 90 1 1 1 Cashout Refi Owner Occ 2 1 2 [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Cashout Refi Owner Occ 3 1 3 [3]HUD-1 Incomplete HUD incomplete due to the file containing two HUD's. One HUD contained the incorrect funding date ofXXXXXXXXXXXX and was not signed. The second HUD contained the correct funding date and was signed; however, page one was missing. Fees were utilized from the first HUD as the second HUD did not contain any title charges. YES Cashout Refi Owner Occ 2 1 2 [2]State - Missing Application Disclosure Purchase Owner Occ 3 3 [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing HUD-1 is illegible. YES Rate/Term Refi Owner Occ 3 3 [3]Missing Initial Application 1 Purchase Owner Occ 80 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges underdisclosed $243.50 which exceeds the $100 tolerance for purchase transactions.Unable to determine source of under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing Purchase Owner Occ 80 80 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Missing Commitment Letter Purchase Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure Purchase Owner Occ 80 95 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Collateral Protection Act Disclosure Finance charges under disclosed by $128.63 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $ 90.05 which exceeds the $35.00 tolerance for Refinance transactions. TIL Itemization did not disclose: Courier fee $65.00 and Release fee for $25.00 as a 1per paid finance fee. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 2 [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $335.51 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a Credit Report Fee $20, Admin Fee $450, Closing Fee $100, Email fee $25.00, Courier fee $20.00 and Misc Title fee of $3 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Escrow Holdback HUD line 1302, reflects an escrow pad for $400. No escrow agreement in file. 1 Purchase Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]State - Missing Application Disclosure / Advance Fee Agreement Finance charges under disclosed by $125 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an application fee of $325 as prepaid finance charge. HUD in file is a signed estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Finance charges under disclosed by $416.22 which exceeds the $35 tolerance for refinance transactions. TIL Itemization did not disclose settlement fees: Appraisal fee $325.00, Credit Report fee $62.00 and Tax service fee $30.00 as prepaid finance charges. HUD in file is a signed estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $200.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD is incomplete due to missing attached Addendum. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 2 1 2 [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Purchase Owner Occ 55 55 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing HUD, previous note and or payoff statement for the subject property. 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Note Incomplete Note incomplete due to portions of the document being cut off during the imaging process. 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing Final TIL incomplete due to missing borrower's signature. NO Cashout Refi Investment Property 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $277.62 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 1 3 [3]TIL Incomplete Final TIL incomplete due to missing borrower signature. TESTED Cashout Refi Owner Occ 60 60 2 1 2 [2]Initial TIL Missing Cashout Refi Owner Occ 40 40 2 2 [2]Only Attorney's Opinion in File 2 [2]Affiliated Business Doc Missing [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Purchase Owner Occ 3 3 [3]Note Incomplete Note is incomplete, missing page 4 of 4 signature page and top of page 2 is cut off 3 [3]HUD-1 Missing [2]Affiliated Business Doc Missing YES Purchase Owner Occ 95 95 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD is Incomplete due to not being signed by the borrower or stamped by settlement agent and illegible. YES Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 2 [2]State - Missing Rate Lock Rate/Term Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $149.01 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose escrow fee for $125 and courier fee for $24 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 1 1 1 Purchase Owner Occ 90 90 3 1 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance APR under disclosed by .2403 which exceeds the .125 tolerance. Finance charges under disclosed by $733.97 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 50 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]State - Missing Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 1 1 1 Purchase Owner Occ 90 90 3 3 [3]Credit Report Missing [3]Missing Initial Application 2 [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing Purchase Owner Occ 75 75 1 1 1 Purchase Owner Occ 80 80 3 1 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date, and 15 days of interest was collected which coincides with a XXXXXXXXXXXX funding date. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure Finance charges under disclosed by $459.19which exceeds the $35 for refinances.TIL itemization disclosed not disclose a wire fee of $25, attorney fee of $400, and a courier fee of $25 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD is incomplete due to missing page 3 with itemization of additional fee breakdowns. YES Cashout Refi Owner Occ 49 2 1 2 [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Cashout Refi Owner Occ 70 70 1 1 1 Cashout Refi Owner Occ 3 3 [3]Appraisal Missing 2 [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Rate/Term Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]ROR Missing [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase APR under disclosed by .1460 which exceeds the .125 tolerance. Finance charges under disclosed by $9,348.86 which exceeds the $35 tolerance for refinance transactions. Unable to determine the Index used at origination, however, the lowest Index available within the look-back period is 1.5%. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents Cashout Refi Owner Occ 80 3 3 [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $172.05 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $175 as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $975.11 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 90 1 1 1 Cashout Refi Owner Occ 1 1 1 Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $ 357.89 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 1 1 1 Cashout Refi Owner Occ 80 80 3 2 [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incomplete Finance charges under disclosed by $493.36 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incomplete due to ROR missing expiration date. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]TIL Missing NO Construction To Perm Owner Occ 85 85 2 1 2 [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Purchase Owner Occ 1 1 1 Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Second Home 75 75 3 3 [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $292.08 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 3 3 [3]Credit Report Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Second Home 80 80 2 1 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $546.14 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $38.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure Statement [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Borrower's Acknowledgment and Agreement Concerning Dual Capacity [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker [2]State - Missing Cover Page / Social Security Disclosure Purchase Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Rescission Period under 3 days [2]State - Missing Mortgage Broker Agreement [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing ROR executed by borrower on 11/01/2005 with expiration of rescission period noted as11/01/2005. However, final TIL was executed on 11/11/2005. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Notice of Material Change of Mortgage Loan Terms Finance charges under disclosed by $141.52 which exceeds $35 tolerance for refinance transactions. Unable to determine reason for under disclosure due to missing TIL itemization of amount financed. HUD provided is incomplete reflecting incorrect disbursement date of XXXXXXXXXXXX on line 901. The amount of interest collected on line 901 accounts for 27 days of interest, coinciding with funding date of XXXXXXXXXXXX, as further stated on page 1 of HUD. TESTED APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $333.82 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Second Home 90 90 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 80 80 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 2 1 2 [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $924.53 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $6,667.65 which exceeds the $35.00 tolerance for Refinance transactions. Closing instructions indicate the Index used was 6.1%. The closest Index available in our look-back period is 6.35796%. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is illegible. NO Purchase Second Home 80 80 3 3 [3]Credit Report Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Second Home 80 80 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 95 95 3 3 [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notarization date. 2 [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Purchase Owner Occ 3 3 [3]Missing Title Evidence 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 3 1 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present YES Construction To Perm Owner Occ 80 80 3 3 [3]Mortgage/DOT Incomplete Mortgage is incomplete due to missing notary date. 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $77.97 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Purchase Owner Occ 95 95 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date Cashout Refi Investment Property 75 75 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $478.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Cosigner [2]State - Missing Mortgage Broker Fee Agreement for Financial Services Cashout Refi Owner Occ 2 1 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Investment Property 70 70 3 3 [3]Mortgage/DOT Incomplete Mortgage incomplete due to notary stamp not being dated. 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor TIL incomplete due to not being excecuted by borrower. NO Purchase Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Appraisal Notice Finance charges under disclosed by $353.12 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing itemization of amount financed. HUD-1 incomplete due to missing disbursements exhibit and not stamped by a settlement agent. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $125.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $132.99 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Initial Application Unsigned [2]Combined Orig LTV >100% 3 [3]Initial TIL Missing [2]Affiliated Business Doc Missing TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $288.05 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 1 1 1 Cashout Refi Owner Occ 80 80 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [2]GFE1 Summary of Loan Terms Not Complete [2]GFE1 Trade-off Table Not Complete [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Final GFE dated 7/11/2011 reflects Origination Charges at $2,355, Credit for interest rate ($2,490), Title Services $1,490, Transfer taxes $913, and Daily Interest $332.55; however GFE column of comparison reflects Origination Charges at $2,327, Credit for interest rate ($2,462), Title Services $1,475.10, Transfer taxes $898.40, and Daily Interest $327. Most recent GFE dated 07/11/2011 Summary of Loan Terms reflects a loan amount of $166,000 and a payment of $878.49 and the HUD summary of Loan Terms reflects a loan amount of $163,200 and a payment of $863.87. Most recent GFE dated 07/11/2011 Trade-Off Table reflects a loan amount of $166,000 and payment of $878.49 and the HUD reflects a loan amount of $163,200 and a payment of $863.87. No tolerance fees increased at closing: Credit/Charges for Interest Rate increased from most recent GFE dated 7/11/2011; Credit for Interest Rate disclosed as ($2,490) decreased at closing to ($2,462). Cashout Refi Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner's Insurance charges from final GFE dated 01/08/2010 reflects $1029 however GFE column of comparison reflects $1158 for Homeowner's Insurance. Finance charges under disclosed by $385.07 which exceeds the $35 for refinances.Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Credit Report Incomplete Credit report is illegible. 1 Cashout Refi Owner Occ 80 80 1 1 1 Rate/Term Refi Investment Property 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]TIL Missing [3]HUD-1 Missing NO Construction To Perm Owner Occ 2 1 2 [2]State - Missing Notice of Right to Select Attorney Purchase Owner Occ 2 1 2 [2]State - Missing Agency to Receive Borrower Complaints [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 3 3 [3]Mortgage/DOT Incomplete Mortgage incomplete due to an incorrect notarization date of 3/15/2005 and a security instrument date of 3/15/2006. 1 Purchase Owner Occ 95 95 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 2 1 2 [2]Initial GFE Missing Purchase Owner Occ 1 1 1 Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $498.99 which exceeds the $35 for refinances transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete The Initial 1003 Application is not signed by the Co-Borrower, and is cutoff at the bottom of page 2. 3 [3]TIL Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial GFE Missing NO Cashout Refi Investment Property 75 75 33 3 3 [3]Final Application Missing 3 [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Final TIL is not dated. NO Purchase Owner Occ 36 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Refinance Dislcosure [2]State - Missing required broker disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Tangible Net Benefit Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 95 95 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Cashout Refi Owner Occ 2 1 2 [2]State - Missing Notice to Purchaser-Mortgagor Purchase Owner Occ 70 70 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Notice of Right to Select Attorney [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]State - Missing Application Disclosure Final HUD is incomplete due to being illegible. YES Rate/Term Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Balloon Under 7 Years [2]Only Attorney's Opinion in File Note indicates 5 year balloon. 3 [3]ROR Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application Note P&I of $2,207.20 exceeds the standard variance of $0.05 with a calculated P&I of $2,199.53; current variance of $7.67. 3 [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Documentation of Fees paid to Third Parties [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 85 85 3 3 [3]Final Application Missing [3]Note Incomplete [3]Missing Initial Application Note incomplete due to missing pages 2 through 4. 2 [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Mortgage Broker Agreement [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Investment Property 80 80 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Broker Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 80 3 3 [3]Final Application Missing [3]Note Incomplete Note incomplete due to missing pages 2 and 3. 2 [2]State - Missing Notice of Right to Select Attorney Cashout Refi Owner Occ 3 3 [3]Credit Report Missing 2 [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Purchase Owner Occ 97 97 3 3 [3]Final Application Missing [3]Credit Report Missing 2 [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 97 97 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $275.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 97 97 1 1 1 Purchase Owner Occ 80 1 1 1 Purchase Owner Occ 97 97 3 3 [3]Missing Initial Application 2 [2]State - Missing Pre-Application Dislcosure Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Rate/Term Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Note Incomplete [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Note incomplete due to missing pages 3 & 5. Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property and missing HUD. 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 80 80 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment Purchase Investment Property 80 80 3 3 [3]Credit Report Missing 3 [3]HUD-1 Incomplete [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure HUD Incomplete due to being illegible. YES Purchase Owner Occ 95 95 32 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Purchase Owner Occ 97 97 3 3 [3]Appraisal more than 90 days prior to origination date Appraisal completion cert was completed on 09/07/2005; however, loan has closed on 02/03/05. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Construction To Perm Second Home 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete [3]Balloon Under 7 Years Initial Application Incomplete due to missing pages 1 and 4 of 4. Note terms indicate 5 year balloon. 3 [3]TIL Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing NO Purchase Owner Occ 90 90 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Investment Property 90 90 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Construction To Perm Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 80 80 1 1 1 Cashout Refi Owner Occ 3 1 3 [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Incomplete HUD due to being illegible. YES Construction To Perm Owner Occ 3 3 [3]Final Application Missing [2]Negam by Note Design 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Finance charges under disclosed by $2317.79 which exceeds the $100 tolerance for purchase transactions.Under disclosure appears to be due to lender using a lower index than available in the lookback period. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 33 3 3 [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notary and not executed by borrower. 3 [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date NO Construction To Perm Owner Occ 34 3 3 [3]Credit Report Missing [3]Missing Initial Application 2 [2]Initial TIL Missing Purchase Owner Occ 95 95 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $152.58 which exceeds the $100 for purchase. TIL Itemization did not disclose settlement fees: Courier fee $30.00 and Closing fee $122.56.00 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application 3 [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES Purchase Owner Occ 95 95 3 3 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing page 1 of 4. 3 [3]TIL Incomplete [2]Initial TIL Missing Final TIL incomplete due to not being executed by the borrower. TESTED Cashout Refi Owner Occ 3 1 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment next to figures. TESTED Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]Affiliated Business Doc Missing Late charge fee of 5% exceeds the max allowed of 4% for the state Mississippi. Rate/Term Refi Owner Occ 80 3 3 [3]Appraisal Missing [2]Combined Orig LTV >100% [2]Original LTV > 125% 3 [3]ROR Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Right to Select Attorney [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 2 [2]Only Preliminary Title in File 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Commitment Letter YES Rate/Term Refi Owner Occ 3 3 [3]Credit Report Missing 3 [3]HUD-1 Missing [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application YES Cashout Refi Owner Occ 39 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice Purchase Owner Occ 20 3 3 [3]Final Application Missing [3]MI Missing 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]HMDA-reportable rate spread (1/1/04-10/1/09) Origination date XXX Initial GFE mailed by XXX on 01/17/2007 Origination date XXXInitial TIL mailed by XXX on 01/17/2007 Purchase Owner Occ 2 1 2 [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Purchase Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial 1003 incomplete due to missing origination entity information. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 90 90 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]GFE1 Escrow account information not complete [2]GFE2 Escrow account information not complete [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct [2]Loan is subject to IL Predatory Lending Database Program Comparison of GFE & HUD fees inaccurate; Credit for interest rate charges from final GFE dated 9/22/2010 reflects ($1,435) however GFE column of comparison reflects $0 and also Adjusted Origination from final GFE reflects ($550) however GFE column of comparison reflects $885. GFE1 dated 08/12/2010 does not disclose whether escrows will be held or not. GFE2 dated 9/22/2010 does not disclose whether escrows will be held or not. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Most recent GFE dated 09/22/2010 discloses no escrow account information, however Final HUD holds escrows. Rate/Term Refi Owner Occ 34 3 1 3 [3]HUD-1 Missing NO Construction To Perm Owner Occ 3 3 [3]MI Missing 2 [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 85 85 3 3 [3]MI Missing Case Query results provided do not indicate UFMIP was paid, FHA loan, missing MIC. 3 [3]State Late Charge Not Standard [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Final GFE dated 08/02/2013 reflects Escrow account $1,082.10, Daily Interest $514.40, and Homwowners' Insurance $679.56; however GFE column of comparison reflects Escrow account $1,162.82, Daily Interest $462.96, and Homwowners' Insurance $1,239. Late charge fee of 4% exceeds the max allowed of 2% for the state New York. Purchase Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly [2]GFE4 Fees Not Disclosed Correctly [2]HMDA-reportable rate spread (10/1/09 and later) GFE1 dated 10/26/2012 improper fee disclosure due to scoring fee of $14.88 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE2 dated 08/28/2012 reflects an undocumented change in loan amount from $117,060.97 to $116,057.14. GFE2 dated 10/29/2012 improper fee disclosure due to scoring fee of $16.75 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE3 dated 11/28/2012 improper fee disclosure due to scoring fee of $14.88 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE4 dated 03/27/2013 improper fee disclosure due to scoring fee of $12.5 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE4 dated 03/27/2013 reflects an undocumented change in loan amount from $116,057.14 to $115,000. Rate/Term Refi Investment Property 3 3 [3]Credit Report Missing [3]MI Missing Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Transfer Taxes) [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]State - Missing Rate Lock Disclosure [2]State - Missing Disclosure of Facts Material to the Borrower’s Decision, Rights or Interests [2]State - Missing Disclosure of Mortgage Loan Compensation [2]State - Missing Rate Lock Agreement [2]State - Missing Mortgage Loan Summary GFE1 dated 10/03/2011 Important Dates Section, Other Settlement Charges Good Through Date is 10/14/2011, which is less than the 10 business days required. GFE4 dated 01/19/2012 reflects an undocumented decrease in Credit for interest rate from ($2603.31) to ($2411.21) therefore an undocumented increase in Adjusted Origination charges from ($1083.31) to ($891.21). No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 09/19/2012 disclosed Transfer taxes as $0 increased at closing to $25.00. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/09/2011; Adjusted Origination disclosed as ($1083.31) increased at closing to ($891.21). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/09/2012 of ($2603.31) but final HUD discloses a credit of ($2411.21). Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Borrower Interest Worksheet [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 06/01/2010 Summary of Loan Terms reflects a loan amount of $475,000 and a payment of $2,477.82 and the HUD summary of Loan Terms reflects a loan amount of $473,500 and a payment of $2399.15. Most recent GFE dated 06/01/2010 Trade-Off Table reflects a loan amount of $475,000 and a payment of $2,477.82 and the HUD reflects a loan amount of $473,500 and a payment of $2399.15. Rate/Term Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 80 80 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]GFE1 Escrow account information not complete GFE1 dated 07/07/2010 does not disclose whether escrows will be held or not. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 1 3 [3]ROR Missing [3]HUD1 Incomplete [3]TIL Incomplete [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]GFE3 Reason(s) for any other revision(s) not acceptable Final HUD is missing page 3 with the comparison chart. Final TIL is incomplete due to TIL reflects first change will not be greater than 9%. Note and Arm rider reflects first change will not be greater than 4% or less than 2.25%. GFE2 dated 07/20/2010 does not sufficiently identify the reason for decrease in loan amount from $417,000 to $400,000. COC in file reflects the loan amount changed however does not state the reason for the change.Additionally, there is an undocumented change in the loan terms from 30 year fixed rate to a 5/1 ARM. GFE3 dated 07/28/2010 does not sufficiently identify the reason for increase in loan amount from $400,000 to $413,000. COC in file reflects the loan amount changed however does not state the reason for the change but does address the change in lock terms. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [3]Initial TIL Missing [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/15/2011 reflects an undocumented change in loan amount from $449,000 to $448,000. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is within the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Rate Lock Disclosure [2]State - Missing Oral Agreement Notice Rate/Term Refi Owner Occ 3 1 3 [3]Initial TIL Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]HUD Summary of Loan Terms does not match Note Terms [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 07/29/2010 reflects $191.06 however GFE column of comparison reflects $735.31. GFE1 dated 07/29/2010 improper fee disclosure due to 10/01/2010 Taxes Due of $1943.15 being disclosed in Required services that you can shop for section. Taxes are not required to be disclosed on GFE. HUD summary of loan terms reflects an interest rate of 4.875% and a payment of $1,915.73 and Note reflects an interest rate of 4.75% and a payment of $1,888.36. Most recent GFE dated 07/29/2010 Summary of Loan Terms reflects an interest rate of 4.75% and a payment of $1,888.36 and the HUD summary of Loan Terms reflects an interest rate of 4.875% and a payment of $1,915.73. Most recent GFE dated 07/29/2010 Trade-Off Table reflects an interest rate of 4.75% and a payment of $1,888.36 and the HUD reflects an interest rate of 4.875% and a payment of $1,915.73. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/03/2011 reflects an undocumented change in loan amount from $289,925 to $290,956. Rate/Term Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Purchase Second Home 80 80 3 1 3 [3]HUD-1 Estimated [3]TIL Incomplete [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. HUD in file is a Stamped CTC estimated copy. YES Cashout Refi Owner Occ 3 2 [2]Combined Orig LTV >100% 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]Missing GFE(s) [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Missing GFE due to Lock-In Agreement dated 04/07/2010 reflecting that the loan was locked with a loan amount of $115,000. That GFE was not enclosed in the loan file. The APR on the initial TIL (5.023) is greater than .125 less than the APR on the Final TIL (5.415). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Purchase Owner Occ 75 3 3 [3]Application Incomplete Final application incomplete due to missing signature date. 2 [2]Initial GFE Missing [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Purchase Investment Property 80 85 1 1 1 Purchase Investment Property 80 80 3 3 [3]Mortgage Missing 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE1 Written list of service providers not given to borrower [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement GFE2 dated 08/30/2011 reflects an undocumented increase in interest rate from 3.875% to 4.125%. GFE3 dated 09/27/2011 reflects an undocumented change in loan amount from $100,262 to $100,800. GFE3 dated 09/27/2011 reflects an undocumented decrease in Credit for interest rate from ($125.33) to $378 therefore an undocumented increase in Adjusted Origination charges from $909.67 to $1413. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 08/30/2011; Adjusted Origination disclosed as $909.67 increased at closing to $1413. No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent binding GFE dated 08/30/2011 of ($125.33) but final HUD discloses a charge of $378. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is within the SOL. Cashout Refi Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $400.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Initial GFE Missing [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method Cashout Refi Owner Occ 3 2 [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $59.22 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 1 3 [3]TIL Incomplete [2]State - Missing Disclosure of Facts Material to the Borrower’s Decision, Rights or Interests [2]State - Missing Disclosure of Mortgage Loan Compensation [2]State - Missing Freedom of Choice Insurance Disclosure [2]State - Missing Disclosure of Loans that Borrower Qualifies For [2]State - Missing Mortgage Loan Summary [2]State - Missing Authorization for Lender to Obtain Insurance [2]Initial GFE Missing Final TIL in file incomplete due to estimated figures used for APR, FinanceCharge, Amount Financed, and Total of Payments NO Cashout Refi Second Home 75 75 2 2 [2]Combined Orig LTV >100% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE GFE2 dated 06/09/2011 reflects an undocumented change in loan amount from $91,405 to $91,909. GFE3 dated 07/19/2011 reflects an undocumented change in loan amount from $91,909 to $90,342. Rate/Term Refi Owner Occ 3 1 3 [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing MD Finance Agreement [2]State - Missing Licensee Information or Affidavit of Exemption NO Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Cashout Refi Owner Occ 80 95 3 1 3 [3]HUD-1 Incomplete [2]State - Missing Notice of Right to Select Attorney Final HUD incomplete due to missing page 1. YES Cashout Refi Owner Occ 80 80 1 1 1 Cashout Refi Owner Occ 90 90 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Final Hud incomplete; HUD 1 LIne 1105 description of fee is missing. Finance charges under disclosed by $260.08 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. NO APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Cashout Refi Investment Property 65 65 3 1 3 [3]HUD-1 Missing [2]State - Missing required broker disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Tangible Net Benefit Disclosure NO Construction To Perm Owner Occ 3 2 [2]Combined Orig LTV >100% 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Increase in 10% tolerance fees exceeds 10% [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]GFE2 Reason(s) for settlement charge revision(s) not documented [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure GFE2 dated 03/22/2012 reflects an undocumented change in loan payment amount from $1249.67 to $1375.22 without any other changes to loan terms. GFE2 dated 03/22/2012 reflects an undocumented increase in required services that we select from $581.00 to $810.00. GFE3 dated 04/02/2012 reflects an undocumented increase in interest rate from 4.625% to 5.25% and Charge for interest rate from $0 to $810.00 therefore an undocumented increase in Adjusted Origination charges from $1200.00 to $2010.00. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1356.50 and the total collected was $1572.50, resulting in an increase of $216.00 or 15.92%. Most recent GFE dated 04/02/2012 Summary of Loan Terms reflects a payment of $1,427.84 and the HUD summary of Loan Terms reflects a payment of $1,302.29. Most recent GFE dated 04/02/2012 trade off table terms reflects a payment of $1,427.84 and the HUD summary of Loan Terms reflects a payment of $1,302.29. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 03/22/2012; Adjusted Origination disclosed as $1200.00 increased at closing to $2010.00. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 03/22/2012 of $0.00 but final HUD discloses a charge of $810.00. Rate/Term Refi Investment Property 3 2 [2]Combined Orig LTV >100% 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Adjusted Origination Charges calculated not correctly on GFE1 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock GFE1 dated 1/14/2010 Adjusted Origination Charges reflects $725.63, Origination charge of $1040 and Credit for interest rate chosen ($314.38) which calculates to Adjusted amount of $725.62. GFE2 dated 02/15/2010 reflects an undocumented decrease in Credit for interest rate from ($314.38) to $0 therefore an undocumented increase in Adjusted Origination charges from $725.63 to $1040. No tolerance fees increased at closing:Credit for specific interest rated disclosed on the most recent binding GFE dated 01/14/2010 of ($314.38) but final HUD discloses $0.00. No tolerance fees increased at closing: Adjusted Originated charges disclosed on the most recent binding GFE dated 01/14/2010 of $725.63 but final HUD discloses a charge of $990.00. Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 85 85 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Cashout Refi Owner Occ 90 90 37 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]State - Missing Agency to Receive Borrower Complaints Cashout Refi Owner Occ 90 3 3 [3]Final Application Missing [3]Missing Initial Application 1 Cashout Refi Owner Occ 75 75 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]Initial TIL Missing Rate/Term Refi Owner Occ 80 50 3 3 [3]Missing Initial Application [2]Only Preliminary Title in File 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney Disclosure [2]State - Missing Mortgage Broker Agreement [2]State - Missing Initial Tax Authorization Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Finance charges under disclosed by $45.99 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 95 95 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 70 70 3 3 [3]Final Application Missing [3]Missing Initial Application 1 Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Finance charges under disclosed by $193.56 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a closing attorney fee of $200 as prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing [2]Combined Orig LTV >100% 2 [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Application Incomplete Incomplete final application due to missing origination entity information. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Commitment Letter [2]Loan is subject to IL Predatory Lending Database Program [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]Final Application Missing 3 [3]HUD-1 Missing [2]State - Missing Application Disclosure [2]Initial TIL Missing YES Cashout Refi Owner Occ 90 90 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing Purchase Owner Occ 46 3 3 [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD-1 in file is illegible. YES Cashout Refi Owner Occ 90 90 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 90 90 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Missing [2]State - Missing Broker Agreement [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing YES Purchase Owner Occ 95 95 3 3 [3]Credit Report Missing [3]Missing Initial Application 2 [2]State - Missing Interest Rate Disclosre [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 70 70 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 3 3 [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 90 90 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing Finance charges under disclosed by $45. which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 32 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Mortgage Broker Agreement [2]State - Missing Initial Tax Authorization Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 72 72 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Finance charges under disclosed by $60.92 which exceeds the $35.00 tolerance for refinance transactions. The TIL Itemization did not disclose a wire fee of $75.00 as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD is incomplete due to poor imaging resulting in the bottom of the page 1 being illegible. YES Cashout Refi Owner Occ 75 90 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Right to Participate in Class Action Addendum to Note Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Purchase Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Mortgage Loan Origination Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 80 3 3 [3]Missing Initial Application 1 Purchase Owner Occ 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]ROR Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 85 85 2 1 2 [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 93 93 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement [2]State - Missing Appraisal Notice [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]MI Missing Case Query results provided do not indicate UFMIP was paid, FHA loan, missing MIC. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 09/30/2011 reflects $285.98 however GFE column of comparison reflects $497.22 for Daily Interest charges; Title services & lender's insurance from final GFE reflects $2198, GFE column of comparison reflects $3023; Owner's title insurance from final GFE reflects $1200, GFE column of comparison reflect $1289; as well as GFE column of comparison does reflect charges for initial escrow deposit. Finance charges under disclosed by $1292.31 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $6410 and a Lender credit for $889.64 which is not itemized therefore excluded. Initial GFE dated 05/04/2011 is not within 3 days of application 05/03/2011. Initial TIL dated 05/04/2011 is not within 3 days of application 05/03/2011 or the credit report that is dated 03/21/2011. Loan is originated and closed by XXX. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]MI Missing Case Query results provided do not indicate UFMIP was paid, FHA loan, missing MIC. 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE and HUD charges not accurate.The most recent GFE dated 1/31/2012 reflects an escrow deposit of $217.26, daily interest charges of $55.94 and homeowner's insurance of $300 however the HUD comparison shows $86.66 for an escrow deposit, $46.24 for daily interest and $471 for homeowner's insurance. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Oral Agreement Notice Finance charges under disclosed by $103.02 which exceeds the $35.00 tolerance for refinance transactions. TIL itemization did not disclose a wire fee of $50.00, adocument download fee of $25.00 or a courier fee of $25.00 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 48 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Missing Cashout Refi Owner Occ 95 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]Credit Report Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Rate Lock Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]Initial TIL Missing Cashout Refi Owner Occ 90 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 80 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]Initial TIL Missing Cashout Refi Owner Occ 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of credit life insurance with a monthly payment of $78.93 and annual premium of $947.16 and credit disability insurance with a monthly payment of $77.79 and annual premium of $933.48. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application [2]Combined Orig LTV >100% P&I (1548.92) exceeds standard variance (0.05) with calculated P&I (1548.84) Current Variance: 0.08 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Rate Lock [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.4748 which exceeds the .125 tolerance. Finance charges under disclosed by $30,558.73 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]State Grace Period Below Minimum [3]TIL Incomplete [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Mortgage Broker Agreement [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]Initial TIL Missing Final TIL is marked final and was executed by the borrowers; however, reflects estimated Finance Charge and Total Payment figures. Grace period of 10 days is below the minimum of 15 days required for the state of Maryland. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. TESTED Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing Evidence of single credit life insurance with a monthly payment of $42.02 and annual premium of $504.24. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Note Incomplete [3]Missing Initial Application Mortgage/DOT Incomplete due to missing pages. Note Incomplete due to missing borrowers signature. 3 [3]ROR Missing [3]HUD-1 Incomplete [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Credit Score Disclosure Not Present Evidence of credit life insurance with a monthly payment of $134.37 and annual premium of $48,373.20 . Insurance is optional. Final TIL is not executed by borrower at closing; and reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. HUD-1 Incomplete due to missing borrowers signature and not being certified by settlement agent. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Non Agency Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is marked final and was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX, providing borrower with 3 day rescission period.however, mortgage/TIL reflects a notary/funding date of XXXXXXXXXXXX. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Missing [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .1.6818 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $175 and annual premium of $2100. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges,and total payment figures. Finance charges under disclosed by $103,563.39 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Note Incomplete [3]Missing Initial Application [2]Combined Orig LTV >100% Note isincomplete due to discrepancy with the XXX as the city and legal information as XXX. 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing APR under disclosed by 1.9962 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $37,841.04 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Original LTV > 125% [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.9991 which exceeds the .125 tolerance. Evidence of joint credit life insurance with a monthly payment of $158.75 and annual premium of $1905. Insurance is optional. Evidence of joint credit disability insurance with a monthly payment of $115.03 and annual premium of $1380.36. Insurance is optional. Finance charges under disclosed by $59,950.09 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing APR under disclosed by 1.2898 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $46.27 and annual premium of $555.24. Insurance is optional. Finance charges under disclosed by $26,684.04 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Interim Interest Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Application Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7172 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $53,355.22 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 84 84 3 3 [3]Final Application Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Appraisal Notice [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7435 which exceeds the .125 tolerance. Finance charges under disclosed by $80,758.18 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]State Grace Period Below Minimum [3]TIL Incomplete [2]State - Missing Application Disclosure [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD No Escrow Account Disclosure [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Grace period of 10 days is below the minimum of 15 days per the state of Maryland. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.5517 which exceeds the .125 tolerance. Finance charges under disclosed by $61,646.03which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Application Disclosure [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.4951 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $42.50 and annual premium of $510. Insurance is/ is not optional. Finance charges under disclosed by $131,002.08 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Agency to Receive Borrower Complaints Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method [2]Initial TIL Missing Cashout Refi Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Cashout Refi Owner Occ 90 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Mortgage Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $377 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Line 1112 of the HUD reflects a combination fee including flood cert and assessments, so was tested as a miscellaneous title fee. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 3 [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of credit life insurance with a monthly payment of $51.04 and annual premium of $612.48. Insurance is optional. Evidence of credit disability with a monthly payment of $47.59 and annual premium of $571.08.Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Disclosure of Terms of Mortgage Application [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $130.00. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Choice of Insurance Disclsoure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $178.78 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing attorney fee of $200 as a prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 1 Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Broker Dislcosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 2.1186 which exceeds the .125 tolerance. Finance charges under disclosed by $66,754.15 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.5259 which exceeds the .125 tolerance. Evidence of Credit Life with a monthly payment of $87.25 and annual premium of $1047.00.Also, a disabilityinsurance with a monthly payment of$87.84 and annual premium of$1054.08. Insurance is optional. Finance charges under disclosed by $43,062.96 which exceeds the $35 tolerance for refinance transactions. Lender TIL reflects decreasing payments for a Pay Right Rewards Program that assumes each payment will be made on time; however, audited TIL makes no assumption of on-time payments. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Mortgage/DOT Incomplete [3]Missing Initial Application Mortgage incomplete due to notary signature date reflecting the year as 2009, however, all other documents support the date of closing as XXX. 2 [2]State - Missing Broker Agreement Cashout Refi Owner Occ 90 90 2 1 2 [2]State - Missing Description of Underwriting Criteria and Required Documentation Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial GFE Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method [2]Initial TIL Missing APR under disclosed by 2.1936 which exceeds the .125 tolerance. Evidence of credit disability insurance with a monthly payment of $59.62 and annual premium of $715.4. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $120,907.05which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .3576 which exceeds the .125 tolerance. Finance charges under disclosed by $59,352.70 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.8677 which exceeds the .125 tolerance. Finance charges under disclosed by $76,247.20which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method [2]Initial TIL Missing APR under disclosed by 1.6569 which exceeds the .125 tolerance. Evidence of joint credit life insurance with a monthly payment of $79.94 and annual premium of $959.28. Insurance is optional. Evidence of joint credit disability insurance with a monthly payment of $56.98 and annual premium of $683.76. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $49,700.40 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.6964 which exceeds the .125 tolerance. Finance charges under disclosed by $51,217.64 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges,and total payment figures. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing Evidence of single credit disability insurance with a monthly payment of $61.07 and annual premium of $732.84. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Initial Application Incomplete [2]Combined Orig LTV >100% Initial application incomplete due to missing origination entity and HMDA information. 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.4783 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of 59.50 and annual premium of 712.20. Insurance is optional.Evidence of credit disability insurance with a monthly payment of 68.47 and annual premium of 821.64. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $31.749.92 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Oral Agreement Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of single life insurance with a monthly payment of $43.33 and annual premium of $519.96. Insurance is optional. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects no interim interest charged and the first payment is due exactly one month after closing, XXXXXXXXXXXX, coinciding with a funding date of XXXXXXXXXXXX. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Virginia Insurance Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7231 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $134,951.81which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% [2]Only Preliminary Title in File 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Consumer / UCCC Addendum [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .9438 which exceeds the .25 tolerance. Evidence of single credit life insurance with a monthly payment of $31.51 and annual premium of $378.12. Insurance is optional. Evidence of single credit disability insurance with a monthly payment of $23.29 and annual premium of $279.48. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $6287.50 which exceeds the $35 tolerance for refinance transactions.While the NOTE and amortization schedule acknowledge a discount to rate of .20% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to missing recertification of value. Appraisal report dated 11/19/2005, loan originated XXX. 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Grace Period Below Minimum [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing MD Finance Agreement [2]State - Missing Loan Commitment [2]State - Missing Application Disclosure [2]State - Missing Attorneys' Fees Disclosure [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD No Escrow Account Disclosure [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]Initial TIL Missing APR under disclosed by 1.7513 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $45.91 and annual premium of $550.92. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $38.87 and annual premium of $466.44. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $38,839.59which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. Grace period of 10 days is below the minimum of 15 days per the state of Maryland. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Separate and distinct Prepayment Penalty Disclosure on the Note [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Missing Final TIL incomplete due to missing borrower's signature. NO Purchase Owner Occ 75 3 3 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal is incomplete due to missing pages 1 thru 4. 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 95 95 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $89.28 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Application Incomplete Final application incomplete due to missing origination entity information. 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock [2]Initial GFE Missing Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Disclosure of Terms of Mortgage Application APR under disclosed by 1.7484 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however, reflects estimated Finance Charge and Total Payment figures. Finance charges under disclosed by $82906.03 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for; therefore, TIL is tested based on original terms of Note. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of credit life insurance with a monthly payment of $79.27 and annual premium of $951.24. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [2]State - Missing Agency to Receive Borrower Complaints [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7067 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $42.03 and annual premium of $504.36. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $28.20 and annual premium of $338.40. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $28,375.64 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application [2]Combined Orig LTV >100% Final application incomplete due to missing origination entity information. 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing APR under disclosed by 2.0242 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $42.50 and annual premium of $510.00. Insurance is optional. Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. Finance charges under disclosed by $108,082.92 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .240% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX.HUD does not reflect a funding date which coincides with a XXXXXXXXXXXX funding date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Rate Lock [2]Initial TIL Missing Evidence of single credit life insurance with a monthly payment of $67.65 and annual premium of $811.80. Insurance is optional. Evidence of single credit disability insurance with a monthly payment of $76.01 and annual premium of $912.12. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Virginia Insurance Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Appraisal Notice [2]Initial TIL Missing Evidence of joint credit life insurance with a monthly payment of $125.93 and annual premium of $1,511.16. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Disclosure [2]State - Missing Application Disclosure Statement / Advance Fee Agreement [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $58.22 and annual premium of $698.64.Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing APR under disclosed by 1.6485 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $83.33 and annual premium of $999.96. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $72.78 and annual premium of $873.36. Insurance is optional. Finance charges under disclosed by $97,972.79 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Original LTV > 125% [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application [2]Combined Orig LTV >100% P&I ($1275.97) exceeds standard variance (0.05) with calculated P&I ($1275.9); Current ariance: 0.07. 3 [3]ROR Missing [3]State Late Charge Not Standard [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing Late charge of the greater of $29.00 or 10% exceeds the maximum of 5% allowed for the state Michigan. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]ROR Missing [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $58.11 and annual premium of $697.32. Insurance is optional. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]Missing Initial Application [3]Missing T-42.1 Endorsement (TX Home Equity Loans) Missing T-42.1 Endorsement.The T-42.1 endorsement is a supplemental coverage that provides protection/insurance of compliance with certain provisions applicable to TX50(a)(6) Home Equity loans.While there is no regulatory requirement, this endorsement is generally required by lenders and assignees of TX Home Equity loans (including FNMA). 3 [3]TIL Incomplete [3]Violation of TX Equity Out 12 Day Cooling-Off Period [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [3][TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [2]State - Missing Complaints and Inquiries Notice [2]Initial TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]State - Missing Broker Agreement [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing APR under disclosed by 1.63 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $69,630.46 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7355 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $40 and annual premium of $480. Insurance is optional. Finance charges under disclosed by $57,319.25which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Disclosure of No Interim Financing [2]Initial TIL Missing APR under disclosed by 1.6574 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $153.75 and annual premium of $1,845. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $58,975.70which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX.HUD does not reflect a funding date which coincides with a XXXXXXXXXXXX funding date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]State - Missing Documentation of Fees paid to Third Parties [2]Initial TIL Missing APR under disclosed by 2.1037 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $154.02 and annual premium of $1,848.24. Insurance is optional.Evidence of credit disability insurance with a monthly payment of $84.59 and annual premium of $1,015.08. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $65,562.25which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by 1.6229 which exceeds the .125 tolerance. Final TIL incomplete due to missing borrower's signature and reflects estimated finance charges and total payment figures. Finance charges under disclosed by $57,911.59which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine. 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of joint credit life insurance with a monthly payment of $83.81 and annual premium of $1,005.72. Insurance is optional. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects no interim interest charged and the first payment is due exactly one month after closing, XXXXXXXXXXXX. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.6701 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $66,349.30 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Fair Lending Notice [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by 1.7638 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $177,816.82 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of disability insurance with a monthly payment of $50.56 and annual premium of $606.72. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is marked final and was executed by the borrowers; however, reflects estimated Finance Charge and Total Payment figures. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. TESTED ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Borrower Interest Worksheet [2]Initial TIL Missing [2]Missing originator name, address, and/or license # on recorded mortgage/assignment of mortgage Evidence of credit life insurance with a monthly payment of $134.37 and annual premium of $1,612.44. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (2469.35) exceeds standard variance (0.05) with calculated P&I (2469.19). Current Variance: 0.16. 3 [3]TIL Missing [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of single credit life insurance with a monthly payment of $73.75 and annual premium of $885. Insurance is optional. Finance charges under disclosed by $736.10 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects no funding date which coincides with XXXXXXXXXXXX funding date. YES Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.5641 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $46.74 and annual premium of $552.44. Insurance is optional. Finance charges under disclosed by $79223.32 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercionn Notice [2]State - Missing Prepayment Penalty Disclosure [2]State - Missing Commitment Letter [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $73.75 and annual premium of $885. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $47.23 and annual premium of $566.76. Insurance is optional. Evidence of credit unemployment with a monthly payment of $64.32 and annual premium of $771.84. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (3746.85) exceeds standard variance (0.05) with calculated P&I (3746.73) Current Variance 0.12. 3 [3]HUD-1 Incomplete [3]TIL Incomplete [3]ROR Missing [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]Initial TIL Missing Final HUD not executed by the borrower or certified by the settlement agent. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]Initial TIL Missing APR under disclosed by 1.7538 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $57.08 and annual premium of $694.96.Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. Finance charges under disclosed by $53,789.62which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [3]Missing T-42.1 Endorsement (TX Home Equity Loans) Missing T-42.1 Endorsement.The T-42.1 endorsement is a supplemental coverage that provides protection/insurance of compliance with certain provisions applicable to TX50(a)(6) Home Equity loans.While there is no regulatory requirement, this endorsement is generally required by lenders and assignees of TX Home Equity loans (including FNMA). 3 [3]TIL Incomplete [3]Violation of TX Equity Out 12 Day Cooling-Off Period [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [3][TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice [2]Initial TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. APR under disclosed by 1.6934 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $65.51 and annual premium of $786.12. Insurance is optional Final TIL was signed by the borrower at closing however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $54115.85 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Documentation of Fees paid to Third Parties [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7688 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. Finance charges under disclosed by $45452.93 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Manufactured (Double-Wide) 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.6191 which exceeds the .125 tolerance. Finance charges under disclosed by $36292.35 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .3% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7282 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however reflects estimatedFinance Charge and Total Payment figures. Finance charges under disclosed by $183,727.23 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects no funding date which coincides with a XXXXXXXXXXXX funding date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Appraisal Incomplete [3]Missing Initial Application [2]Combined Orig LTV >100% Appraisal incomplete due to missing recertification of value. Appraisal report dated 0XXXXXXXXXXXX, loan originated XXXXXXXXXXXX. 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted asXXXXXXXXXXXX. Line 901 is blank and 30 days prior to first payment date reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [2]Combined Orig LTV >100% 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing APR under disclosed by 1.1396 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $43.03 and annual premium of $516.36.Insurance is optional. Finance charges under disclosed by $9,700.85 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects no funding date which coincides with XXXXXXXXXXXX funding date. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Manufactured (Double-Wide) 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present APR under disclosed by 1.7286 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, amount and total payment figures. Finance charges under disclosed by $64,014.58which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of disability insurance with a monthly payment of $107.12. Insurance is optional. Final TIL is marked final and was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects no funding date which coincided with XXXXXXXXXXXX funding date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Agency to Receive Borrower Complaints [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period execution date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]Initial TIL Missing APR under disclosed by 1.6261 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $98.75, no annual premium. Insurance is optional. Evidence of disability insurance with a monthly payment of $87.08, no annual premium. Insurance is optional. Finance charges under disclosed by $96135.08 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $68.17 and annual premium of $818.04. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Original LTV > 125% [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $20.66 and annual premium of $ 247.94. Insurance is optional. Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 1 Cashout Refi Owner Occ 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Borrower's Rights [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 90 90 3 3 [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing KY Notification to New Homeowners [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]State - Missing Anti-Coercion Notice Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Cashout Refi Owner Occ 90 90 3 3 [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $251.98 which exceeds the $35 for refinances.Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial TIL Missing Cashout Refi Owner Occ 80 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclosure [2]State - Missing Initial Tax Authorization Notice Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Cashout Refi Owner Occ 90 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Loan Application Supplemental Disclosure [2]State - Missing Mortgage Loan Rate Lock Commitment [2]Initial TIL Missing [2]Missing originator name, address, and/or license # on recorded mortgage/assignment of mortgage Cashout Refi Owner Occ 3 3 [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to missing recertification of value. Appraisal report dated 10/4/2006, loan originated XXX. 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commitment Letter Cashout Refi Owner Occ 3 3 [3]Appraisal Missing 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Final TIL is executed by borrower at closing; however, reflects estimated Finance Charge and Total Payment figures. TESTED Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Credit Agreeement/Rate Lock [2]Initial TIL Missing Rate/Term Refi Owner Occ 95 95 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 95 95 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Disclosure [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Cashout Refi Owner Occ 95 95 3 3 [3]Hazard Missing [3]Missing Conventional Manual Underwriting Approval, AUS was not used. [2]< 25% Build Up [2]Comps Not w/in 5 Miles (Rural) 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing Finance charges under disclosed by $510.02 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 2 2 [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Initial GFE dated 05/08/2012 is not within 3 days of application 04/30/2012. Initial TIL dated 05/08/2012 is not within 3 days of application 04/30/2012 or the credit report that is dated 04/30/2012. Loan is originated and closed by XXX. Purchase Owner Occ 44 3 3 [3]Missing VOE [3]Missing Conventional Manual Underwriting Approval, AUS was not used. [2]Comps Not w/in 6 Months [2]Over Supply - Yes [2]>6 Months Marketing - Yes 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]Initial TIL Missing Cashout Refi Owner Occ 80 80 3 3 [3]Credit Report Missing [3]Missing Initial Application 3 [3]ROR Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]DTI Not Within Guidelines [2]Only Preliminary Title in File DTI of 45.94% > 45% current FNMA maximum. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Notice to Cosigner Initial GFE dated 07/29/2013 is not within 3 days of application 06/27/2013. Initial TIL dated 07/29/2013 is not within 3 days of application 06/27/2013 or the credit report that is dated 06/27/2013. Cashout Refi Owner Occ 3 3 [3]LTV Not Within Guidelines [2]Over Supply - Yes LTV of 93.99% exceeds maximum of 90% as allowed by current guidelines 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]Change date(s) in TIL rate/payment disclosure inaccurate [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit Change dates in the TIL rate/payment disclosure inaccurate. Maximum during First Five Years column should list XXXXXXXXXXXX (funding date) or XXXXXXXXXXXX (first payment date) as the change date since this is the earliest date the maximum interest rate may be reached; Final TIL shows XXXXXXXXXXXX. Finance charges under disclosed by $942.67 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing complete itemization of line 1101. There is also a seller credit of $7096.84 on line 206 which is un-itemized therefore excluded. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 41 3 3 [3]APN Differences Between Title and Appraisal Documents [3]Qualifying Score Not Within Guidelines [3]Missing Conventional Manual Underwriting Approval, AUS was not used. [2]Comps Not w/in 6 Months [2]Comps Not w/in 5 Miles (Rural) Per FNMA guidelines the minimum credit score required for a cash-out refinance with a 41% DTI is 680. Borrower's qualifying credit score was 602. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]Initial TIL Missing Finance charges under disclosed by $330.78 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File 3 [3]HUD-1 Incomplete [2]Initial TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date HUD incomplete due to illegibility. YES Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application [2]Negam by Note Design 3 [3]HUD-1 Estimated [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]Initial GFE Missing [2]Initial TIL Missing HUD in file is a Stamped CTC estimated copy. YES Rate/Term Refi Owner Occ 80 90 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application 3 [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD in file is a signed estimated copy. YES Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Application Incomplete [3]Initial Application Incomplete Final 1003 application is incomplete due to missing origination entity information. Initial 1003 application is incomplete due to missing origination entity information. 2 [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Rate/Term Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present Cashout Refi Investment Property 80 80 3 3 [3]Appraisal Missing [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final Application marked incomplete due to being illegible. 2 [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure Cashout Refi Owner Occ 80 80 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing 3 [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure YES Purchase Owner Occ 2 2 [2]Negam by Note Design 2 [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Domestic Partnership Affidavit Cashout Refi Owner Occ 1 1 1 Purchase Owner Occ 65 65 3 3 [3]Appraisal Missing 2 [2]State - Missing Attorney Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice Purchase Owner Occ 90 90 1 1 1 Purchase Owner Occ 2 2 [2]Negam by Note Design 2 [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present Purchase Owner Occ 3 3 [3]MI Missing 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice Construction To Perm Owner Occ 3 3 [3]Credit Report Missing Credit reports in file, however they do not include a credit score for the borrower 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]Initial TIL Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $124.85 which exceeds the $35 for refinances. TIL itemization did not disclose an Doc prep fee of $125 as prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Initial TIL Missing [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 80 80 3 3 [3]Credit Report Missing 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Loan Agreement Rider [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Purchase Owner Occ 2 1 2 [2]Initial GFE Missing [2]Initial TIL Missing [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Cashout Refi Investment Property 85 85 3 3 [3]Credit Report Missing 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Purchase Owner Occ 80 80 3 3 [3]Missing Initial Application 2 [2]State - Missing Mortgage Broker Agreement [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 2 1 2 [2]Initial GFE Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Rate/Term Refi Owner Occ 80 80 3 3 [3]Initial Application Incomplete Incomplete initial application due to missing borrower's signature; initial application was taken face to face. 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing Finance charges under disclosed by $79.91 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose the $60 courier fee or the $30 funding fee as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 90 90 2 1 2 [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 80 80 3 3 [3]Final Application Missing [3]Credit Report Missing 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Broker Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Rate/Term Refi Investment Property 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Purchase Owner Occ 97 97 2 1 2 [2]Initial TIL Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Loan Brokerage Disclosure Statement Cashout Refi Owner Occ 95 95 50 3 2 [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Finance charges under disclosed by $325.83 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose the flood cert fee of $22.50, doc prep fee of $150, closing fee of $100, recording fee paid to the title company for future assignment recording of $15 or the courier fee of $45 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 1 1 1 Purchase Owner Occ 2 1 2 [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 2 1 2 [2]State - Missing Application Fee Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 95 95 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [2]Initial GFE Missing [2]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure NO Purchase Owner Occ 1 1 1 Rate/Term Refi Investment Property 3 3 [3]Final Application Missing [3]Credit Report Missing 1 Purchase Owner Occ 90 90 38 3 3 [3]Comp Status Unacceptable [2]< 25% Build Up [2]DU identified Potential Red Flag(s); Conventional File Appraisal comparable sales are not acceptable as they do not bracket the subject.The appraisal provided 4 comparable sales and 3 listings that did not bracket the subject in square footage.The subject lot size is 3.59 acres, the 4 comparable sales include 5.14 to 16.9 acres.Subject is in a XXX where lot size is important, without bracketed sales we are unable to determine marketability effect of undersized lot.Additionally, AVM through XXX report in file supports 40% lower value and includes 2 comparables within 1 mile of subject that bracket in lot size. DU identified potential red flag(s); Conventional File.DU collateral assessment model indicates that the submitted value estimate for this refinance transaction may be excessive and lender should review the appraisal.Also, the loan experienced an unusually high number of submissions which can indicate improper manipulation of loan application data.Recommend careful review of loan application to ensure accuracy. 2 [2]Missing GFE(s) Missing GFE due to re-disclosure changed circumstance letter reflects GFE was issued on 1/22/2013. This GFE was not enclosed in the loan file. Rate/Term Refi Owner Occ 3 3 [3]Loan Limit Guideline Issue [3]DTI Not Within Guidelines DTI of 52.06% > 45% FNMA maximum for 80% purchase and 39.13% used in approval due to miscalculated income.Lender included annuitized income from asset statements, however borrower qualified using capital gains from tax returns and assets are source of capital gains. Loan limit exceeds maximum.Loan amount of $628,000 exceeds conforming and high balance loan limits in XXX County of $417,000.AUS findings in file are not eligible, 1008 in file reflects loan was DU approved. 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 08/09/2013 improper fee disclosure due to lender's attorney fee of $350.00 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE2 dated 08/16/2013 improper fee disclosure due to lender's attorney fee of $350.00 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE3 dated 09/03/2013 improper fee disclosure due to loan service fee of $350.00 being disclosed in Required services that we select section instead of being disclosed under our origination charges. Purchase Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing MD Notice of Housing Counseling and Services disclosure Cashout Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 95 95 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker HUD in file is a estimated copy. YES Rate/Term Refi Owner Occ 3 1 3 [3]HUD-1 Incomplete [2]State - Missing Appraisal Notice HUD incomplete due to missing the additional fees attachment. YES Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Loan Origination and Compensation Agreement [2]State - Missing Mtg Lender Disclosures Required by Atty General Consumer Protection Regulations [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]Initial GFE Missing [2]Initial TIL Missing Incomplete HUD due to sticker covering up fees on the HUD. YES Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]State - Missing Separate and distinct Prepayment Penalty Disclosure on the Note [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing Rate/Term Refi Owner Occ 85 85 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $35.26 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 95 95 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing or Incomplete Variable Rate Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 90 90 3 3 [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date HUD is illegible. YES Rate/Term Refi Owner Occ 90 90 3 3 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application 2 [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 97 97 3 3 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal is done subject to completion; however there is no completion cert in file. 3 [3]HUD-1 Estimated [2]Initial GFE Missing [2]Initial TIL Missing YES Purchase Owner Occ 80 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES Purchase Owner Occ 80 80 3 3 [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 80 3 3 [3]Final Application Missing [3]Escrow Holdback [3]Missing Initial Application HUD Line 1106 reflect Escrow pad for $885.00. 2 [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 95 95 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Negam by Note Design 3 [3]TIL Incomplete [2]State - Pre-Application Disclosure Statement [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]Initial TIL Missing Final TIL was executed by borrower at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. TESTED Cashout Refi Owner Occ 32 3 3 [3]Final Application Missing [3]Escrow Holdback [3]Missing Initial Application [2]Negam by Note Design HUD Line 1306 reflect Escrow pad for $200.00. 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]Initial TIL Missing Finance charges under disclosed by $18,517.21 which exceeds the $35 tolerance for refinance transactions. Unable to determine payment under disclosure due to missing amortization schedule from the loan file. HUD in file is a Stamped CTC estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 65 65 47 3 3 [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]Initial GFE Missing [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $100.02 which exceeds the $35 for refinance transactions. TIL Itemization did not disclose settlement fees: Appraisal fee $350.00 and Credit report fee $151.25 as prepaid finance charges. HUD in file is a Stamped CTC and signed estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 80 3 3 [3]MI Missing [3]Missing Initial Application 3 [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD in file is a signed estimated copy. NO Purchase Second Home 90 90 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Note Incomplete [3]Missing Initial Application Note incomplete due to missing pages 1-2 of 3. 3 [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final HUD is incomplete due to missing page 1. NO Purchase Owner Occ 95 95 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES Cashout Refi Owner Occ 90 90 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing YES Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [2]State - Missing Interest rate Lock/Float Disclosure [2]State - Missing Consumer Finance Licensee Statement of Loan Disclosure [2]State - Missing Choice of Insurance Disclsoure [2]State - Missing Non-Refundable Fee Disclosure [2]State - Missing Prepayment Penalty Notice or Notice to Refuse Payment on the Note [2]State - Missing Statute of Frauds Statement [2]State - Missing Notice Pursuant To ORS 746.201 (Force-Placed Insurance Notice) [2]State - Missing Escrow Agent Notice [2]Initial TIL Missing NO Purchase Owner Occ 70 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]ROR Missing [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]Evidence of Single Premium Credit Insurance Without Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by 1.3473 which exceeds the .125 tolerance. Finance charges under disclosed by $3414.34 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing 3 [3]HUD-1 Missing [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement [2]Initial GFE Missing [2]Initial TIL Missing Final TIL signed at closing; however, reflects estimated APR, Finance Charge, and Total Payment figures. NO Construction To Perm Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Hud incomplete due to missing attachment per line 814. YES Purchase Owner Occ 65 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]HUD-1 Estimated [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Broker Application Disclsoure HUD in file is an estimated copy. ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Choose Insurance Provider Purchase Owner Occ 80 80 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure Statement [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]State - Missing Hazard Insurance Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Origination charges from final GFE dated 06/07/2012 reflects $7047.50, Adjusted Origination charges ($1078.45), Appraisal fee $750, and Daily interest $0.00 however GFE column of comparison reflects $6987.50 for Origination charges, ($1138.45) for Ajusted Origination, $710 for Appraisal, and $61.27 for Daily interest. GFE2 dated 04/13/2012 reflects an undocumented change in loan amount from $497,000 to $472,000. GFE4 dated 06/04/2012 reflects an undocumented change in loan amount from $472,000 to $497,000. State of CA: Applicable if hazard insurance is required. A lender must provide an applicant with a notice that no lender may require hazard insurance in an amount that exceeds the replacement value of the property securing the loan. Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Interest Rate Disclsoure [2]GFE3 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Escrow account information not correct [2]State - MissingBorrower's Choice of Attorney Disclosure GFE3 dated 05/16/2012 reflects an undocumented change in loan amount from $330,000 to $360,000. Most recent GFE dated 05/06/2012 discloses an escrow account, however Final HUD holds no escrows. Cashout Refi Owner Occ 3 3 [3]Other Guideline Issue CEMA-Underlying CEMA dated 04/08/2002 incomplete. Ex A is missing. 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Escrow account information not correct [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 05/14/2012 reflects $40.34 however GFE column of comparison reflects $403.40 for Daily Interest. Most recent GFE dated 05/14/2012 discloses an escrow account, however Final HUD holds no escrows. Most recent GFE dated 05/14/2012 Summary of Loan Terms reflects a payment of $1786.90 and the HUD reflects a payment of $1786.91. Most recent GFE dated 05/14/2012 Trade-Off Table reflects a payment of $1786.90 and the HUD reflects a payment of $1786.91. Cashout Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [3]Initial TIL Missing [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]GFE1 Other Settlement Charges Good Through Date Not Completed [2]State - MissingFair Credit Reporting Act Notice GFE1 dated 6/04/2012 important date(s) section number 2; Other settlement charges left blank. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 8/13/2012 reflects $1027.35 however GFE column of comparison reflects $684.90 for Daily Interest. Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Transfer Taxes) [3]GFE5 Reason(s) for settlement charge revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 01/18/2013 reflects $843.90 however GFE column of comparison reflects $1,631.54 for Daily interest charges. GFE5 dated 09/23/2012 reflects an undocumented increase in in Transfer taxes from $70.50 to $195.50. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 09/20/2012 disclosed Transfer taxes as $70.50 increased at closing to $108.00. Rate/Term Refi Investment Property 3 2 [2]Over Supply - Yes [2]Declining Values/Market Per appraisal property is located in area with Over Supply. 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/29/2012 reflects an undocumented change in loan amount from $317,00 to $308,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 80 80 3 3 [3]Other Guideline Issue Missing AUS approval from file. Loan Limit Guideline Issue: loan amount of $491,852 is greater than the High-Cost Area loan limit of a 1-unit dwelling of $479,950. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $2228.96 which exceeds the $100 tolerance for purchase transactions. There is a Selling Agent credit on page one of HUD for $1500 which is not itemized therefore excluded. No itemization of direct bill credit of 10,480.02, lender credit of $555, or selling agent credit of $1500 found in file.Without itemization, JCIII reviews conservatively and applies credit to non-APR affecting fees first prior to APR-affecting fees. Initial GFE dated 11/15/2012 is not within 3 days of application09/11/2012. Initial TIL dated 11/15/2012 is not within 3 days of application 09/12/2012 or the credit report that is dated 09/11/2012. Loan is originated and closed by XXX. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Other Guideline Issue The word 'Consolidation' was marked out and initialed by the borrower on the CEMA. 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 10/16/2012 improper fee disclosure due to travel fee of $150.00 and title closer fee of $250.00 being disclosed in Required services that you can shop for section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 12/14/2012 improper fee disclosure due to travel fee of $150.00 and title closer fee of $250.00 being disclosed in Required services that you can shop for section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 12/14/2012 reflects an undocumented change in loan amount from $375,000 to $356,250. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Investment Property 3 3 [3]Other Guideline Issue Loan Limit Guideline Issue: loan amount of $521,500 is greater than the High-Cost Area loan limit of a 1-unit dwelling of $458,850. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Disclosure of Terms of Mortgage Application [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Choice of Settlement Agent Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 03/27/2013 reflects $214.32 however GFE column of comparison reflects $160.74 for Daily Interest. Finance charges under disclosed by $404.00 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $2000 which is not itemized therefore excluded. There is a Lender credit on line 208 for $404 which is un-itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 [1]Flood Insurance Required on Appraisal - Yes 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $380.20 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. GFE2 dated 03/20/2012 reflects an undocumented increase in interest rate from 4.25% to 4.375%. The APR on the initial TIL (4.4897) is greater than .125 less than the APR on the Final TIL (4.6147). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 50 50 3 3 [3]Other Guideline Issue CEMA-Underlying Mortgage dated 4/15/2010 is missing pages. 2 [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 4/11/2012 Important Dates Section, Other Settlement Charges Good Through Date is 4/23/2012, which is less than the 10 business days required. Most recent GFE dated04/11/2012 Trade-Off Table reflects an interest rate of 4.125% and a payment of $872.37 and the HUD reflects an interest rate of 4% and a payment of $1,034.39. Most recent GFE dated 04/11/2012 Summary of Loan Terms reflects an interest rate of 4.125% and a payment of $872.37 and the HUD summary of Loan Terms reflects an interest rate of 4% and a payment of $1,034.39. Cashout Refi Owner Occ 3 3 [3]MI Missing Missing evidence that Mortgage insurance was obtained as required per approval. 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 05/22/2012 reflects an undocumented change in loan amount from $567,765 to $599,307. Most recent GFE dated 12/10/2010 Trade-Off Table reflects a loan amount of $599,307, an interest rate of 3.75%, and a payment of $3359.55 and the HUD reflects a loan amount of $558,000, an interest rate of 4%, and a payment of $3008.08. Most recent GFE dated 5/22/2012 Summary of Loan Terms reflects a loan amount of $599,307, an interest rate of 3.75%, and a payment of $3359.55 and the HUD summary of Loan Terms reflects a loan amount of $558,000, an interest rate of 4%, and a payment of $3008.08. Purchase Owner Occ 90 90 3 3 [3]DTI Not Within Guidelines [2]Declining Values/Market DTI of 45.81% > 45% per FNMA Standard Eligibility Matrix. Per appraisal property is located in area with Declining Values. 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Finance charges under disclosed by $172.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization. Most recent GFE dated 05/31/2012 Summary of Loan Terms reflects a loan amount of $375,000 and a payment of $1,736.68 and the HUD summary of Loan Terms reflects a loan amount of $385,000 and a payment of $1,783.00. Most recent GFE dated 05/31/2012 Trade-Off Table reflects a loan amount of $375,000 and a payment of $1,736.68 and the HUD reflects a loan amount of $385,000 and a payment of $1,783.00. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Other Guideline Issue [2]Declining Values/Market [2]Over Supply - Yes [2]>6 Months Marketing - Yes [1]Flood Insurance Required on Appraisal - Yes Condo not on FNMA approved projects, missing review. 2 [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 06/04/2012 Summary of Loan Terms reflects a loan amount of $105,000, an interest rate 3.625% and a payment of $478.85and the HUD summary of Loan Terms reflects a loan amount of $103,000, an interest rate of 3.875% and a payment of $484.34. Most recent GFE dated 06/04/2012 Trade-off Table reflects a loan amount of $105,000, an interest rate 3.625% and a payment of $478.85 and the HUD reflects a loan amount of $103,000, an interest rate of 3.875% and a payment of $484.34. Cashout Refi Owner Occ 3 3 [3]Application Incomplete [3]Note Incomplete [3]Credit Report Incomplete Missing Co-Borrowers Credit report. Missing Co-Borrowers final signed application. Note executed by non-borrowing spouse. 2 [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement Missing Mortgage Loan Disclosure Statement that is required to be issued by DRE licensed lenders, Originator XXX is a DRE licensed. Rate/Term Refi Owner Occ 3 3 [3]CLTV Not Within Guidelines HCLTV 58.87% > 43.1% that was used in approval, due to subordinating lien with a credit limit of $128,000.00. 1 Rate/Term Refi Owner Occ 3 3 [3]Other Guideline Issue [3]LTV Not Within Guidelines LTV of 75% > 70% max allowed with 4 or more properties owned. Missing VOM for XXX. Missing proof of of monthly insurance amount on properties. 2 [2]GFE1 Written list of service providers not given to borrower [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure Most recent GFE dated 06/27/2012 Summary of Loan Terms reflects a loan amount of $73,000 and a payment of $369.88 and the HUD summary of Loan Terms reflects a loan amount of $63,750 and a payment of $323.01. Most recent GFE dated 06/27/2012 Trade-Off Table reflects a loan amount of $73,000 and a payment of $369.88 and the HUD reflects a loan amount of $63,750 and a payment of $323.01. Rate/Term Refi Investment Property 75 75 3 3 [3]Other Guideline Issue [2]Comps Not w/in 6 Months [2]Comps Not w/in .5 Miles (Urban) [2]Past Bankruptcy CEMA-Loan amount on CEMA dated 6/20/2005 is incorrect. The loan amount on CEMA is $213,275.20, however the Consolidated Note refelcts a loan amount of $219,000. 3 [3]State Late Charge Not Standard [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 7/09/2012 Summary of Loan Terms reflects a loan amount of $500,000 and a payment of $2,608.24 and the HUD summary of Loan Terms reflects a loan amount of $487,024 and a payment of $2,467.68. Most recent GFE dated 7/09/2012 Trade-Off Table reflects a loan amount of $500,000 and a payment of $2,608.24 and the HUD reflects a loan amount of $487,024 and a payment of $2,467.68. Rate/Term Refi Owner Occ 3 3 [3]Other Guideline Issue Condo not on FNMA approved projects, missing review. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 09/01/2012 reflects an undocumented change in loan amount from $209,000 to $209,450. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Insurance Disclsoure [2]State - Missing Tax Escrow Account Designation [2]State - MissingFair Credit Reporting Act Notice Rate/Term Refi Owner Occ 3 3 [3]MI Missing [3]Seller Concessions Not Within Guidelines Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained as required per approval. Seller concessions of 7.89% exceed the maximum allowable concessions of 3%. 1 Purchase Owner Occ 95 95 2 1 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 03/20/2013 reflects an undocumented change in loan amount from $359,900 to $299,950 and an undocumented increase in interest rate from 3.625% to 4.375%. Purchase Investment Property 1 1 1 Rate/Term Refi Owner Occ 3 3 [3]Appraisal Incomplete [3]Loan Limit Guideline Issue Appraisal is incomplete due to no pictures of basement that is used for rental income.Appraisal was completed on a 1004 form instead of using a 1025 form for multiple units. Subject loan was approved as a 2 unit property however Appraisal was completed as a Single Family with a loan amount of $533,850 which exceeds max allowed of $417,000 for a 1 unit property. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Financing Agreement [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 11/23/2012 is not within 3 days of application 08/28/2012. Most recent GFE dated 11/23/2012 Summary of Loan Terms reflects a loan amount of $506,706 and a payment of $2,455.75 and the HUD summary of Loan Terms reflects a loan amount of $533,850 and a payment of $2,626.22. Most recent GFE dated 11/23/2012 Trade-Off Table reflects a loan amount of $506,706 and a payment of $2,455.75 and the HUD reflects a loan amount of $533,850 and a payment of $2,626.22. Cashout Refi Investment Property 3 3 [3]Missing VOE [3]DTI Not Within Guidelines [3]LTV Not Within Guidelines AUS required a VVOE to be obtained within 10 days of closing. Final VVOE for XXX is >10 days from closing. Final VVOE is dated 2/6/2013, file closed XXX. DTI of 44.73% > 40.63% used in approval due to miscalculated income. LTV of 80% > 70% max allowed with 4 or more properties owned. 2 [2]State - Missing Choice of Settlement Agent Disclosure Purchase Investment Property 80 80 2 1 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate GFE2 dated 12/15/2012 reflects an undocumented change in loan amount from $101,000 to $104,254. Most recent GFE dated 02/25/2013 Summary of Loan Terms reflects a loan amount of $104,254 and a payment of $512.87 and the HUD reflects a loan amount of $104,154 and a payment of $512.38. Most recent GFE dated 02/25/2013 Trade-Off Table reflects a loan amount of $104,254 and payment of $512.87 and the HUD reflects a loan amount of $104,154 and a payment of $512.38. Rate/Term Refi Investment Property 3 1 3 [3]State Late Charge Not Standard [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 01/10/2013 reflects an undocumented change in loan amount from $540,000 to $612,000 and an undocumented increase in interest rate from 3.75% to 4.375%. HUD summary of loan terms reflects a loan amount of $610,000 and Note reflects loan amount of $609,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 01/10/2013 Summary of Loan Terms reflects a loan amount of $612,000, interest rate of 4.375%, and a payment of $3,055.63 and the HUD summary of Loan Terms reflects a loan amount of $610,000, interest rate of 3.625%, and a payment of $2,777.35. Most recent GFE dated 01/10/2013 Trade-Off Table reflects a loan amount of $612,000, interest rate of 4.375%, and a payment of $3,055.63 and the HUD reflects a loan amount of $610,000, interest rate of 3.625%, and a payment of $2,777.35. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Choice of Settlement Agent Disclosure Finance charges under disclosed by $503.56 which exceeds the $100 tolerance for purchase transactions. There is a Realtor credit on line 206 of HUD for $12,700 and Seller credit on line 207 for $400 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 75 75 28 3 3 [3]MI Missing Missing evidence that Mortgage insurance was obtained as required per approval. 2 [2]State - Missing Domestic Partnership Affidavit [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 02/07/2013 Summary of Loan Terms reflects a loan amount of $557,200 and a payment of $2987.19 and the HUD summary of Loan Terms reflects a loan amount of $555,500 and a payment of $2978.08. Most recent GFE dated 02/07/2013 Trade-Off Table reflects a loan amount of $557,200 and payment of $2987.19 and the HUD reflects a loan amount of $555,500 and a payment of $2978.08. Rate/Term Refi Owner Occ 3 3 [3]LTV Not Within Guidelines LTV of 75% > 70% max allowed with 4 or more properties owned. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Domestic Partnership Affidavit [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 03/06/2013 is not within 3 days of application 02/14/2013. Most recent GFE dated 03/06/2013 Summary of Loan Terms reflects a loan amount of $94,850 and a payment of $459.69 and the HUD summary of Loan Terms reflects a loan amount of $126,000 and a payment of $610.66. Most recent GFE dated 03/06/2013 Trade-Off Table reflects a loan amount of $94,850 and a payment of $459.69 and the HUD reflects a loan amount of $126,000 and a payment of $610.66. Cashout Refi Investment Property 75 75 3 3 [3]MI Missing [3]DTI Not Within Guidelines [2]Zoning Compliance "Legal" Not Checked [2]Comps Not w/in 1 Mile (Suburban) DTI of 27.03% > 18% used in approval.AUS was not updated to reflect new DTI. 27.03% DTI is still within Agency guidelines. Missing evidence that Mortgage insurance coverage was obtained as required per approval. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Banker Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit for your escrow account charges from final GFE dated 04/04/2013 reflects $0 however GFE column of comparison reflects $307.79 for Initial deposit for your escrow account. Finance charges under disclosed by $459.83 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a Seller credit on page one of HUD for $3215 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 2 [2]>6 Months Marketing - Yes [1]Flood Insurance Required on Appraisal - Yes 3 [3]Initial TIL Missing TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]CLTV Not Within Guidelines CLTV 69.82% > 59.69% that was used in approval, due to subordinating lien being HELOC with credit limit of $31,000, there is no evidence in file that limit was lowered to $3,148 which was used in approval. 2 [2][REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. [2]Comparison of GFE and HUD-1 Charges Not Accurate [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Comparison of GFE & HUD fees inaccurate; Title services and lender's title insurance from final GFE dated 11/05/2012 reflects $1,374.25 however GFE column of comparison reflects $1,424.25for Title services and lender's title insurance. Rate/Term Refi Owner Occ 3 3 [3]Other Guideline Issue [2]Over Supply - Yes [2]>6 Months Marketing - Yes [1]Flood Insurance Required on Appraisal - Yes FL condo LTV > 75%, needs condo approval. 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Charge for specific rate chosen from final GFE dated 03/13/2013 reflects $391 however GFE column of comparison reflects $500, Adjusted origination charge from final GFE reflects $1286 however GFE column of comparison reflects $1395, Transfer taxes from final GFE reflects $860.50 however GFE column of comparison reflects $1100, Government recording from final GFE reflects $233.10 however GFE column of comparison reflects $274.10,and Title Services and lender's title insurance from final GFE reflects $1207 however GFE column of comparison reflects $1475. GFE2 dated 03/13/2013 reflects an undocumented change in loan amount from $200,000 to $156,400. Cashout Refi Owner Occ 2 1 [1]Flood Insurance Required on Appraisal - Yes 2 [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 03/12/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. GFE2 dated 07/16/2012 does not sufficiently identify the reason for decrease in loan amount from $625,500 to $615,000. COC in file reflects the loan amount changed however does not state the reason for the change. GFE2 dated 07/16/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. Most recent GFE dated 07/16/2012 Trade-Off Table reflects a payment of $2936.10 and the HUD reflects a payment of $2891.96. Most recent GFE dated 7/16/2012 Summary of Loan Terms reflects a payment of $2936.10 and the HUD summary of Loan Terms reflects a payment of $2891.96. Rate/Term Refi Owner Occ 3 3 [3]Assets Not Sufficient To Close [2]Subject Has Excess Land (Rural/Suburban; > 5 Acres) [2]Comps Not w/in 6 Months [2]Comps Not w/in 5 Miles (Rural) Assets in the amount of $61,794.80 are required for closing; however, only $1,000 is verified in file. Sales contract for previous residence is in file, but no HUD-1 or other documentation providing proof of sale. 3 [3]Initial GFE Missing [3]Initial TIL Missing [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]HUD Summary of Loan Terms does not match Note Terms [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate HUD summary of loan terms reflects a loan amount of $130,000 and payment of $0 and Note reflects loan amount of $130,700 and payment of $614.60. Initial GFE missing due to Written list of service providers reflects GFE was issued on 7/10/2012. This GFE was not enclosed in the loan file. Most recent GFE dated 8/02/2012 Summary of Loan Terms reflects a loan amount of $130,700 and a payment of $614.60 and the HUD summary of Loan Terms reflects a loan amount of $130,000 and a payment of $0. Most recent GFE dated 8/02/2012 Trade-Off Table reflects a loan amount of $130,700 and a payment of $614.60 and the HUD reflects a loan amount of $130,000 and a payment of $0. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly [2]GFE4 Fees Not Disclosed Correctly [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $59.22 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an appraisalfee paid to affiliate of $450 as prepaid finance charge. There was no invoice in the file. GFE1 dated 09/06/2012 Important Dates Section, Other Settlement Charges Good Through Date is 09/17/2012, which is less than the 10 business days required. GFE1 dated 09/06/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE2 dated 09/12/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE3 dated 10/04/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE4 dated 10/12/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE4 dated 10/12/2012 reflects an undocumented change in loan amount from $111,900 to $109,100.bThe GFE changed circumstance letter in file only reflects that the rate lock was extended. Initial GFE dated 09/06/2012 is not within 3 days of application 08/22/2012. Initial TIL dated 09/06/2012 is not within 3 days ofthe credit report that is dated 08/22/2012. Loan is originated and closed by XXX. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Childhood Lead Poisoning Prevention [2]State - Missing Stated Income Disclosure [2]State - Missing Carbon Monoxide Detector Certification and Indemnification Agreement [2]State - Missing Fire Prevention / Smoke Detector Certification and Indemnification Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 80 95 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Cashout Refi Owner Occ 3 3 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing the origination entity information. Initial application incomplete due to missing the origination entity information. 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 80 46 3 1 3 [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD in file is a signed estimated copy. YES Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Escrow Holdback [3]Missing Initial Application HUD Line 1102 reflect Escrow pad for 200.00. 3 [3]HUD-1 Estimated [2]State - Missing Mortgage Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date HUD in file is a Stamped CTC estimated copy. YES Cashout Refi Owner Occ 95 95 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Purchase Money Borrower Notification Dislcosure [2]State - Missing Broker Application Disclsoure [2]State - Missing Disclosure of Terms of Mortgage Application [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Prepayment penalty disclosure Purchase Owner Occ 70 70 2 1 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]ROR Missing [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 85 85 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Virginia Insurance Disclosure [2]Initial GFE Missing Cashout Refi Investment Property 65 65 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Interest Rate Disclosre [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $238.81 which exceeds the $35 for refinances. TIL itemization did not disclose a Mobile closing fee of $250 as prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Application Incomplete Final application incomplete due to missing co-borrower's age. 3 [3]Rescission Period under 3 days [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock ROR executed by borrowers 09/26/2003 with expiration of rescission period noted as 09/29/2003, only providing borrower with 2 day rescission period. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 90 90 38 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]State - Missing Appraisal Notice Purchase Owner Occ 80 95 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Cashout Refi Owner Occ 80 3 3 [3]Initial Application Unsigned 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $361 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $256.86 which exceeds the $35 for refinances. TIL itemization reflects an interim interest credit of $343.42 offsetting finance charge calculation while actual interim interest on HUD is $68.68 resulting in a finance charge under disclosure. HUD in file is a Stamped CTC and Signed estimated copy. ROR executed by borrowers on 0XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX and the HUD reflects a funding date XXXXXXXXXXXX. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Appraisal Incomplete [3]Missing Initial Application Incomplete due to only page 1 of report is present. 3 [3]ROR Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure Statement [2]State - Missing Commitment Letter Finance charges under disclosed by $1894.75 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 90 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Note Incomplete [3]Missing Initial Application Note incomplete due to missing page 3 of 4. 3 [3]HUD-1 Missing [3]State Late Charge Not Standard [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing Late charge of 6% exceeds the maximum of 5% per the stae of Illinois. NO Purchase Owner Occ 80 80 3 1 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission execution date, and 17 days of interest was collected which coincides with a XXXXXXXXXXXX funding date. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 70 70 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]TIL Missing [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing NO Purchase Second Home 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $208.87 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Missing Construction To Perm Owner Occ 23 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $407.60 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Rate/Term Refi Owner Occ 3 3 [3]Initial Application Incomplete Initial application is incomplete due to not being signed by borrower and taken face to face. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [2]Combined Orig LTV >100% [2]Manufactured (Double-Wide) 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $444.37 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 3 3 [3]Appraisal Incomplete Appraisal is incomplete due to Appraisal done subject to completion; however there is no completion cert in file. 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Purchase Owner Occ 97 97 36 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Written Acknowledgement of Delivery of the Note Cashout Refi Owner Occ 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]State - Missing Automated Valuation Model Notice [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Credit Agreeement/Rate Lock [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Purchase Owner Occ 90 90 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 80 80 3 3 [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $266.15 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 1 3 [3]TIL Missing [3]HUD-1 Incomplete [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final HUD is incomplete due to not being signed by the borrower or stamped by settlement agent. YES Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Incomplete [3]Initial TIL Missing [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing Final HUD is incomplete due to not being signed by the borrower. YES TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]Initial TIL Missing [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing YES TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Automated Valuation Model Notice [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Condominium Earthquake Insurance Disclosure [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Home Equity Loan Disclosure [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing YES Purchase Owner Occ 3 3 [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Missing Initial Application 3 [3]TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing 1 Cashout Refi Owner Occ 80 80 3 3 [3]Appraisal Missing 3 [3]ROR Missing [3]Missing MA Borrower's Interest Worksheet [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing [2]State - Missing Borrower Interest Worksheet MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan. A violation may be used as a defense to foreclosure, as with many other issues.Before a borrower can allege a violation, the lender can require that the borrower give the lender notice and give the lender the option to resolve any issue.If this is done, and the borrower refuses the lender’s offer to make the situation right, the borrower cannot recover costs and atty’s fees.The burden of proof as far as complying with the Borrowers' Interest standard is on the lender, but it appears there is minimal risk in a missing worksheet. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Lock In Disclosure [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Dual Capacity Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Appraisal must be dated within 120 days of Note date. Appraisal was completed on 8/3/2012 and the Note date is XXX. Valid 1004D appraisal update was needed. 2 [2]State - Missing Choice of Insurance Disclsoure [2]State - Missing Non-Refundable Fee Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - MissingLate Charge Notice [2]State - Missing Escrow Agent Notice GFE3 dated 10/8/2012 reflects an undocumented change in loan amount from $270,800 to $229,000. Rate/Term Refi Owner Occ 3 3 [3]Note Incomplete [3]DTI Not Within Guidelines [2]Residual Income less than $1,000 Definciency - Note considered incomplete due to missing borrower's signature.Note was signed solely as trustee, however it needs to be signed both individually and as trustee. DTI of 53.86% > 48.23% used in approval due to miscalculated hazard insurance premiums. Lender did not include both insurance premiums, one for each house on property. 2 [2]Missing NV Net Tangible Benefit Worksheet [2]State - Missing Cover Page / Social Security Disclosure Cashout Refi Owner Occ 3 3 [3]DTI Not Within Guidelines DTI 47.2% exceeds current seller guideline maximum of 45% 2 [2]State - Missing Finance Lender Information Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; government recording charges from final hudreflects $85 however hud column of comparison reflects $87 for government recording charges. Rate/Term Refi Owner Occ 90 3 2 [2]Condo Conversion Per appraisal subject property was renovated into a residential rental building in 1999. 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 01/04/2013 reflects an undocumented increase in interest rate from 3.5% to 3.875%. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Investment Property 36 3 1 3 [3]Initial GFE Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]GFE1 Written list of service providers not given to borrower [2]State - Missing Complaints and Inquiries Notice Missing GFE due to Rate Lock reflects GFE was issued on 11/26/2012 . This GFE was not enclosed in the loan file. Rate/Term Refi Owner Occ 3 3 [3]MI Missing [3]Missing VOE [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency- Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained as required per approval. 2 [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 6/21/2013 reflects $683 however GFE column of comparison reflects $0 for Homeowner’s Insurance, Initial deposit for your escrow account charges from final GFE reflects $1539.33 however GFE column of comparison reflects $1536.97, Daily Interest charges from final GFE reflects $262 however GFE column of comparison reflects $225.48. GFE2 dated 06/12/2013 reflects an undocumented increase in interest rate from 3.625% to 4.125%. GFE3 dated 06/16/2013 reflects an undocumented change in loan amount from $332,500 to $319,500. GFE4 dated 06/21/2013 reflects an undocumented change in loan amount from $319,500 to $331,321. Purchase Owner Occ 2 1 2 [2]State - Missing Real Property Recordation and Transfer Tax (Form FP 7/C) [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Financing Agreement Purchase Second Home 3 3 [3]Application Discrepancy [3]Initial Application Unsigned [3]Qualifying Score Not Within Guidelines [3]LTV Not Within Guidelines [3]Violation of FNMA manual underwriting guidelines Deficiency- Missing SSN verification for co-borrower XXX. Loan application indicates non US citizen and non permanent resident alien. Initial application is marked Face to Face interview and is unsigned. LTV not within guidelines.The borrower was approved at 80% LTV for an owner occupied purchase with a credit score of 677 and less than 6 months reserves.FNMA Manual Underwriting guidelines require a minimum LTV of 75% for owner occupied purchases with credit score under 680 and less than 6 months reserves. Qualifying score not within guidelines.The borrower was approved with a middle credit score of 677 for an owner occupied purchase at 80% LTV with 3.47 months reserves.FNMA Manual Underwriting guidelines require a credit score of 680 for owner occupied purchases over 75% LTV with less than 6 months reserves. The borrower was approvedfor an owner occupied purchase at 80% LTV with a middle credit score of 677 with 3.47 months reserves.FNMA Manual Underwriting guidelines require a credit score of 680 for owner occupied purchases over 75% LTV with less than 6 months reserves. 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Right to Select Attorney Disclosure GFE2 dated 05/17/2013 reflects an undocumented increase in interest rate from 3.5% to 3.625%. GFE3 dated 05/23/2013 reflects an undocumented change in loan amount from $400,000 to $398,400. The APR on the initial TIL (3.6246) is greater than .125 less than the APR on the Final TIL (3.743). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Other Guideline Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency-Condo not approved PERS and no condo questionnaire in file to submit for that approval. 2 [2]State - Missing Pre-Application Dislcosure [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 03/19/2013 reflects an undocumented change in loan amount from $138,000 to $136,000. Rate/Term Refi Investment Property 3 3 [3]Unresolved Title Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [2]Comps Not w/in 6 Months Conventional purchase; Appraisal dated 5/15/2013 contains 4 sold comparables and 2 active listings. Comparables sold on 12/12, 7/12, 10/12, and 5/12. Comps #2, 3, and 4 fall outside 6 months, however value appears to be supported. Deficiency - Title considered incomplete; title exception schedule B section 2 items 13, 14, and 15 refer to covenants, conditions, and restrictions, however these covenants were not provided for review so is unable to determine if property meets all requirements. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Supplement to Good Faith Estimate (GFE) Tradeoff Table [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 6/3/13 reflect $18.04 however GFE column of comparison reflects $270.60 for Daily Interest charges. Initial GFE dated 1/18/2013 is not within 3 days of application 11/23/2012. Initial TIL dated 1/18/2013 is not within 3 days of application 11/23/2012 or the credit report that is dated 11/23/2012. Loan is originated and closed by XXX Purchase Owner Occ 80 80 3 3 [3]Other Guideline Issue Deficiency - FNMA guidelines require the stock, shares, membership certificate, or other contractual agreement evidencing ownership. A letter was found in the file stating the borrower had 8.33 shares in the cooperative and signed by the co-op treasuer. Missing the stock certificate. 2 [2]State - Missing Real Property Recordation and Transfer Tax (Form FP 7/C) [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Mortgage Disclosure Form Purchase Owner Occ 90 90 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisalandupdate must be within120 days of note date.Appraisal is dated 1/05/2013 and the note date is XXX making the appraisal XX days old and file does not reflect a re-certification of value. 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit to escrow from final GFE dated 05/03/2013 reflects $1434.02 and Daily interest $385.89 however, GFE column of comparison reflects $2829.40 for Initial deposit for escrow and $336.16 for daily interest. Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisalandupdate must be within 120 days of note date.Appraisal is dated 4/1/2013 and the note date is XXX making XX days old and file does not reflect a re-certification of value. 3 [3]State Late Charge Not Standard [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $525.00 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not include Appraisal fee of $445.00 paid to the affiliate RELS, and Tax Service fee of $80.00 as prepaid finance charge with no invoice in the file. There is a Lender credit on line 207 for $80.00 which is un-itemized therefore excluded. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Second Home 80 80 3 3 [3]DU Findings; Miscellaneous Violation(s) or Issue(s) present; Conventional File Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 2/22/2013 and the note date is XXX making the appraisal XX days old andno re-certification of value in file. 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingFair Credit Reporting Act Notice Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisalandupdate must be within 120 days of note date.Appraisal is dated 4/1/2013 and the note date is XXX making XX days old and file does not reflect a re-certification of value. 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Most Recent GFE Escrow account information not correct [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 3/27/2013 Important Dates Section, Other Settlement Charges Good Through Date is 4/8/2013, which is less than the 10 business days required. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 4/5/2013 discloses an escrow account, however Final HUD holds no escrows. Purchase Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency - Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 1/25/2013 and the note date is XXX making the appraisal XX days old and Certification of Completion in file addressed the water system fully operational but did not address the re-certification of value and market area. 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct [2]State - Missing Lock-In Agreement [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily interest charges from final GFE dated 6/11/2013 reflects $431.20 however GFE column of comparison reflects $409.64 for daily interest charges. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 6/11/2013 discloses an escrow account, however Final HUD holds no escrows. Purchase Owner Occ 80 80 3 3 [3]442 Dated Post Closing [3]DU Section: Property and Appraisal; all requirements not met; Conventional File [2]>6 Months Marketing - Yes Appraisal completion cert was completed on 7/30/2013; however, loan has closed on XXX. Deficiency- The appraisalandupdate must be within 120 days of note date. Appraisal was completed on 11/8/2012 and the Note date is XXX. 1004D appraisal update was obtained but cannot be used as it was dated post closing. Additionally, per FNMA guidelines mortgages may be delivered before postponed items are complete within 180 days of the note limited to valid reasons such as inclement weather or a shortage of building materials and do not affect the ability to obtain an occupancy permit.The reasons for the delay in completion was not valid under these guidelines and an occupancy permit was not located in file. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Commitment Letter [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate GFE4 dated 11/13/2012 reflects an undocumented change in loan amount from $133,320 to $134,310. GFE6 dated 1/11/2013 reflects an undocumented change in loan amount from $134,310 to $132,000. GFE8 dated 4/11/2013 reflects an undocumented change in loan amount from $132,000 to $138,000. Initial GFE dated 3/26/2012 is not within 3 days of application 3/20/2012. Initial TIL dated 3/26/2012 is not within 3 days of application 3/20/2012 or the credit report that is dated 3/20/2012. Loan is originated and closed by XXX. Most recent GFE dated 4/11/2013 Summary of Loan Terms reflects a loan amount of $138,000 and a payment of $639.10 and the HUD summary of Loan Terms reflects a loan amount of $139,650 and a payment of $636.88. Most recent GFE dated 4/11/2013 Trade-Off Table reflects a loan amount of $138,000 and a payment of $639.10 and the HUD reflects a loan amount of $139,650 and a payment of $636.88. Rate/Term Refi Owner Occ 3 3 [3]Missing Re-Cert of Value [3]Application Discrepancy [3]Other Guideline Issue [3]Questionable Occupancy [3]Current Address Inconsistent on 1003 and Other Docs [3]Income Not Properly Verified [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [2]Over Supply - Yes [2]>6 Months Marketing - Yes [2]Comps Not w/in 6 Months [2]Comps Not w/in 1 Mile (Suburban) Application discrepancy due to subject property indicated as 2nd home on one 1003 application and indicated as investment on another 1003 application. Conventional Refinance; Appraisal dated 8/30/2012 contains 3 sold comparables and 2 active listings. Comparables sold on 11/11, 3/12 and 4/12. Comp #1 falls outside 6 months, however value appears to be supported. Most recent credit report dated 3/27/2013 reflects addresses in both Connecticut and California reporting 3/2013.It does not reflect any addresses in Massachusetts. Deficiency - Per FNMA guidelines the appraisalandupdate must be within 120 days of note date. Updated appraisal is dated 01/22/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. Income not properly verified due to missing personal and business tax returns for 2012. FNMA alternative guidelines of IRS form 4868 and 4506-T 2012 transcripts confirming "No Transcripts Available' are also missing. Per appraisal subject property is located in Suburban area and 5 out of 5 comps are not within 1 Mile. Per FNMA 4 month doc expiration guideline; Flood cert outdated; cert in file is dated 7/5/2012; loan closed XXX. Questionable occupancy due to subject property indicated as 2nd home on one 1003 application and indicated as investment on another 1003 application. 3 [3]State Late Charge Not Standard [2]State - Missing Mtg Lender Disclosures Required by Atty General Consumer Protection Regulations Late charge fee of 5% exceeds the max allowed of 3% for the state Massachusetts. Rate/Term Refi Second Home 75 75 3 3 [3]442 Dated Post Closing [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency-Recert of Value not checked on 442 done prior to closing but is evident on 442 dated after closing. 1 Purchase Owner Occ 3 3 [3]Missing VOE [3]Violation of FNMA manual underwriting guidelines Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 10/4/2012 and the Note date is XXX. Valid 1004D appraisal update was needed. 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 3 [3]442 Not In File [3]Subordinate Financing Not Allowed Per Investor Guidelines [3]CLTV Not Within Guidelines [3]DTI Not Within Guidelines [3]DU Section: Property and Appraisal; all requirements not met; Conventional File [2]DU identified Potential Red Flag(s); Conventional File Appraisal is done subject to completion; however there is no completion cert in file. As per guidelines, repayment of a subordinate DAP loan is due upon payoff or refinance of the first loan, this loan was not included in the CLTV. Deficiency-As per guidelines, repayment of a subordinate DAP loan is due upon payoff or refinance of the first loan. Deficiency-CLTV 58.37 > 41% that was used in approval, due to subordinating lien being $49,850 DPA loan, there is no evidence in file that the loan was paid offas per guidelines, repayment of a subordinate DAP loan is due upon payoff or refinance of the first loan. DTI 47.52% exceeds current seller guideline maximum of 45% DU identified potential red flags- Unusually high number of submissions. 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Charge for interest rate from final GFE dated 2/15/2013 reflects $626.25 however GFE column of comparison reflects $0, Your adjusted origination charges from final GFE reflects $1816.25 however GFE column of comparison reflects $1190, Government Recording Charges from final GFE reflects $0 however GFE column of comparison reflects $169, Appraisal fee charges from final GFE reflects $540 however GFE column of comparison reflects $440 and Title services and lender's title insurance from final GFE reflects $940 however GFE column of comparison reflects $1200. GFE2 date 10/02/2012 reflects an undocumented change in the loan program from a arm to a fixed rate program and an undocumented change in loan amount from $208,587 to $96,700. GFE3 dated 12/5/2012 reflects an undocumented change in loan amount from $96,700 to $120,000. GFE4 dated 02/15/2013 reflects an undocumented change in loan amount from $120,000 to $125,250. Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Original appraisal was dated 10/24/12 and the subject loan closed on XXX. A recert of value was completed on 2/26/13 but this was after the note date and XXX days after the original appraisal was completed. FNMA requires the appraisal to be dated within 120 days of the Note date. 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure Cashout Refi Owner Occ 3 3 [3]Appraisal Incomplete [3]Violation of FNMA manual underwriting guidelines [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency- Appraisal is dated 3/22/2013 and the note date is XXX. 1 Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines [2]Zoning Compliance "Legal" Not Checked Deficiency- Per FNMA guidelines the appraisalandupdate must be within 120 days of note date.Appraisal is dated 01/08/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. Per appraisal property is located in area with no zoning. 1 Rate/Term Refi Investment Property 3 3 [3]Hazard Insurance Coverage Not Adequate [3]Other Guideline Issue [3]Flood Insurance Coverage Not Adequate [2]Over Supply - Yes [1]Flood Insurance Required on Appraisal - Yes Deficiency reason- Borrower owns 5 properties; per current FNMA sellers guide borrowers owning 5-10 investment properties are ineligible for cash out transactions. Flood insurance amount of $122,800 is not adequate, due to loan amount being $417,000, and replacement cost per appraisal being $285,893; flood is also not at the maximum limit of $250,000. Hazard insurance amount of $260,000 is not adequate, due to loan amount being $417,000, and replacement cost per appraisal being $285,893. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]HUD Summary of Loan Terms does not match Note Terms [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 11/25/2012 reflects $1190 for origination charges, $1190 for adjusted origination charges, $745 for the appraisal, $22 for credit report, $1450 for title services and lender's title insurance, $19 for flood certificate, $65 for tax service fee, $169 for government recording charges, $93.24 for daily interest charges and $588 for homeowner's insurance, however the GFE column of comparison does not reflects charges for these fees. HUD summary of loan terms reflects a loan amount of $0.00 and Note reflects loan amount of $417,000. Initial GFE dated 11/25/2012 is not within 3 days of application 11/20/2012. Most recent GFE dated 11/25/2012 Summary of Loan Terms reflects a loan amount of $412,500 and a payment of $1,999.18 and the HUD summary of Loan Terms reflects a loan amount of $0.00 and a payment of $0.00. Most recent GFE dated 11/25/2012 Trade-Off Table reflects a loan amount of $412,500 and a payment of $1,999.18 and the HUD summary of Loan Terms reflects a loan amount of $0.00 and a payment of $0.00. Cashout Refi Investment Property 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 12/13/2012 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Choice of Settlement Agent Disclosure GFE2 dated 12/17/2012 reflects an undocumented change in loan amount from $251,069 to $252,939.60. GFE3 dated 05/01/2013 reflects an undocumented increase in interest rate from 3.75% to 3.875%. Purchase Investment Property 80 80 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 12/13/2012 and the Note date is XXX. Valid 1073 appraisal update was needed. 2 [2]State - Missing Finance Lender Information Disclosure Cashout Refi Investment Property 3 3 [3]Hazard Missing [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 12/21/2012 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]State - Missing MD Finance Agreement [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Net Tangible Benefit Worksheet Cashout Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date. Appraisal is dated 1/4/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 1 Rate/Term Refi Owner Occ 3 3 [3]Qualifying Score Not Within Guidelines [1]Flood Insurance Required on Appraisal - Yes Deficiency- Per FNMA guidelines the minimum credit score required for the purchase of a 1 unit investment property is 680.Borrowers credit score is 665. 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]HMDA-reportable rate spread (10/1/09 and later) Comparison of GFE & HUD fees inaccurate; Final GFE dated 04/02/2013 reflects Origination charges $1224.00, Adjusted origination $1224.00, Credit report $20.00, Title services and lender's title insurance $1346.00, Owner's title insurance $220.28, Government recording charges $300.00, Initial deposit for your escrow account $1652.71, Homeowner's insurance $1631.00, and Daily interest $147.56 however GFE column of comparison reflects $1120.00 for Origination charges, $1120.00 for Adjusted origination, $11.00 for Credit report, $990.00 for Title services and lender's title insurance, $473.20 for Owner's title insurance, $370.00 for Government recording charges, $741.67 for Initial deposit for your escrow account, $1000.00 for Homeowner's insurance, and $84.83 for Daily interest. Purchase Investment Property 80 80 3 3 [3]Hazard Missing [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 3 [3]State Late Charge Not Standard [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 3 3 [3]Violation of FHLMC manual underwriting guidelines Deficiency- Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 12/20/2012 and the Note date is XXX. Valid 1004D appraisal update was needed. 2 [2]Credit Score Disclosure Not Present [2]HUD Summary of Loan Terms does not match Note Terms [2]Missing GFE(s) HUD summary of loan terms reflects an interest rate of 3.75% and Note reflects an interest rate of 3.375%. Missing GFE's due to Document Status Form reflects GFE was issued on 12/12/2012. This GFEs is not enclosed in the loan file. Rate/Term Refi Owner Occ 3 3 [3]DTI Not Within Guidelines [3]LP Loan Amount incorrect; Conventional File [3]LP Estimated Value of Property incorrect; Conventional File [2]Only Preliminary Title in File Deficiency- DTI 75.08% exceeds current seller guideline maximum of 45% LP loan amount reflects $282,000 however the Note reflects a loan amount of $280,200. LP reflects an estimated value of $550,000; the appraisal shows an estimated value of $415,000. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 1/8/2013 reflects $0 for credit for interest rate chosen, $1190 for adjusted origination charges, $169 for government recording charges and $478.05 for daily interest charges, however the GFE column of comparison reflects ($3173) for credit for interest rate chosen, ($1983) for adjutsed origination charges, $125 for government recording charges and $0 for daily interest charges. GFE2 dated 01/08/2013 reflects an undocumented increase in interest rate from 4% to 4.125%. Rate/Term Refi Investment Property 3 3 [3]Violation of FHLMC manual underwriting guidelines Deficiency - Per FHLMC the appraisalandupdate must be within 120 days of note date.Appraisal is dated 1/28/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 3 [3]State Late Charge Not Standard [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower [2]Credit Score Disclosure Not Present Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Missing GFE's due to doc status letter reflects aGFE was issued on 1/30/2013. This GFE is not enclosed in the loan file. Rate/Term Refi Owner Occ 3 3 [3]DTI Not Within Guidelines Deficiency: DTI 46.49% exceeds current seller guideline maximum of 45% 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Missing GFE(s) [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 03/13/2013 reflects an undocumented change in loan amount from $597,000 to $590,000 and the interest rate from 3.625% to 3.75%. Missing GFE due to Written list of service providers reflects GFE was issued on 03/21/2013. This GFE was not enclosed in the loan file. Purchase Owner Occ 3 3 [3]Other Guideline Issue [3]DTI Not Within Guidelines [3]Violation of FNMA manual underwriting guidelines Deficiency- DTI of 50.42% > 45% max allowable per current FNMA guidelines due to borrower's departure residence not sold prior to closing. Per FNMA guidelines the appraisalandupdate must be within four months of note date.Appraisal is dated 02/13/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. Requirement for proof of sale of departure residence missing from file to allow for acceptable DTI. Flood insurance certificate exceeds 120 days. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 02/08/2013 is not within 3 days of application dated 01/24/2013. Initial TIL dated 02/08/2013 is not within 3 days of the application dated 1/24/2013 or the credit report that is dated 01/24/2013. Loan is originated and closed by XXX Most recent GFE dated 02/20/2013 Summary of Loan Terms reflects an interest rate of 3.50% and payment of $628.66 and the HUD reflects an interest rate of 3.625% and a payment of $638.47. Most recent GFE dated 02/20/2013 Trade-Off Table reflects an interest rate of 3.50% and payment of $628.66 and the HUD reflects an interest rate of 3.625% and a payment of $638.47. Purchase Owner Occ 3 3 [3]Mortgage/DOT Incomplete [3]Violation of FNMA manual underwriting guidelines [2]Over Supply - Yes Deficiency- Mortgage incomplete due to missing pages 16 of 16. Per FNMA guidelines the flood cert must be within four months of note date.Flood Cert is dated 01/29/2013 and the note date is XXX making the flood cert XXX days old. 3 [3]State Late Charge Not Standard [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure GFE3 dated 03/08/2013 reflects an undocumented change in loan amount from $417,000 to $396,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction GFE2 dated 07/15/2013 reflects an undocumented change in loan amount from $388,800 to $389,142. Purchase Owner Occ 90 90 3 3 [3]DTI Not Within Guidelines [3]Flood Insurance Coverage Not Adequate [2]Manufactured (Double-Wide) [1]Flood Insurance Required on Appraisal - Yes Deficiency- DTI increased from 17.64 to 22.10% due to flood insurance monthly amount of $92.92 that was not included in original qualification, a difference of 4.46%. Flood Insurance Coverage not adequate due to missing yearly premium on declaration page. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Purchase Owner Occ 80 80 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Cashout Refi Investment Property 60 60 3 3 [3]DTI Not Within Guidelines DTI 48.7% exceeds current seller guideline maximum of 45% 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Missing GFE(s) [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 date 02/21/2013 reflects an undocumented change in the loan amount from $400,000 to $388,000. Missing GFE due to document status form indicating that a GFE was issued on 3/20/2013. This GFE was not enclosed in the loan file. Purchase Second Home 3 3 [3]Unresolved Title Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [2]Over Supply - Yes Deficiency - Title issue is considered unresolved due to missing covenants, conditions and restrictions as noted in title exception B-5.Definciency reason noted as "Ineligible Deed RestrictionDeed Restriction with secondary occupancy not allowed", the actual deed restriction could not be confirmed due to missing complete title. 2 [2]GFE1 Written list of service providers not given to borrower Purchase Second Home 90 90 3 3 [3]Income Not Properly Verified [3]DTI Not Within Guidelines [3]LP Loan Amount incorrect; Conventional File Deficiency- Per VOE borrower has been employed with current employer less than 2 years and there is no proof in file from previous employer regardingovertime income. DTI 49.92% exceeds current seller guideline maximum of 45% LP loan amount reflects $262,000 however the Note reflects a loan amount of $260,000. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Cashout Refi Owner Occ 3 3 [3]DTI Not Within Guidelines [3]LP Estimated Value of Property incorrect; Conventional File Deficiency- DTI of 51.29% and 53.47% exceeds the LP approval DTI of 47% and 49%. The Social Security income was not grossed up 25% due to no tax returns enclosed in the loan file to determine non taxable income. LP reflects an estimated value of $500,000; the appraisal shows an estimated value of $625,000. 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Most Recent GFE Escrow account information not correct Most recent GFE dated 03/21/2013 discloses no escrow account, however Final HUD holds escrows. Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Lock-In Agreement [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Loan closed with expired appraisal. An appraisal update was obtained on 8/5/2013 but cannot be used as it was obtained after the Note Date XXX. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Prepayment penalty disclosure GFE2 dated 05/22/2013 reflects an undocumented change in loan amount from $351,130 to $292,000. Initial GFE dated 04/02/2013 is not within 3 days of application 03/14/2013. Most recent GFE dated 05/22/2013 Summary of Loan Terms reflects an interest rate of 3.625% and a payment of $1331.67 and the HUD summary of Loan Terms reflects an interest rate of 3.75% and a payment of $1352.30. Most recent GFE dated 05/22/2013 Trade-Off Table reflects an interest rate of 3.625% and payment of $1331.67 and the HUD reflects an interest rate of 3.75% a payment of $1352.30. Purchase Owner Occ 80 80 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 3/21/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure Rate/Term Refi Investment Property 3 3 [3]Other Guideline Issue [3]Violation of FNMA manual underwriting guidelines [1]Flood Insurance Required on Appraisal - Yes Deficiency - Per FNMA guidelines the appraisalandupdate must be within 120 days of note date.Appraisal is dated 03/25/2013 and the note date is XXX making appraisal XXX days old and file does not reflect a re-certification of value. Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. 1 Rate/Term Refi Second Home 80 80 3 3 [3]DTI Not Within Guidelines Deficiency - DTI of 55% > 33.18% used in approval due to primary housing expense ($910) omitted from debt calculation. 3 [3]TIL Incomplete [2]State - Missing Mortgage Banker Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Comparison of GFE & HUD fees inaccurate; final GFE dated 5/7/2013 reflects $1451.72 for title services, $128 for government recording charges, $2691.60 for initial escrow deposit and $172.56 for daily interest; however GFE column of comparison reflects $1421.12 for title services and lender's title insurance, $112 for government recording charges, $2405.05 for initial escrow deposit and $64.71 for daily interest charges. Final TIL incomplete due to not being dated by borrowers. GFE3 dated 5/7/2013 reflects an undocumented change in loan amount from $62,851 to $61,851, change in terms increased from a 15 year to a 30 year and increase in interest rate from 3.75% to 4.25%. NO Rate/Term Refi Investment Property 3 3 [3]Other Guideline Issue [3]DTI Not Within Guidelines Deficiency- DTI 48.35% exceeds current seller guideline maximum of 45%. Increase in DTI was due to the taxes and insurance increasing prior to closing. Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice to Purchaser-Mortgagor Comparison of GFE & HUD fees inaccurate; Initial deposit for escrow account from HUD dated reflects $4055.35; however, HUD column of comparison reflects $4383.20 for initial deposit for escrow account. GFE3 dated 8/1/2013 reflects an undocumented change in loan amount from $236,000 to $248,000. The APR on the initial TIL (3.5253) is greater than .125 less than the APR on the Final TIL (4.642). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Appraisal Incomplete Deficiency - Property is a 2 unit duplex; each unit on a seperate parcel. Appraiser completed 2appraisals on 1004 form listing the different parcel number on each instead of using 1025 form. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit Initial GFE dated 3/14/2013 is not within 3 days of application 3/6/2013. Purchase Investment Property 75 75 3 3 [3]Other Guideline Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [2]Zoning Compliance "Legal" Not Checked [2]Subject Has Excess Land (Urban; > .5 Acres) Deficiency - Investment property and borrower has 6 financed properties. Per current FNMA guidelines; a minimum FICO score of 720 is required - borrower has score of 695. Per appraisal property is located in area with no zoning. Per Appraisal subject property is located in an urban area with a lot size of 1.16 acres. 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]HUD-1 Incomplete [2]State - Missing Rate Lock Disclosure [2]State - Missing Application Disclosure Statement / Advance Fee Agreement [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of HUD & HUD fees inaccurate; HUD reflects on line #809 attached breakdown fee of $320.01 however the HUD column of comparison does not reflect this fee. GFE2 dated 4/29/2013 reflects an undocumented increase in Charge for interest rate from $0.00 to $952.50 therefore an undocumented increase in Adjusted Origination charges from $1,307.50 to $1,942.50. HUD1 incomplete due to missing addendum referenced on line #809 for $320.01. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 3/11/2013; Adjusted Origination disclosed as $1,307.50 increased at closing to $1,942.50. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 3/11/2013 of $0.00 but final HUD discloses a charge of $952.50. NO Rate/Term Refi Investment Property 3 3 [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 3/26/2013 reflects $1,000 however GFE column of comparison reflects $0 for Homeowner’s Insurance. Final HUD reflects Homeowner's Insurance of $1,311 however HUD column of comparison reflects $0 for Homeowner's Insurance. GFE2 dated 3/26/2013 reflects an undocumented change in loan amount from $220,000 to $275,000. Initial GFE dated 3/19/2013 is not within 3 days of application 3/13/2013. Initial TIL dated 3/19/2013 is not within 3 days of application 3/13/2013 or the credit report that is dated 3/13/2013. Loan is originated and closed by XXX Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Purchase Owner Occ 3 3 [3]DTI Not Within Guidelines [3]LP Loan Amount incorrect; Conventional File [3]LP Estimated Value of Property incorrect; Conventional File [1]Flood Insurance Required on Appraisal - Yes Deficiency- DTI 48.87% exceeds current seller guideline maximum of 45% LP loan amount reflects $250,000 however the Note reflects a loan amount of $245,000. LP reflects an estimated value of $400,000; the appraisal shows an estimated value of $330,000. 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 4/4/2013 reflects appraisal fee of $440 and title services and lender's title insurance of $2112 however GFE column of comparison reflects $757 appraisal fee and $0 for title services and lender's title insurance. Rate/Term Refi Investment Property 3 3 [3]Flood Insurance Cert Missing [3]DTI Not Within Guidelines Deficiency- DTI 46.38% exceeds current seller guideline maximum of 45% due to lender using incorrect taxes. Loan closed with expired Flood Cert. Flood cert must be dated within 120 days of Note date. Flood cert was completed on 5/6/2013 and the Note date is XXX, which is more than XXX days. 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Right to Choose Insurance Provider GFE2 dated 05/01/2013 reflects an undocumented change the monthly payment from $1593.84 to $1593.85, there were no ther changes to the loan terms. GFE3 date 07/18/2013 reflects an undocumented increase in interest rate from 3.375% to 4.375%. Purchase Owner Occ 90 90 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 03/29/2013 reflects $709.55 however GFE column of comparison reflects $79.55 for Homeowner’s Insurance. Rate/Term Refi Owner Occ 3 3 [3]Mortgage/DOT Incomplete [3]Missing Re-Cert of Value [3]Subordinate Financing Not Allowed Per Investor Guidelines [3]CLTV Not Within Guidelines [3]DU Section: Property and Appraisal; all requirements not met; Conventional File [3]DU Findings; Miscellaneous Violation(s) or Issue(s) present; Conventional File [2]Combined Orig LTV >100% CLTV of 201.15 > 80% reflected in AUS approval.This purchase transaction included the subordination of a DAP loan of $345,120.1008 in file reflects LTV calcs of 80%and CLTV of 80% CLTV. However, the second note and mortgage are reflected in the file and on final title policy. Deficiency- XXX AUS in file reflects no secondary financing allowed.File reflects a simultaneous second DAP mortgage for $345,120. File reflects a recertification value of $630,000 dated 6/27/2013 by a substifute appraiser and does not reflect an opinion on the original appraisal's reasonableness. Mortgage incomplete due to page 3 of 15. Per FNMA guidelines the appraisal and update must be within 120 days of the note date.Appraisal is dated 10/16/2012, and the Note date is XXX.The Recertification of Value in file is for another appraisal by a substitute appraiser for the second mortgage. XXX AUS in file reflects no secondary financing allowed.File reflects a simultaneous second DAP mortgage for $345,120. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]HUD Summary of Loan Terms does not match Note Terms HUD summary of loan terms does not reflect whether an escrow account is applicable and is blank. Purchase Owner Occ 80 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 08/14/20013 and the Note date is XXX. Valid 1004D appraisal update was needed. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/16/2013 reflects an undocumented change in loan amount from $495,000 to $489,000. Rate/Term Refi Owner Occ 3 3 [3]Loan Limit Guideline Issue [3]Other Guideline Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency- Loan amount changed from $296,000 to $298,400 and there is no proof in the file that it was redisclosed to the borrower. Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. 2 [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 05/08/2013 Summary of Loan Terms reflects a loan amount of $296,000 and a payment of $1,456.14 and the HUD summary of Loan Terms reflects a loan amount of $298,400 and a payment of $1,467.95. Most recent GFE dated 05/08/2013 Trade-Off Table reflects a loan amount of $296,000 and a payment of $1,456.14 and the HUD summary of Loan Terms reflects a loan amount of $298,400 and a payment of $1,467.95. Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per UW approval, the seller contribution not to exceed 6% or $2066.24. HUD reflects seller concessions of $3,389.62 on pg 1, line 209. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 05/04/2013 is not within 3 days of application 04/03/2013. Initial TIL dated 5/04/2013 is not within 3 days of application 04/03/2013 or the credit report that is dated 04/03/2013 Loan is originated and closed by XXX Purchase Owner Occ 3 3 [3]Vesting Does Not Match Title [3]Violation of FNMA manual underwriting guidelines Deficiency - Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 3/7/2013 and the note date is XXX making appraisal XXX days old and file does not reflect a re-certification of value. Vesting on Mortgage and the Title do not match. There is no evidence that warranty deed was executed. 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Cashout Refi Owner Occ 3 3 [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 2 [2]State - Missing Notice of Right to Select Attorney Rate/Term Refi Investment Property 70 70 3 3 [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 04/05/2013 reflects $0 however GFE column of comparison reflects $1000 for Homeowner’s Insurance. Rate/Term Refi Owner Occ 37 3 3 [3]DTI Not Within Guidelines [2]DU identified Potential Red Flag(s); Conventional File Deficiency: DTI 47.34% exceeds current seller guideline maximum of 45% DU states value estimate submitted appears to have an excessive rate of appreciation based on analysis of a recent sale of the subject property. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower Initial TIL dated 4/11/2013 is not within 3 days of application 4/7/2013 or the credit report that is dated 4/7/2013. Loan is originated and closed by XXX Missing GFE due to document status form reflects GFE was issued on 4/11/2013. This GFE was not enclosed in the loan file. Rate/Term Refi Owner Occ 3 3 [3]No Net Tangible Benefit To Borrower [3]Other Guideline Issue [3]Income Not Properly Verified [3]DTI Not Within Guidelines [3]Conventional Loan File; DU reflects Approve/Ineligible Recommendation; Ineligible for delivery to FNMA Deficiency - DTI 47.76% exceeds current seller guideline maximum of 45% Income not properly verified due to loan was manually underwritten using other income (asset dissipation).Per current FNMA guidelines (section B3-3.1-09), asset dissipation is not an eligible source of 'other' income. Per FNMA 4 month doc expiration guideline; Flood cert outdated; cert in file is dated 4/11/2013; loan closed XXX. The debt-to-income ratio for this loan casefile is 47.76. This loan casefile is ineligible for delivery to Fannie Mae due to the excessivedebt-to-income ratioin combination with other risk factors on the loan. Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 2 [2]GFE1 Trade-off Table Not Complete [2]GFE1 Written list of service providers not given to borrower [2]Most Recent GFE Escrow account information not correct GFE1 dated 4/9/2013 is missing page 3 which contains the trade off table. Most recent GFE dated 4/9/2013 discloses no escrow account, however Final HUD reflects escrows collected. Rate/Term Refi Second Home 3 3 [3]LTV Not Within Guidelines [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency:Subject property is locatedin an established condo project. FNMA current guidelines requires an expedited or limited review with a maximum LTV of 70%, or a full lender review or PERS approved with a maximum LTV of 90%. Subject loan closed with an LTV of 75% however, the condo project approval was not provided in the imaged documents. 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 04/23/2013 Summary of Loan Terms reflects an interest rate of 3.5% and a payment of $774.60 and the HUD summary of Loan Terms reflects an interest rate of 3.75% and a payment of $798.87. Most recent GFE dated 04/23/2013 Trade-Off Table reflects an interest rate of 3.5% and a payment of $774.60 and the HUD reflects an interest rate of 3.75% and a payment of $798.87. The APR on the initial TIL (3.5316%) is greater than .125 less than the APR on the Final TIL (3.7852%). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Second Home 75 75 3 3 [3]Hazard Insurance Incomplete [3]Other Guideline Issue [3]Questionable Occupancy Deficiency- Property ineligible for financing. Property was appraised as its legal use of SFDbut WF has been notified that property is a halfway house/boarding house. Buyer has indicated that use of the property will remain the same. Mortgagee clause is missing on the hazard insurance dec page. Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. 2 [2]Credit Score Disclosure Not Present Purchase Investment Property 80 80 3 3 [3]Other Guideline Issue Deficiency:Borrowers signed Note as Trustee only and needed to sign as Individual and Trustee. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 04/11/2013 reflects an undocumented increase in interest rate from 3.75% to 3.875%. GFE3 dated 07/18/2013 reflects an undocumented change in loan amount from $540,000 to $539,000. Rate/Term Refi Owner Occ 3 3 [3]Hazard Missing [3]Missing Re-Cert of Value [3]Other Guideline Issue [3]DU Section: Property and Appraisal; all requirements not met; Conventional File Deficiency: Appraisal expired, the recertification of value present in file is post closing dated10/31/2013. Loan closed with expired flood certification. Flood certification must be dated within 120 days of Note date. Flood certificate was completed on 4/17/2013 and the Note date is XXX. Valid flood certificate is needed. Per FNMA guidelines the appraisal and update must be within120 days of note date. Appraisal is dated 5/22/2013 and the note date is XXX making XXX days old. Recertification of Value is dated XXX post closing. 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; Credit for interest rate charges from final GFE dated 05/29/2013 reflects ($460.00) however GFE column of comparison reflects $460.00 Charge for interest rate. Most recent GFE dated 05/29/2013 Summary of Loan Terms reflects a loan amount of $368,000 and a payment of $2,019.64 and the HUD summary of Loan Terms reflects a loan amount of $368,400 and a payment of $1,981.93. Most recent GFE dated 05/29/2013 Trade-Off Table reflects a loan amount of $368,000 and a payment of $2,019.64 and the HUD reflects a loan amount of $368,400 and a payment of $1,981.93. Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency: Per current FNMA guidelines the appraisal and update must be within four months of note date.Appraisal is dated 05/02/2013 and the note date is XXX making appraisal XXX days old and file does not reflect a re-certification of value. Flood certification is also expired as it is dated 04/18/2013. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze nitial GFE dated 04/17/2013 is not within 3 days of the application dated 04/04/2013. Initial TIL dated 04/16/2013 is not within 3 days ofthe application dated 04/04/2013 or the credit report that is dated 04/04/2013. Loan is originated and closed by XXX Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines [1]Flood Insurance Required on Appraisal - Yes Deficiency: Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 02/25/2013 and the note date is XXX making appraisal XXX days old and file does not reflect a re-certification of value. 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Credit Score Disclosure Not Present Comparison of GFE & HUD fees inaccurate; HUD column of comparison reflects an appraisal fee of $573.82; however the HUD reflects $473.82 for appraisal fee. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Purchase Second Home 3 3 [3]Violation of FNMA manual underwriting guidelines [2]Land Value > 30% - No Comments From Appraiser on if Typical [2]>6 Months Marketing - Yes [2]Currently Delinquent Minor Deficiency- Per FNMA guidelines the appraisal and update must be within four months of note date.Appraisal is dated 05/02/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]State - Missing Pre-Application Dislcosure Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisal and update must be within four months of note date.Appraisal is dated 2/18/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 4/19/2013 reflect $0.00 for credit/charge for interest rate and $1190 for adjusted origination charges; however the GFE column of comparison reflects a credit for interest rate of ($2806.00) and adjusted origination charge of ($1616.00). Rate/Term Refi Owner Occ 3 3 [3]DTI Not Within Guidelines Deficiency- DTI of 49.53% exceeds current seller guideline maximum of 45%. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 4/24/2013 is not within 3 days of the initial application dated 4/11/2013. Most recent GFE dated 4/24/2013 Summary of Loan Terms reflects an interest rate of 3.375% and a monthly payment of $1,105.24 and the HUD Summary of Loan Terms reflects an interest rate of 3.625% and a monthly payment of $1,140.13. Most recent GFE dated 4/24/2013 Trade-Off Table reflects an interest rate of 3.375% and a monthly payment of $1,105.24 and the HUD Summary of Loan Terms reflects an interest rate of 3.625% and a monthly payment of $1,140.13. Purchase Investment Property 3 3 [3]MI Missing [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [2]Over Supply - Yes Missing evidence of PMI coverage.PMI cert was not provided in file. 3 [3]State Late Charge Not Standard [2]State - Missing Prevailing Commitment Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice GFE2 dated 08/30/2013 reflects an undocumented change in loan amount from $290,000 to $285,500. Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Most recent GFE dated 4/24/2013 Trade-Off Table reflects a monthly payment of $1,482.90 and the HUD reflects a monthly payment of $1,490.04. Most recent GFE dated 8/30/2013 Summary of Loan Terms reflects a monthly payment of $1,482.90 and the HUD Summary of Loan Terms reflects a monthly payment of $1,490.04. Rate/Term Refi Owner Occ 3 3 [3]Other Guideline Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $749.98 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Also, there is a $4000 seller credit on line 213 which is not itemized therefore excluded. GFE2 dated 6/18/2013 reflects an undocumented change in loan amount from $251,750 to $256,155. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 3 3 [3]Other Guideline Issue [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 5/16/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]State - Missing Consumer Disclosure Statement [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/23/2013 reflects an undocumented change in loan amount from $113,000 to $120,000. Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines [2]Condo Conversion Deficiency: Subject property located in a condo project with 29.2% of commercial space, 30% of units non-owner occupied and 2 ongoing litigations. Exception document in file reflects a request for single loan waiver from FNMA however, this waiver was not provided in the imaged file. Additionally, the subject project was not found on FNMA or FHA approved condo project lists. Per appraisal, subject property was originally a vintage apartment building that was converted to condos in 1994. 2 [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Purchase Second Home 75 75 3 3 [3]Mortgage/Rental Lates Exceed Grade Limit [3]Violation of FNMA manual underwriting guidelines [2]Non Arms Length Transaction Deficiency: Divorce decree in file reflects the borrower and ex-spouse agreed to sell the marital residence in a short sale. FraudGuard reflects a sale date of XXX and credit report verified the mortgage loan was paid 09/2011. Subject loan closed XXX, which does not meet minimum 2 year waiting period for a pre-foreclosure, as required by current FNMA guidelines. Prior mortgage 2x90 in last 24 months. 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower Missing GFE due to Written list of service providers reflects GFE was issued on 05/29/2013. This GFE was not enclosed in the loan file. Purchase Owner Occ 90 90 36 3 3 [3]MI Missing [3]Mortgage/DOT Incomplete [3]CLTV Not Within Guidelines Deficiency- CLTV of 97.65% > 97% max allowable, due to $2,250.00 XXX. Missing evidence of PMI coverage.PMI cert was not provided in file. Mortgage incomplete due to missing Notary date. 2 [2]State - Missing Consumer Disclosure Statement [2]State - Missing Notice of Choice of Agent or Insurer Purchase Owner Occ 95 3 3 [3]MI Missing [3]Property Issue - See Credit Comments [2]Declining Values/Market [2]Land Value > 30% - No Comments From Appraiser on if Typical Deficiency- Flip property: Seller acquired subject on March 13, 2013 from the XXX for XXX. XXX acquired title on December 31, 2012 from XXX who acquired the property on XXX by sheriff's certificate of sale. Deficiency- Missing evidence of PMI coverage.PMI cert was not provided in file. 2 [2]State - Missing Non Agency Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice of Right to Cancel Private Mortgage Insurance [2]State - Missing Right to Choose Insurance Provider Comparison of GFE & HUD fees inaccurate; Credit for specific interest rate chosen from final GFE dated 06/22/2013 reflects $0and Adjusted Origination charges of $540.00 however GFE column of comparison reflects ($900.00) for Credit for interest rate chosen and Adjusted Origination charges of ($360.00) Purchase Owner Occ 95 95 3 3 [3]DTI Not Within Guidelines Deficiency - DTI 49.2% exceeds current seller guideline maximum of 45% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing MD Finance Agreement [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election Initial GFE dated 5/8/2013 is not within 3 days of application 5/3/2013. Initial TIL dated 5/8/2013 is not within 3 days of application 5/3/2013 or the credit report that is dated 5/3/2013. Loan is originated and closed by XXX Purchase Owner Occ 3 3 [3]Conventional Loan File; LP reflects Risk Class of Caution; FHLMC manual underwriting guidelines not complied with Deficiency: LP in file (dated 07/18/2013) returned a Caution finding due to DTI of 46% exceeded agency guideline maximum of 45%. XXX approval (dated 06/27/2013) noted the subject loan was ineligible for sale to investors, due to DTI of 47.16% exceeded guideline maximum of 45% and an exception was not available or allowed. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE1 Written list of service providers not given to borrower Cashout Refi Owner Occ 60 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency - Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 5/18/2013 and the note date is XXX making appraisal XXX days old and file does not reflect a re-certification of value. 2 [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower [2]State - Missing Right to Select Attorney Disclosure Missing GFE due to Rate Lock Agreement reflects rate was locked on 08/28/2013. This GFE was not enclosed in the loan file. Purchase Owner Occ 95 95 3 3 [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 05/11/2013 reflects $106.80; however, GFE column of comparison reflects $267.00 for Daily Interest charges Purchase Owner Occ 3 3 [3]Other Guideline Issue Deficiency - Rapid value completed 10/7/2013; loan closed XXX. No appraisal in file. 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice Rate/Term Refi Owner Occ 80 80 3 3 [3]Other Guideline Issue Deficiency- Loan closed as a cash out refi of an investment property with the borrower financing a total of 5 properties. Per FNMA guidelines the borrower is only allowed a cash out refinance of an investment property with a max number of 4 financed properties. 2 [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/11/2013 reflects an undocumented increase in interest rate from 4.125% to 4.5%. Cashout Refi Investment Property 70 70 3 3 [3]Appraisal Missing [3]Employment Not Prop. Verified Deficiency - Per guidelines a full appraisal was required for approval. Loan closed with an automated evaluation. Employment not properly verified due to guidelines require a verbal verification of employment for each borrower within 10 business days prior to the note date. VOEs in file are dated 06/13/2013 for borrower, and co-borrower. Note date is XXX. 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines [2]>6 Months Marketing - Yes [1]Flood Insurance Required on Appraisal - Yes Deficiency- Property address on the appraisal. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 3/25/2013 and the note date is XXX making appraisal XXX days old and file does not reflect a re-certification of value. 2 [2]State - Missing Notice of Choice of Agent or Insurer [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented GFE3 dated 07/19/2014 reflects an undocumented change in loan amount from $170,000 to $149,000. GFE4 dated 07/19/2013 reflects an undocumented change in loan amount from $149,000 to $137,500. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Hazard Missing [3]Violation of FNMA manual underwriting guidelines Deficiency- Loan closed as cash-out refinance with RV appraisal and full appraisal was required. Full appraisal was not obtained prior to closing. Deficiency: Subject loan closed as a cash-out refinance with the property value obtained from a Rapid Valuation report. XXX Loan Evaluation results dated 06/20/2013 indicate the subject was not Rapid Value Eligible and required a full appraisal, which is also required by FNMA current guidelines. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 05/21/2013 reflects an undocumented change in loan amount from $241,000 to $239,000. Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Per FNMA guidelines the appraisalandupdate must be within 120 days of note date.Appraisal is dated 2/22/2013 and the note date is XXX making XXX days old. Recert in file is dated 7/3/2013 and refelcts no change in value. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit for your escrow account charges from final GFE dated 07/03/2013 reflects $3615.31 however GFE column of comparison reflects $3201.02 for Initial deposit for your escrow account. GFE3 dated 06/15/2013 reflects an undocumented change in loan amount from $297,000 to $305,000. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Employment Not Prop. Verified Deficiency- Loan closed as a Non-HARP, cash out transaction- Per FNMA guidelines loans that are not HARP require a full appraisal. A full appraisal was not obtained. Employment not properly verified due to missing pension documentation to support the $3626.83 income will continue for the foreseeable three years per seller guidelines. 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure Cashout Refi Owner Occ 3 3 [3]Missing Re-Cert of Value Deficiency- Appraisal expired, no recertification of value or market area in file.Another copy of the same appraisal is in file with the same effective date but the appraiser signed it on 7/11/2013. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]Most Recent GFE Escrow account information not correct Most recent GFE dated 5/27/2013 discloses an escrow account, however Final HUD holds no escrows. Cashout Refi Investment Property 3 3 [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 3 [3]GFE2 Reason(s) for settlement charge revision(s) not documented [2]Initial GFE Date not within 3 days of Initial Application Date GFE2 dated 06/14/2013reflects an undocumented increase in required services that we select from $782 to $907. Initial GFE dated 06/05/2013 is not within 3 days of application 05/28/2013. Purchase Investment Property 75 75 3 3 [3]DTI Not Within Guidelines [3]Qualifying Score Not Within Guidelines [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Credit report does not reflect a score for the borrower which does not meet current FNMA guidelines. Deficiency- DTI 54.5% exceeds current seller guideline maximum of 45% due to lender including grossed up social security income in to the total income. Could not include SSI income borrower receives for child because there is no birth certificate for said child to verify age. Therefore, could only use base income for borrower. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure Purchase Owner Occ 3 3 [3]MI Missing [3]LTV Not Within Guidelines [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency: Subject loan closed with an LTV/CLTV of 97.17%, which exceeds the maximum of 97% on a fixed, single unit purchase. Additionally, file is missing evidence MI was obtained. Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained as required per approval. 2 [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Purchase Owner Occ 95 3 3 [3]Other Guideline Issue Deficiency- Subject is a second home in a deed restricted community. The appraisal indicates that there is an age restriction. 1 Purchase Second Home 80 80 44 3 3 [3]DTI Not Within Guidelines [2]Over Supply - Yes Deficiency- DTI 47.1% exceeds current seller guideline maximum of 45% 2 [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Purchase Investment Property 80 80 2 1 2 [2]State - Missing Choice of Settlement Agent Disclosure Purchase Owner Occ 3 3 [3]DTI Not Within Guidelines Deficiency- DTI of 30% > 34% used on approval due lender using incorrect monthly taxes and insurance in payment calculations. 1 Purchase Owner Occ 80 80 30 3 3 [3]Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure Statement [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay Comparison of GFE & HUD fees inaccurate; Government recording fee from final GFE dated 06/13/2013 reflects $148.00 and Initial deposit for escrow $329.35 however, GFE column of comparison reflects Government recording fee $134.00 and Initial deposit for escrow $392.35. Finance charges under disclosed by $305.35 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing complete itemization of line 1101. Itemization in file reflects a break down for a total of $1223.98, HUD reflects title charges in the amount of $1522.55. Audit sheet in file only reflects discount fee of $217.31 and daily interest charges of $23.22 for finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 3 3 [3]MI Missing [3]Assets Not Sufficient To Close [3]Violation of FNMA manual underwriting guidelines [2]Over Supply - Yes Assets in the amount of $17505.41 are required for closing; however, only $13770.72 is verified in file. Deficiency- Standard AccommodationLoan was DU approved in July with XXX in place. DU reran and loan flipped to XXX.Unable to manual underwrite XXX at 90% LTV. In addition the loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 03/20/2013 and the Note date is XXX. Valid 1073 appraisal update was needed. Missing evidence of PMI coverage.PMI cert was not provided in file. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Owners title insurance charges from final GFE dated 06/26/2013 reflects $703.57 however GFE column of comparison reflects $715.00 for Owners title insurance. Finance charges under disclosed by $1365.93 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3000 which is not itemized therefore excluded. GFE2 dated 06/25/2013 reflects an undocumented change in loan amount from $103,500 to $109,665 and interest rate from 3.75% to 4.25%. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 2 1 2 [2]State - Missing Domestic Partnership Affidavit Cashout Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Subject property is inelligible due to 52 out of 60 units are rented. FIle is missing FNMA project approval which does not meet guidelines. 2 [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 06/28/2013 is not within 3 days of application 06/24/2013. Rate/Term Refi Investment Property 3 3 [3]Property Issue - See Credit Comments [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [1]Flood Insurance Required on Appraisal - Yes Deficiency- HOA listed on appraisal was not located on the PERS approval list. All FL condos needs PERS approval. Also, no explanation as to why occupancy changed from primary to secondary during u/w process. 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Comparison of GFE & HUD fees inaccurate; Transfer Taxes from final GFE dated 08/12/2013 reflects $4882.50 however GFE column of comparison reflects $0, Government recording charge from final GFE reflects $292.00 however GFE column of comparison reflects $0, Title services and lender's title insurance from final GFE reflects $1082.72 however GFE column of comparison reflects $0, Owner's title insurance from final GFE reflects $2327.25 however GFE column of comparison reflects $0, Initial deposit for your escrow account charges from final GFE reflects $6476.63 however GFE column of comparison reflects $5505.01, and Homeowner's Insurance from final GFE reflects $1060.00 however GFE column of comparison reflects $1683.00. GFE3 dated 08/07/2013 reflects an undocumented change in loan amount from $315,000 to $310,000. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 08/12/2013 of ($1007.50) but final HUD discloses a credit of ($602.50). Purchase Second Home 3 3 [3]Qualifying Score Not Within Guidelines Deficiency- Per seller guidelines borrowers owning over 4 properties must have a 720 credit score. Score used for qualification was 675. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure Purchase Investment Property 70 70 3 3 [3]Property Issue - See Credit Comments Deficiency- Subject property is inelligible due to 1 entity owns more than 10% of total units. FIle is missing FNMA project approval which does not meet guidelines. 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/01/2013 reflects an undocumented change in loan amount from $96,000 to $88,000. Purchase Second Home 80 80 2 1 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/12/2013 reflects an undocumented change in loan amount from $160,000 to $157,200. Purchase Owner Occ 80 80 3 3 [3]Other Guideline Issue [3]CLTV Not Within Guidelines [3]LTV Not Within Guidelines Deficiency- CLTV 88% > 80% that was used in approval, due to lender using appraised value of $275,000; however, per appraisal value is $250,000. Deficiency- LTV 88% > 80% that was used in approval, due to lender using appraised value of $275,000; however, per appraisal value is $250,000. Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance 1 Purchase Owner Occ 88 88 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Banker Disclosure Finance charges under disclosed by $1160.93 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3500 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 3 3 [3]Note Incomplete Deficiency- Note incomplete due to reflecting a rate of 4.25%. Loan was approved at 3.875%. A note modification was done to correct the rate and monthly payment. 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [3]Rate value(s) in TIL Rate/Payment Disclosure inaccurate [3]Payment value(s) in TIL Rate/Payment Disclosure inaccurate [3]Finance Charge underdisclosed >$100 for Purchase [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock APR under disclosed by .3769 which exceeds the .125 tolerance. Final TIL reflects P&I Payment of $658.34. Calculated P&I Payment at the note rate of 4.25% is $688.72. The variance is due to an error on the note and was later corrected with a note modification. Finance charges under disclosed by $10,973.58 which exceeds the $100 tolerance for purchase transactions. The underdisclosure is being caused by the error on the note signed on 6/28/2013 with the incorrect interest rate. The underdisclosure is due to the difference in payments ($30.38 difference*360 $10,936.80). FIle contains a note modification to correct the note rate and monthly payment. GFE2 dated 06/20/2013 reflects an undocumented increase in interest rate from 3.625% to 3.875%. GFE3 dated 6/20/2013 reflects an undocumented change in loan amount from $145,848 to $140,000 and an undocumented increase in interest rate from 3.875% to 4.25%. Rate value in TIL Rate/Payment Disclosure inaccurate. Interest rate on the Final TIL is 3.875, however the interest rate on the note is 4.25%. The APR on the Initial TIL (3.704) is greater than .125 less than the audited APR (4.2580) which is based on the under-disclosure. The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Other Guideline Issue Deficiency- FNMA guidelines require seller contributions to be disclosed to the appraiser. Seller concessions in the amount of $3500 was not reflected on the appraisal. 1 Purchase Second Home 80 80 35 3 3 [3]Appraisal Missing Deficiency- Loan closed with exterior-only appraisal. Per guidlines a full Interior/Exterior appraisal is needed. 3 [3]Initial TIL Missing [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Carbon Monoxide Detector Certification and Indemnification Agreement [2]State - Missing Fire Prevention / Smoke Detector Certification and Indemnification Agreement [2]GFE4 Reason(s) for any other revision(s) not documented GFE4 dated 04/23/2013 reflects an undocumented change in loan amount from $195,000 to $200,000. Late charge fee of 5% exceeds the max allowed of 3% for the state Massachusetts. Purchase Owner Occ 39 3 3 [3]LP Findings; all Miscellaneous requirements not met; Conventional File Deficiency- Per FNMA guidelines the appraisal and update must be within 120 days of note date.Appraisal is dated 4/1/2013 and the note date is XXX making XXX days old and file does not reflect a re-certification of value. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Pre-Application Dislcosure [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Government recording fee from final GFE dated 05/15/2013 reflects $302.00, Daily interest $144.36, and Title services and lender's title insurance $1090.40 however GFE column of reflects $344.50 for Government recording fee, $252.63 for Daily interest, and $1232.50 for Title services and lender;s title insurance. GFE1 dated 05/15/2013 Important Dates Section, Other Settlement Charges Good Through Date is 11/28/2012, which is less than the 10 business days required. Initial GFE dated 05/15/2013 is not within 3 days of application 11/14/2012. Cashout Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Appraisal fee from final GFE dated 05/082013 reflects $795.00 and Title services and lender's title insurance $3757.00 however GFE column of comparison reflects $0 for appraisal fee and $850.00 for Title services and lender's title insurance. GFE4 dated 05/08/2013 reflects an undocumented change in loan amount from $625,000 to $622,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Investment Property 3 3 [3]DTI Not Within Guidelines [3]LP Estimated Value of Property incorrect; Conventional File [2]Residual Income less than $1,000 DTI of 46.52% > 45% used in approval due lender not including HOA monthly fee of $47.33in to the total debt. LP reflects an estimated value of $199,015; the appraisal shows an estimated value of $204,000. 3 [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for settlement charge revision(s) not documented [3]GFE3 Reason(s) for settlement charge revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Missing GFE(s) [2]State - Missing Agency to Receive Borrower Complaints Comparison of GFE & HUD fees inaccurate; Title services and lender's title insurance from final GFE dated 03/07/2013 reflects $615.00, Owner's title insurance $284.86, Survey $300.00, Government recording charges $37.00, and Daily interest $149.00 however GFE column of comparison reflects $179.00 for Title services and lender's title insurance, $462.25 for Owner's title insurance, $0 for Survey, $48.00 for Government recording charges, and $184.76 for Daily interest. GFE2 dated 02/28/2013 reflects an undocumented increase in required services that we select from $406.00 to $681.00. GFE3 dated 03/07/2013 reflects an undocumented increase in required services that you can shop for from $89.00 to $389.00 and title services and lender's title insurance from $179.00 to $615.00. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 01/11/2013 in the amount of $532.00 and the total collected was $818.00, resulting in an increase of $286.00 or 53.76%. Missing GFE dated 1/17/2013 per the sellers rebuttal comments to JCIII. Purchase Owner Occ 3 3 [3]Income Not Properly Verified [3]LP Findings; all Employment requirements not met; Conventional File [2]Over Supply - Yes [1]Flood Insurance Required on Appraisal - Yes Income not properly verified due to missing documentation to support self-employed earnings and rental earnings/experience. LP is requiring most recent one year complete individual and business tax returns and at least a two-year landlord history regardless if rental income yields a positive or negative flow. Missing business & individual Tax returns (only signed page two from 2010 and 2011 were found for individual 1040s). Per LP findings; self-employed borrower must provide most recent one year complete individual and business tax returns and, if rental income is used to qualify, borrower must demonstrate at least a two-year landlord history regardless if rental income yields a positive or negative flow. Also, form 4506 must be signed at initial application and at closing (unless IRS transcripts were issued before closing.) Missing business Tax returns and only signed page two from 2010 and 2011 were found for individual 1040s.There is no evidence in file of length of experience with rental properties and only the 4506 signed and dated at closing was found. 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from most recent GFE dated 3/1/2013 reflects $288 however GFE column of comparison reflects $566 for Homeowner’s Insurance. Most recent GFE dated 3/1/2013 Summary of Loan Terms reflects an Interest rate of 4.125% and the HUD summary of Loan Terms reflects an Interest rate of 4.375%. Most recent GFE dated 3/1/2013 Trade-Off Table reflects an Interest rate of 4.125% and the HUD summary of Loan Terms reflects an Interest rate of 4.375%. Rate/Term Refi Investment Property 75 75 3 1 3 [3]State Late Charge Not Standard [3]Initial TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct Comparison of GFE & HUD fees inaccurate; final GFE dated 05/04/2013 reflects $735 for appraisal fee and $860 for title services and lender's title insurance; however GFE column comparison reflects $635 for appraisal fee and $885 for title services and lender's title insurance. Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Most recent GFE dated 05/04/2013 discloses an escrow account, however Final HUD holds no escrows. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 50 50 3 3 [3]Credit History Insufficient Deficiency- Missing full 12 months verification of rental history per lender approval. Only 9 months cancelled rent checks were provided. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Choice of Settlement Agent Disclosure Comparison of GFE and HUD charges not accurate. Title services and lender's title insurance charges from final GFE dated 07/01/2013 $1145.16, Owner's title insurance $439.12, Government recording of $117.00, and Transfer taxes $735.00 however GFE column of comparison reflects $1025.00 for Title services and lender's title insurance, $372.80 for Owner's title insurance, $0 for Government recording, and $0 for Transfer taxes. Finance charges under disclosed by $615.02 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose settlement fees: Administrative transfer fee $350.00 and Title service fee $265.00 as prepaid finance charges. There is a Lender credit on page one of HUD for $621.67 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 24 3 3 [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]State - Missing Title Protection Disclosure GFE2 dated 08/13/2013 reflects an undocumented change in loan amount from $156,400 to $158,000. GFE3 dated 08/26/2013 reflects an undocumented decrease in credit for interest rate from ($1,580) to $1,185 therefore an undocumented increase in Adjusted Origination charges from ($980) to $1,785. GFE4 dated 08/28/2013 reflects an undocumented change in loan amount from $158,000 to $165,000. GFE5 dated 09/3/2013 reflects an undocumented change in loan amount from $165,000 to $175,000 and an undocumented increase in interest rate from 4.5% to 4.875%. No tolerance fees increased at closing: Adjusted origination charges disclosed on the most recent binding GFE dated 08/13/2013; Adjusted Origination disclosed as ($980) increased at closing to $1,037.50. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 08/13/2013 of ($1,580) but final HUD discloses a charge of $437.50. Purchase Second Home 3 3 [3]Assets Not Properly Verified Assets not properly verified due to missing bank statements in the file.Two months bank statements are required for asset verification, but only one month of bank statements are in the file. 2 [2]State - Missing Financing Agreement [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 12/20/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. GFE2 dated 01/28/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. Purchase Second Home 3 3 [3]Credit History Insufficient [3]DTI Not Within Guidelines Deficiency- DTI 40.97% exceeds current seller guideline maximum of 36% Deficiency- Non-traditional credit used for second home does not meet guidelines. Borrower has no credit scores and no open credit lines. 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingFair Credit Reporting Act Notice GFE2 dated 07102013 reflects an undocumented change in loan amount from $200,000. to $163,000 and an undocumented increase in interest rate from 2.75% to 3.5% Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Purchase Second Home 3 3 [3]Hazard Missing [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. [2]Over Supply - Yes 2 [2]GFE2 Reason(s) for any other revision(s) not documented Rate/Term Refi Owner Occ 3 3 [3]Assets Not Properly Verified Assets not properly verified due to missing 2 mos bank statements. Only one month in file. 3 [3]State Late Charge Not Standard [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice Finance charges under disclosed by $4042.22 which exceeds the $100 for purchase. TIL Itemization did not disclose appraisal fee $670, origination fee $4570, credit report $22, tax service fee $80 and flood cert $19 as prepaid finance charges. There is a lender credit for $14,420 which is unitemized and therefore excluded. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Missing VOE [2]>6 Months Marketing - Yes Employment not properly verified due to missing a verbal verification of employment for borrower dated within 10 business days prior to the note date. VOE in file is dated 5/17/2013 however the loan closed XXX 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/26/2013 reflects an undocumented change in loan amount from $150,000 to $223,816. Purchase Owner Occ 3 3 [3]442 Not In File [3]Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. Deficiency: Appraisal expired, file contains 442 dated 7/2/2013, however there is no indication if the market value declined since the effective date of the prior appraisal. 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing MD Finance Agreement [2]State - Missing Guarantee Of Loan Program GFE3 dated 06/02/2013 reflects an undocumented increase in Origination charges from $655 to $805, therefore an undocumented increase in Adjusted Origination charges from $170 to $320. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/24/2013; Adjusted Origination disclosed as $170 increased at closing to $320. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 05/24/2013 disclosed Origination charges as $655 increased at closing to $805. Rate/Term Refi Owner Occ 2 2 [2]Over Supply - Yes 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Appraisal Notice [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 04/16/2013 reflects an undocumented increase in interest rate from 3.25% to 3.875%. The Change of circumstance letter in file only reflects changes to Loan amount and loan program. Initial GFE dated 04/09/2013 is not within 3 days of application 04/04/2013. Initial TIL dated 04/09/2013 is not within 3 days of application 04/04/2013. Loan is originated and closed by XXX Purchase Owner Occ 95 95 2 1 2 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Purchase Owner Occ 95 95 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 30 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Lock-In Agreement [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Comparison of GFE & HUD fees inaccurate;Daily interest charges from final GFE dated 9/10/2012 reflects $557.43 however GFE column of comparison reflects $459.06 for Daily interest. Late charge fee of 5% exceeds the max allowed of 2% for the State New York. Cashout Refi Owner Occ 36 36 3 2 [2]Only Preliminary Title in File 3 [3]State Late Charge Not Standard [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Origination charges from final GFE dated 10/31/2012 reflects $749.00 however GFE column of comparison reflects $699.00 for Origination charges and Adjusted Origination charges from final GFE reflects $749.00 however GFE column of comparison reflects $699.00 for Adjusted Origination charges. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 10/12/2012 reflects an undocumented change in loan amount from $620,000 to $536,250. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Second Home 65 65 3 2 [2]Manufactured (Double-Wide) 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze Comparison of GFE & HUD fees inaccurate; Charge for interest rate chosen from final GFE dated 10/19/2012 reflects $895.00, Adjusted Origination charges $1700.00, Title Services and lender's title insurance $1123.75, Initial deposit for your escrow account $810.00, Daily Interest charges $0 and Homeowners Insurance $0 however GFE column of comparison reflects $910.00 for Charge for interest rate chosen, $1715.00 for Adjusted Origination charges, $1127.50 for Title Services and lender's title insurance, $879.20 for Initial deposit for your escrow account, $96.60 for Daily Interest charges and $763.00 for Homeowner’s Insurance. Most recent GFE dated 10/19/2012Trade-Off Table reflects a loan amount of $89,500 and a payment of $420.87 and the HUD reflects a loan amount of $90,060 and a payment of $423.50. Most recent GFE dated 10/19/2012 Summary of Loan Terms reflects a loan amount of $89,500 and a payment of $420.87 and the HUD summary of Loan Terms reflects a loan amount of $90,060 and a payment of $423.50. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 10/19/2012; Adjusted Origination disclosed as $1,700.00 increased at closing to $1,705.60. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 10/19/2012 of $895.00 but final HUD discloses a charge of $900.60. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Rate/Term Refi Investment Property 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit for your escrow account charges from final GFE dated 06/25/2013 reflects $253.34 however GFE column of comparison reflects $1665.23 for Initial deposit for your escrow account and Daily interest charges from final GFE reflects $397.88 however GFE column of comparison reflects $233.24 for Daily interest. Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 05/23/2013 reflects $418.14 however GFE column of comparison reflects $379.12 for Daily Interest. GFE3 dated 04/25/2013 reflects an undocumented increase in interest rate from 4.125% to 4.25%. GFE4 dated 05/07/2013 reflects an undocumented change in loan amount from $390,000 to $407,000. GFE5 dated 05/23/2013 reflects an undocumented change in loan amount from $407,000 to $399,000 and an undocumented change in the escrow account information from Yes to No. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Investment Property 3 3 [3]Missing VOM/VOR Deficiency- Imaged file is missing payment history to verify the borrower does not have a 30-day delinquency in the previous 12 month period, prior to delivery to Fannie Mae. 1 Purchase Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 2 1 2 [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 06/26/2012 reflects $566.25 however GFE column of comparison reflects $717.25 for Daily Interest. GFE2 dated 06/26/2012 reflects an undocumented increase in interest rate from 3.875% to 4%. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 3 3 [3]MI Missing 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 03/06/2013 reflects an undocumented change in loan amount from $149,900 to $152,100. Rate/Term Refi Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]Inaccurate Adjusted Origination Charges on HUD [2]State - MissingBorrower's Choice of Attorney Disclosure Adjusted Origination Charges reflects $294.00, Origination charge of 899 and Credit or Charge for interest rate chosen $0 which calculates to Adjusted amount of $899. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure Cashout Refi Second Home 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure Purchase Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]Missing GFE(s) [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Missing GFE due to Written list of service providers reflects GFE was issued on 11/27/2012. This GFE was not enclosed in the loan file. Rate/Term Refi Owner Occ 1 1 1 Rate/Term Refi Owner Occ 2 1 2 [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) [2]State - Missing Right to Select Attorney Disclosure Missing GFE due to Doc Screen Status letter reflects a GFE was issued on 12/29/2012. This GFE was not enclosed in the loan file. Purchase Second Home 75 75 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) Missing GFE due to Docs Status Screen letter reflects GFE was issued on 1/08/2013. This GFE was not enclosed in the loan file. Purchase Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Appraisal does not indicate that the BMR/Deed Restrictions do not survive foreclosure; therefore, the lender must use Below Market Rate Value to determine LTV. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) Missing GFE due to Document Status Screen letter reflects GFE was issued on 2/22/2013. This GFE was not enclosed in the loan file. Purchase Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency-Appraisal does not indicate that the BMR/Deed Restrictions do not survive foreclosure; therefore, the lender must use Below Market Rate Value to determine LTV. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 2/19/2013 reflects $0 however GFE column of comparison reflects $596.00 for Homeowner’s Insurance. GFE2 dated 02/19/2013 reflects an undocumented change in loan amount from $193,000 to $189,000. Rate/Term Refi Owner Occ 3 3 [3]Flood Insurance Cert Missing 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 3 [3]Income Not Properly Verified [3]DTI Not Within Guidelines [2]# of Acres >20 [2]Land Value > 30% - No Comments From Appraiser on if Typical [2]Subject Has Excess Land (Rural/Suburban; > 5 Acres) Deficiency-DTI of 73.84% > 44.57% used in approval due to borrower being qualified with $5,009 per month in undocumented income. Deficiency-Income not properly verified due to missing documentation to verify 3 year continuance of notes and receivable income of $5,009 per month, as required by XXX Decisioning approval. Imaged file only contains 3 cancelled checks that verify $5,009.59 was paid to the borrower from XXX. Per Appraisal, subject property is located in an XXX with a lot size of 26.75 acres. Per Appraisal, subject property is located in an XXX with a lot size of 26.75 acres. 2 [2]State - Missing Non-Refundable Fee Disclosure [2]Missing GFE(s) Missing GFE due to Rate Lock Agreement reflects that the rate was locked on 11/28/2012 with a loan amount of $322,000. This GFE was not enclosed in the loan file. Cashout Refi Investment Property 70 70 3 1 3 [3]State Late Charge Not Standard [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 05/31/2013 reflects an undocumented change in loan amount from $107,000 to $105,175. Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 2 2 [2]Only Preliminary Title in File 2 [2]State - Missing Domestic Partnership Affidavit Cashout Refi Second Home 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Investment Property 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- According to the appraiser, the BMR/Deed Restrictions survive foreclosure; therefore, the lender must use Below Market Rate Value to determine LTV. 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 80 80 3 3 [3]Employment Not Prop. Verified [3]Income Not Properly Verified Deficiency-Employment not properly verified due to missing verbal verification of employment for the borrower dated within 10 business days prior to the note date. The most recent VOE in file is dated 02/19/2013. The Note is dated XXX. Deficiency-Income not properly verified due to imaged file is missing the borrower's current paystubs and 2 years of W-2's as required by XXX approval. 2 [2]State - Missing Domestic Partnership Affidavit [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Credit for interest rate chosen from final GFE dated 2/07/2013 reflects ($2860) however GFE column of comparison reflects $0 for Credit for interest rate chosen and Adjusted origination charges from final GFE reflects ($1670) however GFE column of comparison reflects $1190for Adjusted origination charges. Rate/Term Refi Owner Occ 1 1 1 Purchase Investment Property 75 75 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- appraisal does not indicate that the BMR/Deed Restrictions do not survive foreclosure; therefore, the lender must use Below Market Rate Value to determine LTV. Additionally, the appraiser did not provide the below market rate value in the appraisal. 2 [2]State - Missing Domestic Partnership Affidavit [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner's Insurance charges from final GFE dated 1/9/2013 reflects $847.97 however GFE column of comparison reflects $847.96 for Homeowner's Insurance. Purchase Owner Occ 80 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 4/10/2013 reflects an undocumented change in loan amount from $193,200 to $168,000. Cashout Refi Investment Property 70 70 28 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]Missing GFE(s) Missing GFE due to Rate Lock Agreement dated 1/07/2013 reflecting that the loan was locked with a loan amount of $138,550.That GFE was not enclosed in the loan file. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure Cashout Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]HUD Summary of Loan Terms does not match Note Terms [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate HUD summary of loan terms reflects a loan amount of $185,500 and Note reflects loan amount of $182,500. Most recent GFE dated 1/18/2013 Summary of Loan Terms reflects a loan amount of $183,000 and a payment of $847.50 and the HUD summary of Loan Terms reflects a loan amount of $185,500 and a payment of $845.19. Most recent GFE dated 1/18/2013 Trade-Off Table reflects a loan amount of $183,000 and a payment of $847.50 and the HUD reflects a loan amount of $185,500 and a payment of $845.19. Rate/Term Refi Owner Occ 3 1 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit Comparison of GFE & HUD fees inaccurate; Owner's Title Insurance charges from final GFE dated 1/15/2013 reflects $1,531.63 however GFE column of comparison reflects $1,531 for Owner's Title Insurance. GFE1 dated 1/15/2013 Important Dates Section, Other Settlement Charges Good Through Date is 1/26/2013, which is less than the 10 business days required. Most recent GFE dated 1/15/2013 Summary of Loan Terms reflects a 3.625% interest rate and a payment of $1,140.13 and the HUD summary of Loan Terms reflects a 3.875% interest rate and a payment of $1,175.59. Most recent GFE dated 1/15/2013 Trade Off Table reflects a 3.625% interest rate and a payment of $1,140.13 and the HUD reflects a 3.875% interest rate and a payment of $1,175.59. The APR on the initial TIL (3.7157) is greater than .125 less than the APR on the Final TIL (3.9669). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]MI Missing Missing evidence that Mortgage insurance coverage was obtained as required per approval. 3 [3]Increase in 10% tolerance fees exceeds 10% [2]GFE5 Reason(s) for any other revision(s) not documented [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit GFE5 dated 4/10/2013 reflects an undocumented change in loan amount from $182,000 to $195,000. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $2,575.09 and the total collected was $2,860.40, resulting in an increase of $285.31 or 11.08%. Purchase Owner Occ 2 1 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 02/28/2013 reflects an undocumented change in loan amount from $298,500 to $281,250. Purchase Second Home 75 75 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 4/02/2013 reflects an undocumented change in loan amount from $141,000 to $160,000 and an undocumented change in escrow account from Yes to No. Cashout Refi Owner Occ 80 80 39 3 3 [3]Missing VOM/VOR [3]Condo Conversion Deficiency-Imaged file is missing payment history to verify the borrower does have a 30-day delinquency in the previous 12 month period, prior to delivery to Fannie Mae. Per appraisal, subject property was originally rental apartments that were converted to condos. Date of conversion was not provided on appraisal. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct Comparison of GFE & HUD fees inaccurate; Charge for interest rate from final GFE dated 2/05/2013 reflects $0, Adjusted Origination charge $1190.00, and Daily Interest $9.38 however GFE column of comparison reflects $832.50 for Charge for interest rate, $2,022.50 Adjusted Origination charge, and $8.62 Daily Interest. Most recent GFE dated 2/05/2013 does not disclose an escrow account, however Final HUD holds escrows. Purchase Owner Occ 80 80 37 3 3 [3]Missing 1008, Manually Underwritten Conventional Loan File Imaged file contains XXX manual approval however, is missing the Uniform Underwriting and Transmittal Summary (1008) as required by the Fannie Mae Selling Guide for manually underwritten loans. 2 [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure Most recent GFE dated 2/15/2013 Summary of Loan Terms reflects an interest rate of 3.625% and the HUD summary of Loan Terms reflects an interest rate of 4%. Most recent GFE dated 2/15/2013 Trade Off Table reflects an interest rate of 3.625% and the HUDreflects an interest rate of 4%. Purchase Owner Occ 80 80 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]Missing GFE(s) Missing GFE due to Rate Lock Agreement dated 2/11/2013 reflecting that the loan was locked with a loan amount of $211,200. That GFE was not enclosed in the loan file. Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 02/18/2013 reflects an undocumented change in loan amount from $200,000 to $199,077. Rate/Term Refi Investment Property 1 1 1 Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) Missing GFE due to Doc Status Screen letter reflects GFE was issued on 3/22/2013. That GFE was not enclosed in the loan file. Rate/Term Refi Investment Property 1 1 1 Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency-Final 1003 reflects 5 financed properties, including the subject investment cash-out refinance. Schedule of Real Estate Owned reflects the properties were refinanced concurrently with subject loan and the mortgage payments for all properties were reflected as .01. Imaged file is missing verification of PITI for all properties in accordance with the Selling Guide. Due to missing verified PITI for these properties, the DTI cannot be accurately calculated. 1 Cashout Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 80 3 3 [3]APN Differences Between Title and Appraisal Documents 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date GFE1 dated 3/12/2013 Important Dates Section, Other Settlement Charges Good Through Date is 3/22/2013, which is less than the 10 business days required. Missing GFE due to Rate Lock Agreement reflects that the rate was locked on 03/20/2013 with an interest rate of 4.25%. This GFE was not enclosed in the loan file. Purchase Owner Occ 80 95 41 3 3 [3]MI Missing [3]Missing VOM/VOR [3]Condo Conversion Deficiency-Imaged file is missing payment history to verify the borrower does have a 30-day delinquency in the previous 12 month period, prior to delivery to Fannie Mae. Missing evidence that Mortgage insurance was obtained for subject loan with an LTV of 90%. Per appraisal, the subject project's original use was condominiums but due to a slow market, the units were rented until last year then converted to condo's. Date of conversion was not provided on appraisal. 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 90 90 3 2 [2]>6 Months Marketing - Yes [2]< 25% Build Up [2]Seller Is Not Owner of Public Record Owner of Public Record listed on appraisal is the borrower XXX. Transaction is a purchase. Per appraisal Build up is less than 25%. 3 [3]State Late Charge Not Standard [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Purchase Owner Occ 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 3 [3]Missing VOM/VOR [3]DTI Not Within Guidelines [2]Comps Not w/in 1 Mile (Suburban) Deficiency- Imaged file is missing payment history to verify the borrower does have a 30-day delinquency in the previous 12 month period, prior to delivery to Fannie Mae. Subject loan was approved with a DTI of 46.41%, which exceeds Faanie Mae guideline maximum of 45%. 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 80 80 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 3 3 [3]MI Missing 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 3 3 [3]Credit Report Missing [3]Hazard Missing [3]Mortgage Missing [3]Leasehold Document Missing Deficiency- Sales contract and appraisal verifies the subject property is Leasehold however, the imaged file is missing the leasehold agreement to verify the terms of the lease extend beyond the maturity date of the subject loan. 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 80 80 1 1 1 Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 3 2 [2]Past Bankruptcy Per Credit report, borrowers filed for BK Chapter 7 on XXX and were discharged on XXX. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Non Agency Disclosure Finance charges under disclosed by $304.41 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed.There is a Lender credit per the HUD fee itemization for the orgination charge of $540 however this credit was not reflected on page one of the HUD therefore must be excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Rate/Term Refi Investment Property 2 1 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented GFE2 dated 04/22/2013 reflects an undocumented change in loan amount from $82,500 to $81,650. GFE3 dated 05/01/2013 reflects an undocumented change in loan amount from $81,650 to $80,879. GFE4 dated 05/31/2013 reflects an undocumented change in loan amount from $80,879 to $80,606. Rate/Term Refi Owner Occ 3 3 [3]Violation of FNMA manual underwriting guidelines Deficiency- Imaged file contains a leasehold agreement which verifies that the sublease contains significant restrictions on the homeowner's ability to resell. Subject property appraised for $325,000, which is the value used to determine LTV/CLTV. Appraiser did not indicate if the appraised value was derived from resale without restrictions or with restrictions in place. Additonally, the leasehold agreement and appraisal do not verify if resale restrictions terminate upon foreclosure. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 4/18/2013 is not within 3 days of application 4/12/2013. Initial TIL dated 4/18/2013 is not within 3 days of application 4/12/2013 or the credit report that is dated 4/12/2013. Loan is originated and closed by XXX Purchase Owner Occ 1 1 1 Purchase Second Home 80 80 47 2 1 2 [2]Credit Score Disclosure Not Present Cashout Refi Owner Occ 2 2 [2]Manufactured (Double-Wide) 1 Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 05/11/2013 reflects an undocumented change in loan amount from $129,800 to $129,300. GFE3 dated 06/19/2013 reflects an undocumented change in loan amount from $129,300 to $128,130. Rate/Term Refi Owner Occ 3 3 [3]MI Missing [3]Hazard Missing Missing evidence that Mortgage insurance coverage was obtained as required per approval. 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented GFE2 dated 06/04/2013 reflects an undocumented change in the loan term from 20 year to 30 year and an undocumented increase in the interest rate from 4% to 4.375%. GFE3 dated 07/19/2013 reflects an undocumented change in loan amount from $205,000 to $202,800. GFE4 dated 07/25/2014 reflects an undocumented change in loan amount from $202,800 to $206,000. Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Rate/Term Refi Owner Occ 3 3 [3]Income Not Properly Verified [3]Violation of FNMA manual underwriting guidelines Deficiency- Imaged file contains a leasehold agreement which verifies that the sublease contains significant restrictions on the homeowner's ability to resell. Subject property appraised for $386,000, which is the value used to determine LTV/CLTV. Appraiser did not indicate if the appraised value was derived from resale without restrictions or with restrictions in place. Additionally, the leasehold agreement and appraisal do not verify if resale restrictions terminate upon foreclosure. Income not properly verified due to missing 2 months bank statements to verifiy receipt of pension funds as required by XXX approval. 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 3 3 [3]Credit Report Missing [3]Mortgage Missing 2 [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented GFE3 dated 8/8/2013 reflects an undocumented change in loan amount from $274,000 to $270,300. GFE4 dated 8/9/2013 reflects an undocumented change in loan amount from $270,300 to $271,500. GFE5 dated 8/22/2013 reflects an undocumented change in loan amount from $271,500 to $268,000. Rate/Term Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Choice of Attorney disclosure Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Rate/Term Refi Owner Occ 3 3 [3]MI Missing 1 Purchase Owner Occ 97 97 3 3 [3]LP Findings; all Employment requirements not met; Conventional File Deficiency- FNMA guidelines require completed VVOE and signed personal tax returns. This documentation is missing from file. 3 [3]No tolerance fees increased at closing (Origination Charge) [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure Comparison of GFE & HUD fees inaccurate; Final GFE dated 03/08/2013 reflects origination charge of $899, charge for interest rate chosen $2085, adjusted origination $2984 and Title services and lender's title insurance of $3413.20 however the GFE column of comparison reflects origination charge of $2984, charge for interest rate chosen $0, adjusted origination $2984 and Title services and lender's title insurance of $2688.20. Also, HUD column of comparison reflects owners title insurance of $475, government recording charges of $186 and Transfer taxes of $5150, however the HUD reflects owners title insurance of $559, government recording charges of $218 and Transfer taxes of $5360 . No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 02/08/2013 disclosed Origination charges as $899 increased at closing to $2984. Purchase Investment Property 3 3 [3]Condo Conversion [3]Income Miscalculated [3]Income Not Properly Verified [3]DTI Not Within Guidelines [3]LP Findings; all Employment requirements not met; Conventional File Deficiency- Income miscalculated due to borrower was qualified with a net rental loss of ($74.67) however, 2011 Schedule E reflects a net rental loss of ($1,383.50). Adding the Schedule E loss to the borrower's debts increased the DTI from 40% to 72.39%. DTI of 72.48% > 40.08% used in approval due to miscalculated income. Employment not properly verified due to LP in file required a third party verification for the borrower's self employment dated within 30 days prior to the note date. No VOE was provided in imaged file. Income not properly verified due to missing Schedule E from the borrower's 2010 tax return. Per appraisal, subject property was originally apartments that were converted to condos in 1985. 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; Title services and lender's title insurance from final GFE dated 04/01/2013 reflects $1,175 and Government recording charges reflect $169 however GFE column of comparison reflects $1,050 for Title services and lender's title insurance and $115 for Government recording charges. Most recent GFE dated 04/01/2013 Summary of Loan Terms reflects a loan amount of $120,000 and a payment of $564.29 and the HUD summary of Loan Terms reflects a loan amount of $124,000 and a payment of $583.10. Most recent GFE dated 04/01/2013 Trade-Off Table reflects a loan amount of $120,000 and a payment of $564.29 and the HUD reflects a loan amount of $124,000 and a payment of $583.10. Rate/Term Refi Owner Occ 1 1 1 Rate/Term Refi Owner Occ 80 80 2 1 2 [2]State - Missing KY Fair Housing Law Disclosure Rate/Term Refi Owner Occ 2 2 [2]Over Supply - Yes Per appraisal, property is located in an area with Over Supply. 1 Purchase Owner Occ 2 1 2 [2]State - Missing MD Finance Agreement [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election Purchase Owner Occ 85 85 2 1 2 [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 80 80 3 3 [3]CLTV Not Within Guidelines [3]DTI Not Within Guidelines CLTV 89.87% exceeds maximum of 75% as allowed by current guidelines for a High Balance Conforming ARM loan. DTI of 136.43% > 42% used in approval, due to miscalculated income. Lender included self employed income of $7,927.62 per month, from a 2 year average of ordinary income from borrower's 1120S tax returns for 2010 and 2011. However, file contains a 2012 tax transcript for the business, which reflects an ordinary loss of ($73,264.00) or ($5,654.92) per month. 2 [2]Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 09/24/2013 reflects $0 however GFE column of comparison reflects $2,152.56 for Homeowner’s Insurance. GFE2 dated 09/11/2013 reflects an undocumented change in escrow account from No to Yes. GFE3 dated 09/24/2013 reflects an undocumented change in the loan program from a fixed to an adjustable rate program. Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]GFE3 Written list of service providers not given to borrower Finance charges under disclosed by $400 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/7/2011; Adjusted Origination disclosed as $(3201.00) increased at closing to ($77.00). This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented increase in Adjusted Origination charges from ($3201) to $53. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 12/7/2011 of $(11946.00) but final HUD discloses a charge of $(8692.00). This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented decrease in in Credit for interest rate from ($11946) to ($8692). Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Interest Rate Disclsoure [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Cashout Refi Owner Occ 3 1 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Impound Authorization Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .1369 which exceeds the .125 tolerance. Finance charges under disclosed by $7853.95 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for $8033.50 which is un-itemized therefore excluded. Initial GFE dated 3/21/2012 is not within 3 days of application 2/28/2012. Initial TIL dated 03/21/2012 is not within 3 days of application 02/28/2012 or the credit report that is dated 08/23/2012. Loan is originated and closed by XXX APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 1 1 1 Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $80 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Initial TIL dated 5/18/2012 is not within 3 days of application 2/29/2012 or the credit report that is dated 2/29/2012. There is No evidence in file as to when the lender received the application from the broker. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 60 60 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Lock-In Agreement Finance charges under disclosed by $250 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a Title Closer fee of $250 as prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 1 Rate/Term Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Tax Escrow Account Designation Rate/Term Refi Investment Property 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Insurance Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - MissingBorrower's Choice of Attorney Disclosure Purchase Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 1 1 1 Purchase Owner Occ 80 80 3 3 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 85 85 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Broker Compensation Disclosure Rate/Term Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]State - Missing Tax Escrow Account Designation [2]State - Missing Appraisal and Consumer Report Notice Finance charges under disclosed by $139 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a lender credit on line 1506 of the final Hud in the amount of $139 which is not itemized therefore excluded. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]State - Missing Application Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $175.11 which exceeds the $35 tolerance for Refinance transactions. Unable to determine under-disclosure due to missing itemization of amount financed. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (10/1/09 and later) Rate/Term Refi Second Home 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]State Late Charge Not Standard [2]GFE1 Written list of service providers not given to borrower Late charge fee of 5% exceeds the max allowed of 2% for the state of New York. Rate/Term Refi Owner Occ 3 3 [3]Comp Status Unacceptable [2]Comps Not w/in 6 Months All comparable sales exceed 6 months from appraisal date. Deficiency - Comparable sales unacceptable.Appraiser provided 4 comparable sales, sales 1,2 and 4 range from $315,000 to $259,900 and are all within 1 mile of subject but are all dated over 6 months.Sale 3 was $371,000 which drove up the appraised value to $330,000, however it was 31 miles away, on a lot 3 times the size of subject's and over 30% larger in GLA.Due to inclusion of non-similar and distant sale, the value was artificially inflated. 1 Purchase Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (10/1/09 and later) Finance charges under disclosed by $125.23 which exceeds the $35 tolerance for refinance transactions. Per Itemization of Amount Financed in file, Post Closing Final Inspection fee $125 was not included in the Final TIL calculation. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Construction To Perm Owner Occ 3 3 [3]Credit History Insufficient [2]Past Foreclosure [1]Flood Insurance Required on Appraisal - Yes Borrower completed short sale with XXX XXX which does not meet serious derogatory seasoning requirements. Deficiency - Borrower completed short sale with XXX XXX which does not meet serious derogatory seasoning requirements. 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Lock-In Agreement Rate/Term Refi Owner Occ 2 1 2 [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 1 1 1 Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Tax Escrow Account Designation [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $477.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 1 1 1 Cashout Refi Owner Occ 75 75 2 1 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Pre-Application Disclosure Statement [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Rate/Term Refi Owner Occ 1 1 1 Rate/Term Refi Owner Occ 2 1 2 [2]GFE1 Written list of service providers not given to borrower Cashout Refi Owner Occ 2 1 2 [2]State - Missing Tax Escrow Account Designation [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Rate/Term Refi Owner Occ 80 80 2 1 2 [2]GFE1 Written list of service providers not given to borrower Cashout Refi Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $245.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 206 for $531.25 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 40 3 3 [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notary date. 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Investment Property 1 1 1 Rate/Term Refi Investment Property 3 3 [3]Appraisal Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $326.43 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 206 for $500 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Investment Property 2 1 2 [2]Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Initial GFE dated 3/29/12 is not within 3 days of application 3/14/12, per lender credit report. Initial TIL dated 3/29/12 is not within 3 days of application 3/14/12, per lender credit report. Loan is originated and closed by XXX Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $76.07 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for $91.50 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Appraisal Missing 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .1261 which exceeds the .125 tolerance. Finance charges under disclosed by $1687.08 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose an origination fee of $895, a closing fee of $800 as prepaid finance charges. There is a Lender credit on line 209 for $2540 which is un-itemized therefore excluded. Initial GFE dated 04/17/2012 is not within 3 days of application 01/06/2012. Initial TIL dated 04/17/2012 is not within 3 days of application 01/06/2012 or the credit report that is dated 01/06/2012. Loan is originated and closed by XXX. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 3 [3]State Late Charge Not Standard [2]Initial TIL Date not within 3 days of Initial Application Date Initial TIL dated 05/17/2012 is not within 3 days of application 05/08/2012 or the credit report that is dated 05/08/2012. Loan is originated and closed by XXX. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 3 3 [3]Appraisal Missing 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]GFE1 Written list of service providers not given to borrower Rate/Term Refi Owner Occ 3 3 [3]Hazard Insurance Coverage Not Adequate [3]DTI Not Within Guidelines Deficiency - DTI of 60.78% exceeds approval ratio of 37.68% due to over stated rental income. Hazard insurance amount of $343,557 is not adequate, due to loan amount being $375,000, and replacement cost per appraisal being $730,560. 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure Rate/Term Refi Investment Property 75 75 3 3 [3]Appraisal Missing [3]Credit Report Missing 3 [3]Initial TIL Date < 7 Days Prior to Origination Date [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Initial TIL in file is dated 9/12/2012 which is 2 days prior to closing. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 2 [2]Declining Values/Market Per appraisal property is located in area with Declining Values. 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Transfer Taxes) [2]State - Missing Application Disclosure [2]State - Missing Title Insurance Notice No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 03/01/2013 disclosed Transfer taxes as $213.67 increased at closing to $230.77. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 1/18/2013; Adjusted Origination disclosed as $251.27 increased at closing to $1172.77. This is due to the fact that GFE2 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($1173.73) to ($245.00) therefore an undocumented increase in Adjusted Origination charges from $251.27 to $1180.00. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 1/18/2013 of ($1173.73) but final HUD discloses a credit of ($252.23). This is due to the fact that GFE2 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($1,73.73) to ($245.00) therefore an undocumented increase in Adjusted Origination charges from $251.27 to $1180.00. Rate/Term Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Purchase Investment Property 90 90 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Loan Application Supplemental Disclosure Late charge fee of 5% exceeds the max allowed of 3% for the state of Massachussets. Rate/Term Refi Owner Occ 1 1 1 Purchase Second Home 80 80 3 3 [3]Final Application Missing 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Banker Disclosure Initial GFE dated 1/9/2013 is not within 3 days of application 12/20/2012. Rate/Term Refi Investment Property 3 3 [3]MI Missing [3]Hazard Missing [3]Missing Re-Cert of Value Deficiency - Missing re-Cert of Value. Appraisal date 02/05/2013 and Note date XXX is XXX days. This exceeds the maximum allowed age of appraisal of 180 days at time of closing. Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained. 2 [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Appraisal Notice Rate/Term Refi Owner Occ 3 3 [3]Credit History Insufficient [2]Past Bankruptcy Bankruptcy Discharged XXX does not meet seasoning requirement of 4 years. Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Bankruptcy Discharged XXX does not meet seasoning requirement of 4 years. 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1871.25 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $5000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents.Mortgage Account to XXX, Item 31 was settled for less than amount due, reported 05/2012. This would be considered a short sale and has not met the 4 year seasoning requirement. Per credit report in file, short sale reported XXX. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Oral Agreement Notice Finance charges under disclosed by $352.73 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $4000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]GFE1 Written list of service providers not given to borrower [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $1068.84 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3000 which is not itemized therefore excluded. Initial GFE dated 2/15/2013 is not within 3 days of application 01/29/2013. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Mortgage/DOT Not Notarized [3]Credit History Insufficient [2]Comps Not w/in 6 Months [2]Past Foreclosure [1]Flood Insurance Required on Appraisal - Yes Borrower completed a short sale with XXX XXX. Conventional Refinance; Appraisal dated 3/08/13 contains 3 sold comparables and 1 active listing. Comparables sold on 8/12, 7/12 and 2/13. Comp's #1 & #2 fall outside 6 months, however value appears to be supported. Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale XXX and closing date of XXX is less than 4 years. Mortgage/DOT not properly notarized due to missing notary date. 2 [2]State - Missing Pre-Application Dislcosure Rate/Term Refi Owner Occ 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents. Date of foreclosure XXX and closing date of XXX is less than 4 years. Per credit report in file Foreclosure proceedings started on XXX and last action was on XXX. 2 [2]Flood Insurance Cert Missing [2]State - Missing Loan Commitiment [2]State - Missing Interim Interest Disclosure Rate/Term Refi Owner Occ 42 3 3 [3]LTV Not Within Guidelines Deficiency - LTV of 85.99% exceeds approval LTV of 70.46%.Approval utilized value of $XXX, however appraisal in file was for $144,000.Resulting LTV is not eligible. 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Late charge fee of 5% exceeds the max allowed of 4% for the state of North Carolina. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 2/25/2013; Adjusted Origination disclosed as $650.00 increased at closing to $1269.13. This is due to the fact that GFE2 dated 02/25/2013 reflects an undocumented increase in Origination charges from $650.00 to $1269.13therefore an undocumented increase in Adjusted Origination charges from $650.00 to $1269.13. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 02/25/2013 disclosed Origination charges as $650.00 increased at closing to $1269.13. This is due to the fact that GFE2 dated 02/25/2013 reflects an undocumented increase in Origination charges from $650.00 to $1269.13 therefore an undocumented increase in Adjusted Origination charges from $650.00 to $1269.13. Rate/Term Refi Owner Occ 1 1 1 Purchase Owner Occ 80 80 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 03/06/2013 is not within 3 days of application 01/24/2013. Rate/Term Refi Investment Property 3 3 [3]Hazard Insurance Coverage Not Adequate Hazard insurance amount of $290,000 is not adequate, due to loan amount being $337,000, and replacement cost per appraisal being $297,825. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure Rate/Term Refi Investment Property 3 3 [3]Credit History Insufficient [3]Income Not Properly Verified [2]Past Bankruptcy Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Bankruptcy Discharged XXX does not meet seasoning requirement of 4 years. Income not properly verified due to missing verification of borrower foster care income. Per Credit report borrower has filed for BK Chapter 7 on XXX that was discharged on XXX. 3 [3]Initial TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Signature page 2 of TIL dated 3/27/2013 provided, page 1 is missing. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Property Issue - See Credit Comments Deficiency - Subject is a condotel and subsequently an ineligible property.Internet search of project finds the subject has an on-site central reservation desk as well as other "hotel" ammenities.Additionally, the subject is zoned as resort hotel. 2 [2]State - Missing Domestic Partnership Affidavit Purchase Second Home 75 75 2 1 2 [2]State - Missing Interim Interest Disclosure [2]GFE1 Written list of service providers not given to borrower Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Home Equity Loan Disclosure Cashout Refi Owner Occ 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale 12/2012 and closing date of 05/XX/2013 is less than 4 years. Per credit report, short sale completed 12/2012. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure Purchase Owner Occ 2 1 2 [2]State - Missing Refinance Dislcosure [2]State - Missing Right to Choose Insurance Provider Cashout Refi Investment Property 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/06/2013; Adjusted Origination disclosed as ($1360) increased at closing to ($130).This is due to the fact that GFE3 dated 04/24/2013 reflects an undocumented decrease in Credit for interest rate from ($2550) to ($1320) therefore an undocumented increase in Adjusted Origination charges from ($1360) to ($130). No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 04/06/2013 of ($2550) but final HUD discloses a charge of ($1344.38).This is due to the fact that GFE3 dated 04/24/2013 reflects an undocumented decrease in Credit for interest rate from ($2550) to ($1320) therefore an undocumented increase in Adjusted Origination charges from ($1360) to ($130). Cashout Refi Investment Property 75 75 3 3 [3]LTV Not Within Guidelines [2]Past Foreclosure [2]Subject Has Excess Land (Rural/Suburban; > 5 Acres) [2]Comps Not w/in 1 Mile (Suburban) Deficiency - LTV of 95% exceeds maximum of 90% for a borrower with prior foreclosure. Per Appraisal subject property is located in an suburban area with a lot size of 5.04 acres. Per appraisal subject property is located in Suburban area and 6 out 6 comps are not with in 1 Miles. Per credit report, short sale completed 4/2009 2 [2]State - Missing Right to Choose Insurance Provider Purchase Owner Occ 95 95 3 3 [3]Hazard Missing [3]Credit History Insufficient [3]Missing Note for 2nd Loan [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale 10/XX/2011 and closing date of 06/XX/2013 is less than 4 years. Per credit report, short sale was completed 10/2011. 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 4/19/2013; Adjusted Origination charges disclosed as $(345.63) increased at closing to $(126.25).This is due to the fact that GFE2 dated 05/13/2013 reflects an undocumented decrease in Credit for interest rate from ($1,535.63) to ($1,316.25) therefore an undocumented increase in Adjusted Origination charges from $(345.63) to $(126.25). No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 04/19/2013 of $(1,535.63) but final HUD discloses a charge of $(1,316.25).This is due to the fact that GFE2 dated 05/13/2013 reflects an undocumented decrease in Credit for interest rate from ($1,535.63) to ($1,316.25) therefore an undocumented increase in Adjusted Origination charges from $(345.63) to $(126.25). Cashout Refi Investment Property 75 75 2 1 2 [2]State - Missing Interest Rate Disclosre [2]State - Missing Mortgage Originator Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Conventional Loan Disclosures Purchase Investment Property 75 75 1 1 1 Cashout Refi Investment Property 75 75 32 1 1 1 Purchase Owner Occ 95 3 3 [3]Income Miscalculated [3]Income Not Properly Verified [3]DTI Not Within Guidelines Deficiency - DTI Not Within Guidelines.AUS shows and loan was approved with DTI of 44.56%; however, XXX payments of $312 per month and XXX auto loan payments of $312 per month were not included in debt by the Underwriter.There are copies of checks in file showing borrowers' daughter is making $315 per month payments to the co-borrower; however, this does not meet the guidelines for contingent liabilities to exclude the debt from the borrower's DTI and in addition, there are only 8 months checks in file which do not meet the 12 months check requirement.When these debts are included in borrowers' debts, the DTI is 54.91% (using Underwriter income) which exceeds DTI guidelines. Income Miscalculated.2011 & 2012 Personal Tax Returns in file reflect the co-borrower has a Sch C S/E Insurance Sales business in which he had a loss each year averaging -$595.54 loss for the past 2 years.Also, the tax returns reflect the borrowers have ownership in an S Corporation (XXX)in which 2012 shows a loss of -$2334.00 or -$194.50 per month.In addition, the 2012 rax returns reflect 2106 unreimbursed expenses of $2535 or $211.25 per month.These losses and expenses were not addressed by the Underwriter nor was the co-borrower's income was not reduced by the -$595.54 per mo Sch C loss, the -$194.50 per mo Sch E loss or the -$211.25 per mo 2106 unreimbursed expenses.When the co-borrower's income is reduced by these items, it causes the DTI to increase to 53.42% from 44.56% the loan was approved at(using the Underwriter monthly debt figures). Income Not Property Verified.2011 & 2012 Personal Tax Returns in file reflect borrowers file Sch E and have ownership in an S Corporation (XXX).Missing 2011 & 2012 K-1's verifying percentage of ownership and if owership is > 25%, Business Tax Returns would be required. 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Guaranty Terms Agreement [2]State - Missing Credit Agreeement/Rate Lock No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/09/2013; Adjusted Origination disclosed as $975.00 increased at closing to $2970.00. This is due to the fact that GFE2 dated 06/07/2013 reflects an undocumented increase in charge for interest rate from $0 to $1995 therefore an increase in Adjusted Origination charges from $975.00 to $2970.00. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 05/09/2013 of $0.00 but final HUD discloses a charge of $1995.00. This is due to the fact that GFE2 dated 06/07/2013 reflects an undocumented increase in charge for interest rate from $0 to $1995 therefore an increase in Adjusted Origination charges from $975.00 to $2970.00. Purchase Owner Occ 80 80 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale 04/XX/2010 and closing date of 08/XX/2013 is less than 4 years. Per credit report, borrower completed short sale 04/XX/2010. 2 [2]State - Missing MD Finance Agreement Purchase Owner Occ 95 95 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Attorney Disclosure No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/13/2013; Adjusted Origination disclosed as $767.75 increased at closing to $771.50. This is due to that fact that GFE2 dated 06/03/2013 reflects an undocumented decrease in Credit for interest rate from ($131.25) to ($127.50) therefore an undocumented increase in Adjusted Origination charges from $767.75 to $771.50. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/13/2013 of ($131.25) but final HUD discloses a credit of ($127.50). This is due to the fact that GFE2 dated 06/03/2013 reflects an undocumented decrease in Credit for interest rate from ($131.25) to ($127.50) therefore an undocumented increase in Adjusted Origination charges from $767.75 to $771.50. Cashout Refi Investment Property 60 60 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure Initial GFE dated 06/11/2013 is not within 3 days of application 05/13/2012. Initial TIL dated 06/11/2013 is not within 3 days of application 05/13/2013 or the credit report that is dated 05/13/2013. Loan is originated and closed by XXX Purchase Owner Occ 2 1 2 [2]State - Missing Pre-Application Dislcosure Rate/Term Refi Owner Occ 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Borrower completed a short sale on 4/XX/09.Subject property closed 7/XX/13.FNMA requires a 7 year waiting period after a short sale for loans with an LTV of 95%. Per credit report, borrower completed a short sale 04/XX/2009. 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 95 95 3 3 [3]Missing Initial Application 2 [2]GFE1 Written list of service providers not given to borrower Cashout Refi Owner Occ 2 1 2 [2]GFE1 Written list of service providers not given to borrower Rate/Term Refi Investment Property 70 70 3 3 [3]Missing Initial Application 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) Late charge fee of 5% exceeds the max allowed of 2% for the state of New York. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/3/2011; Adjusted Origination disclosed as $236.50 increased at closing to $1161.50. This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented increase in Adjusted Origination charges from $236.50 to $930.25 No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/3/2011 of ($462.50) but final HUD discloses a credit of $0. This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented decrease in Credit for interest rate from ($462.50) to ($0). No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 12/3/2011 disclosed Origination charges as $699 increased at closing to $1161.50.This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented increase in origination cahrges from $699 to $930.25. Rate/Term Refi Owner Occ 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning. Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, pre-foreclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale 10/XX/2010 and closing date of 04/XX/2013 is less than 4 years. Per credit report in file Creditor Settled For Less Than Amount Due for an FHA mortgage on 10/01/2010. 2 [2]State - Missing Application Disclosure [2]State - Missing Interest Rate Lock/Float Information [2]State - Missing Oral Agreement Notice [2]State - Missing Lock In Agreement [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice Purchase Owner Occ 90 90 1 1 1 Rate/Term Refi Owner Occ 3 3 [3]Credit History Insufficient [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning.Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, preforeclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale 08/XX/2010 and closing date of 05/XX/2013 is less than 4 years. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Right to Select Attorney Disclosure Finance charges under disclosed by $927.75 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $4000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 90 90 3 3 [3]Credit History Insufficient [2]DU identified Potential Red Flag(s); Conventional File [2]Past Foreclosure Deficiency - Credit history does not meet requirements for significant derogatory event seasoning. Per FNMA selling guide B3-5.3-07 A four-year waiting period is required from the completion date of the deed-in-lieu of foreclosure, pre-foreclosure sale, or charge-off as reported on the credit report or other documents. Date of short sale 03/XX/2010 and closing date of 06/XX/2013 is less than 4 years. Per credit report in file Creditor Settled For Less Than Amount Due for an FHA mortgage on 03/01/2010. Potential Red Flag(s); This loan has experienced an unusually high number of submissions. Excessive submissions can indicate improper manipulation of loan application data. We recommend that you review the loan application to ensure accuracy. No issues were found. 1 Purchase Owner Occ 90 90 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure Purchase Owner Occ 80 80 3 1 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) APR under disclosed by .3116 which exceeds the .125 tolerance. Finance charges under disclosed by $2056.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a seller credit on line 206 of HUD for $3600 which is not itemized therefore excluded. The APR on the Initial TIL (4.693) is greater than .125 less than the audited APR (4.6908) which is based on the under-disclosure. The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 3 3 [3]DTI Not Within Guidelines [2]Over Supply - Yes Deficiency - DTI of 54.31% exceeds 40.95% used in approval due lender not including child support payment of $1233.02in to the total debt. Borrower's monthly paystub reflects GarnishmentChild of $1230.02 and there are no documents in file evidencing age of child or expiration date of child support payments. Per appraisal property is located in area with Over Supply. 2 [2]State - Missing Non Agency Disclosure Purchase Owner Occ 76 76 2 1 2 [2]State - Missing Lock In Disclosure Purchase Investment Property 75 75 10 3 3 [3]Credit Report Missing 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Interim Interest Disclosure Initial GFE dated 08/10/2012 is not within 3 days of application 07/21/2012. Initial TIL dated 08/10/2012 is not within 3 days of application 07/21/2012. Loan is originated and closed by XXX. Missing initial TIL for construction phase closed on 10/19/12 YES Construction To Perm Owner Occ 3 3 [3]Final Application Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $628.31 which exceeds the $100 tolerance for purchase transactions. TIL Itemization disclose the closing fee as $1224.20 when listed as $200and a Processing Fee as $295 when listed as $344.50 on the HUD. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Second Home 90 90 3 1 3 [3]ROR Missing [2]State - Missing Notice to Purchaser-Mortgagor ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Note Incomplete [3]Initial Application Unsigned Note incomplete due to missing pages 2-4. 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 80 80 3 3 [3]Final Application Missing [3]Credit Report Missing 3 [3]TIL Incomplete [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was executed by the borrower at closing, however, it reflects estimated finance charge and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I ($1323.70) exceeds standard variance ($0.05) with calculated P&I ($1315.91) Current variance $7.79. 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is marked was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (1428.73) exceeds standard variance (0.05) with calculated P&I (1424.43) Current Variance: 4.3 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing MD Finance Agreement [2]State - Missing Loan Commitment [2]State - Missing Application Disclosure [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]State - Missing Attorneys' Fees Disclosure [2]State - Missing Guarantee Of Loan Program [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD Mandatory Arbitration Disclosure [2]State - Missing MD No Escrow Account Disclosure [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Office of Finance, Treasury Division Finance Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]State - Missing MD Notice of Housing Counseling and Services disclosure Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing 1 Purchase Owner Occ 80 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 3 [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Second Home 90 90 2 1 2 [2]Affiliated Business Doc Missing Purchase Owner Occ 80 35 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 90 90 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $250.00 which exceeds the $100 tolerance for Purchase transactions.Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 3 3 [3]Final Application Missing 2 [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $269.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 1 1 1 Cashout Refi Investment Property 80 80 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 2 1 2 [2]Affiliated Business Doc Missing Rate/Term Refi Second Home 1 1 1 Cashout Refi Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners Purchase Owner Occ 2 2 [2]Only Preliminary Title in File 2 [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $247.50 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $250 as a prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $64 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 3 3 [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing stamp of notary acknowledgment. 2 [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 1 1 1 Cashout Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $175 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing settlement fee of $175 as a prepaid finance charge. There is an application fee credit on line 204 of the HUD for $250 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final HUD not executed by the borrower or certified by the settlement agent. Finance charges under disclosed by $120.00 which exceeds the $100.00 tolerance for purchase transactions.Unable to determine the reason for under disclosure due to missing itemization of amount financed. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing Purchase Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement Purchase Owner Occ 3 3 [3]Missing Initial Application 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Cashout Refi Owner Occ 90 90 3 3 [3]Final Application Missing 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Purchase Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Construction To Perm Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Purchase Owner Occ 3 3 [3]MI Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure APR under disclosed by .2751 which exceeds the .125 tolerance. Finance charges under disclosed by $642.56 which exceeds the $100 tolerance for purchase transactions.Unable to determine under disclosure due to missing itemization of amount financed. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Finance charges under disclosed by $367.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 2 [2]Manufactured (Double-Wide) 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Owner Occ 3 1 3 [3]HUD-1 Estimated [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE HUD in file is a signed estimated copy. NO Purchase Owner Occ 80 36 2 1 2 [2]Affiliated Business Doc Missing Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $1,518.48 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 2 1 2 [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Optional Credit Insurance Disclosure Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing Finance charges under disclosed by $156.21 which exceeds the $100 tolerance for purchase transactions. Unable to determine the under disclosure due to missing the itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 2 1 2 [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Construction To Perm Owner Occ 95 95 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $40.11 which exceeds the $35.00 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. YES Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $396.36 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the application fee of $350, closing fee of $250 or the courier fee of $25 as prepaid finance charges, and also did not reflect the $224.46 interest credit. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 2 1 2 [2]Affiliated Business Doc Missing Purchase Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Construction To Perm Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing 2 [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]Appraisal Incomplete [3]Application Incomplete [3]Missing Initial Application Appraisal incomplete due to missing date andcertiticate of completion. Final application incomplete due to Bottom of page 3 being cut off. 3 [3]TIL Incomplete [2]State - Missing Mortgage Loan Commitment Final TIL has signature cut off and reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Construction To Perm Second Home 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Mortgage Missing [3]Missing Title Evidence [3]Missing Initial Application 3 [3]TIL Missing [3]HUD-1 Missing [2]Initial GFE Missing [2]Initial TIL Missing NO Purchase Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects an estimated finance charge and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Construction To Perm Second Home 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Construction To Perm Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. 3 [3]State Grace Period Below Minimum [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Grace period of 14 days is below the minimum of 15 days required for the state of North Carolina. Purchase Owner Occ 3 3 [3]Final Application Missing [3]MI Missing 3 [3]ROR Missing [3]HUD-1 Missing [3]State Grace Period Below Minimum [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final TIL incomplete due to missing date. Grace period of 14 days is below the minimum of 15 days per the state of North Carolina. NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 40 3 3 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1034.96) exceeds standard variance (0.05) with calculated P&I (1032.2) Current Variance: 2.76 3 [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Cashout Refi Owner Occ 41 3 3 [3]Escrow Holdback [3]Missing Initial Application HUD line 814 reflects$466,000 construction retainage. 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however reflects estimated APR, Finance Charge, Amount Financed, and Total Payment figures. NO Construction To Perm Owner Occ 3 3 [3]Credit Report Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Construction To Perm Investment Property 90 90 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $40.68 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $168.77 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing complete itemization. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 65 65 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Finance charges under disclosed by $470 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 24 3 3 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $1,039 exceeds the standard variance of $0.05 with a calculated P&I of $1,036.07; current variance of $2.93. 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Application Incomplete Final application incomplete due to missing date. 3 [3]HUD-1 Incomplete [2]Credit Score Disclosure Not Present Final HUD incomplete due to missing page 3 addit'l disb. exhibit, all fees may have not been tested. YES Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (913.34) exceeds standard variance (0.05) with calculated P&I (911.33) Current Variance 2.01. 3 [3]TIL Incomplete [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Rate/Term Refi Owner Occ 80 80 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate Cashout Refi Owner Occ 80 80 3 3 [3]Credit Report Missing 3 [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Choice of Attorney disclosure Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 1 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Owner Occ 3 3 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Final TIL incomplete due to not being signed by the borrower. NO Purchase Owner Occ 97 97 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application [2]Combined Orig LTV >100% [2]Manufactured (Double-Wide) [2]Original LTV > 125% 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $621.70 exceeds the standard variance of $0.05 with a calculated P&I of $619.92; current variance of $1.78. 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. TESTED Rate/Term Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 3 3 [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $1184.76 and calculated P&I of 1230.27 exceed tolerence 0.05 due to MI of $171.57 3 [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL indicates a final balloon payment. There is no other evidence in file to indicate this is a balloon loan. NO Purchase Owner Occ 95 95 47 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $487.57 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Construction To Perm Second Home 3 1 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Construction To Perm Owner Occ 80 80 3 1 3 [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Second Home 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Purchase Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Finance charges under disclosed by $345.97 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Purchase Second Home 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Purchase Owner Occ 3 3 [3]Appraisal Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Finance charges under disclosed by $119.45 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing NO Construction To Perm Owner Occ 80 80 3 3 [3]Credit Report Missing [3]Missing Initial Application [2]Manufactured (Double-Wide) 3 [3]TIL Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) NO Purchase Owner Occ 95 95 3 3 [3]Appraisal Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $120.04 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Credit Report Missing [3]Missing Title Evidence 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Second Home 75 75 3 1 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Owner Occ 3 1 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Construction To Perm Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $125.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a seller credit on line 206 of the HUD for $2,000 that is not itemized, therefore, applied to non-APR fees first. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present Purchase Investment Property 75 75 54 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Purchase Owner Occ 3 3 [3]Missing Initial Application 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners [2]State - Missing Advance Fee disclosure Purchase Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $1020.94 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to being without an amortization schedule. Unable to determine the $100 fee under disclosure due to missing the itemization of amount financed. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Construction To Perm Owner Occ 80 80 3 3 [3]Credit Report Missing [3]Missing Initial Application 2 [2]State - Missing Borrower Information Document Rate/Term Refi Owner Occ 95 95 43 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date Cashout Refi Investment Property 80 80 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Purchase Owner Occ 3 3 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]Affiliated Business Doc Missing Finance charges under disclosed by $60 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy. YES Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 95 95 2 1 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure Purchase Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Purchase Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Mortgage Missing [3]Missing Title Evidence [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 3 [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 1 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Construction To Perm Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Cashout Refi Investment Property 80 80 2 1 2 [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Purchase Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure Cashout Refi Owner Occ 90 90 2 1 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $297.79 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 2 [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock Rate/Term Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Cashout Refi Owner Occ 2 1 2 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Purchase Owner Occ 3 3 [3]Initial Application Unsigned 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed by $409.76 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $305.81 and $415.28 lender and broker credit on line 204 and 205 of the HUD due to missing the credit itemization. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 95 95 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Purchase Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Purchase Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Cashout Refi Owner Occ 1 1 1 Cashout Refi Owner Occ 3 3 [3]Credit Report Missing 1 Construction To Perm Owner Occ 49 3 3 [3]Appraisal Missing 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Commitment Letter Cashout Refi Owner Occ 75 75 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Purchase Owner Occ 3 3 [3]Credit Report Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present Cashout Refi Owner Occ 80 95 1 1 1 Rate/Term Refi Investment Property 3 3 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Cashout Refi Owner Occ 3 3 [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Initial Application Unsigned Mortgage incomplete due to missing notary date. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $136.58 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Notice of Choice of Agent or Insurer Purchase Owner Occ 2 1 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Cashout Refi Owner Occ 80 80 3 1 3 [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Construction To Perm Owner Occ 80 80 3 3 [3]Appraisal Missing 2 [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Appraisal Notice Rate/Term Refi Owner Occ 90 3 3 [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing borrower's signature and origination entity information. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Agency to Receive Borrower Complaints Cashout Refi Owner Occ 80 80 3 1 3 [3]ROR Missing [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $345.83 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $62.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. 3 [3]Missing NV Commercially Reasonable Means of Mechanism Worksheet [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker [2]State - Missing Application Disclosure Statement Possible NV AB440 Violation.Stated Income loan with limited evidence of lender's assessment of borrower's ability to repay (VVOE, VOD, and credit report only).NV published a Commercially Reasonable Means or Mechanism Worksheet to demonstrate compliance with this requirement.Worksheet properly documenting compliance with requirement to assess borrower's repayment ability using commercially reasonable means or mechanism not found in file, unable to determine that loan conclusively complies with NV AB440 provision. No SOL found. No explicit assignee liability but a violation can expose “lender” to potential civil and criminal penalties under ULPA.Under AB 440, a “lender” is defined as a mortgagee, beneficiary of a deed of trust or other creditor who holds a mortgage, deed of trust or other instrument that encumbers home property as security for the repayment of a home loan.It is unclear whether a purchaser or assignee may be subject to liability for acquiring loans that are known to violate the ULPA ability to repay provision. Cashout Refi Owner Occ 3 3 [3]Appraisal Missing 2 [2]Credit Score Disclosure Not Present [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners Rate/Term Refi Owner Occ 3 3 [3]Credit Report Missing 2 [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing Loan Brokerage Disclosure Statement Loan is subject to IL predatory Lending Database Program. Certificate of Compliance from IL Anti-Predatory Lending Database Program found in file. Rate/Term Refi Owner Occ 52 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 3 [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]HUD-1 Incomplete [3]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Credit Score Disclosure Not Present Final HUD-1 provided is not signed or stamped. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 70 70 3 3 [3]Mortgage/DOT Incomplete [2]True Construction Loan Mortgage incomplete due to missing page 9 of 9. 3 [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment NO Construction Only Investment Property 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Cashout Refi Owner Occ 3 3 [3]Missing Initial Application 3 [3]State Late Charge Not Standard [3]TIL Incomplete [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Application Disclosure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. TESTED Construction To Perm Owner Occ 3 3 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Refinance Dislcosure [2]State - Missing required broker disclosure Rate/Term Refi Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Purchase Owner Occ 90 90 3 3 [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Purchase Owner Occ 95 95 63 3 3 [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $831.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 97 97 1 1 1 Purchase Investment Property 3 3 [3]Credit Report Missing 3 [3]TIL Missing [2]Initial GFE Missing NO Rate/Term Refi Investment Property 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Cashout Refi Investment Property 51 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $365 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Broker Agreement [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners Finance charges under disclosed by $815 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $364.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Purchase Owner Occ 3 3 [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to improper imaging resulting in the bottom portion of the document to be illegible. 3 [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL incomplete due to improper imaging; signature portion of the page is cut off. NO Construction To Perm Owner Occ 3 3 [3]MI Missing Mortgage Insurance Certificate is illegible. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Purchase Owner Occ 95 95 40 3 3 [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $689 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Escrow Holdback HUD line 1305 reflects$950.00 escrow hold back for repairs. Escrow agreement is not in file. 1 Purchase Owner Occ 97 97 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure APR under disclosed by .1954 which exceeds the .125 tolerance. Final HUD incomplete due to page 2 of 2 missing fees from line 1107 down. Finance charges under disclosed by $676.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. NO APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 1 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Construction To Perm Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Collateral Protection Act Disclosure Finance charges under disclosed by $152.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present NO Construction To Perm Second Home 66 2 1 2 [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Purchase Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Owner Occ 1 1 1 Purchase Owner Occ 80 80 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 3 3 [3]Appraisal Missing 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure Cashout Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 2 1 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners Cashout Refi Owner Occ 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Cashout Refi Investment Property 70 70 2 1 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $45.55 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 43 3 3 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Cashout Refi Owner Occ 90 90 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $194.99 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Cashout Refi Owner Occ 90 90 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $215.57 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to being without itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 2 [2]Manufactured (Double-Wide) 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing KY Fair Housing Law Disclosure ROR executed by borrowers XXXXXXXXXXXX with expiration of rescission period noted as XXXXXXXXXXXX. HUD reflects a funding date of XXXXXXXXXXXX, equal to the rescission period expiration date. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Cashout Refi Owner Occ 65 65 43 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application 3 [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 YES Cashout Refi Owner Occ 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $599.63 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 3 [3]Credit Report Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $427.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Mortgage Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $913.34 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. 2 [2]State - MissingBorrower's Choice of Attorney Disclosure Cashout Refi Owner Occ 3 3 [3]MI Missing [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Documentation of Fees paid to Third Parties Finance charges under disclosed by $87.48 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Credit Report Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to missing recertification of value. Appraisal report dated 6/8/2005, loan originated 9/XX/2005. 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .2949 which exceeds the .25 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $10,634.29 which exceeds the $100 tolerance for purchase transactions. It appears a lower index was used at origination than in the look-back period. The lowest Index available within the look-back period is 3.76%. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Construction To Perm Owner Occ 85 85 2 1 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE APR under disclosed by .242 which exceeds the .125 tolerance. Finance charges under disclosed by $876.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Final Application Missing 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners Purchase Owner Occ 2 1 2 [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Purchase Owner Occ 3 3 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]MI Missing [2]Combined Orig LTV >100% 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]Initial GFE Missing Finance charges under disclosed by $746.26 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose Origination fees $755.50 as prepaid finance charges. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 3 3 [3]Application Missing [3]Credit Report Missing [3]MI Missing [3]Combined Orig LTV >100% [3]Missing Initial Application [3]Missing Final 1003 2 [2]State - Missing Agency to Receive Borrower Complaints [2]Initial GFE Missing [2]Initial TIL Missing Purchase Owner Occ 3 3 [3]MI Missing 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Purchase Owner Occ 27 3 3 [3]MI Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]State - Missing Lock-In Agreement Purchase Owner Occ 3 3 [3]MI Missing [3]Combined Orig LTV >100% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Purchase Owner Occ 3 3 [3]MI Missing [2]Combined Orig LTV >100% 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 3 3 [3]MI Missing [3]Initial Application Incomplete [2]Combined Orig LTV >100% Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Purchase Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]State - Missing Application Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure Purchase Owner Occ 3 3 [3]MI Missing [3]Combined Orig LTV >100% 2 [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure Purchase Owner Occ 3 3 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application [2]Combined Orig LTV >100% 3 [3]HUD-1 Incomplete [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial GFE Missing Final HUD not signed by the borrower or stamped by settlement agent. NO Purchase Owner Occ 3 3 [3]Initial Application Incomplete Initial application incomplete due to missing pages 1 and 5. 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $150 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $150 as prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 80 3 1 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $80 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Second Home 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Second Home 50 50 3 3 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority [2]Initial GFE Missing [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Owner Occ 80 2 1 2 [2]Affiliated Business Doc Missing Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing Rate/Term Refi Investment Property 1 1 1 Cashout Refi Owner Occ 75 75 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Cashout Refi Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Broker Compensation Disclosure [2]State - Missing Application Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $850.02 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing attorney fee of $550 or closing settlement fee of $300 as a prepaid finance charges. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Information About Your Lender Notice Purchase Second Home 75 75 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Investment Property 3 3 [3]Missing Initial Application 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate Cashout Refi Investment Property 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]State - Missing or Incomplete Variable Rate Disclosure Purchase Investment Property 80 90 3 3 [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclsoure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Purchase Second Home 80 80 3 3 [3]Final Application Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $250.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Second Home 80 90 3 3 [3]MI Missing [3]Missing Initial Application 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Second Home 90 90 3 3 [3]Application Incomplete Final application incomplete due to missing origination entity information. 1 Purchase Second Home 75 75 2 1 2 [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority Purchase Owner Occ 80 2 1 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Purchase Second Home 75 75 3 3 [3]Credit Report Missing [3]Missing Title Evidence [3]Note Incomplete [3]Missing Initial Application Note incomplete due to missing borrower signature. 2 [2]State - Missing Credit Agreeement/Rate Lock [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Construction To Perm Owner Occ 2 1 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Interest rate Lock/Float Disclosure Purchase Investment Property 80 80 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Initial GFE Missing [2]Initial TIL Missing Purchase Second Home 80 80 3 1 3 [3]HUD-1 Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD not signed by the borrower or stamped by settlement agent. NO Purchase Second Home 75 75 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]State - Missing or Incomplete Variable Rate Disclosure Purchase Investment Property 65 80 2 1 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure Rate/Term Refi Owner Occ 3 3 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Purchase Investment Property 85 85 1 1 1 Rate/Term Refi Owner Occ 2 2 [2]Combined Orig LTV >100% 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Cashout Refi Second Home 70 3 3 [3]MI Missing [2]Combined Orig LTV >100% 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Purchase Owner Occ 3 3 [3]MI Missing [3]Initial Application Incomplete [2]Combined Orig LTV >100% Initial application incomplete due to not being dated. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Fee Disclosure Purchase Owner Occ 3 3 [3]MI Missing [2]Combined Orig LTV >100% 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Purchase Owner Occ 3 3 [3]MI Missing [2]Combined Orig LTV >100% 2 [2]State - Missing Application Disclosure [2]State - Missing Interest Rate Lock/Float Information [2]State - Missing Oral Agreement Notice [2]State - Missing Lock In Agreement [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice Purchase Owner Occ 3 3 [3]MI Missing 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure Finance charges under disclosed by $359.74 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 2 1 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Purchase Owner Occ 3 3 [3]Credit Report Missing [3]Note Incomplete Note incomplete due to missing borrower signature. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing Rate/Term Refi Owner Occ 3 3 [3]MI Missing [2]Combined Orig LTV >100% 3 [3]TIL Incomplete [2]State - Missing Supplement to Good Faith Estimate (GFE) Tradeoff Table [2]State - Missing Appraisal Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) TIL incomplete due to not being executed by borrower(s) at closing. TIL executed at closing did not acknowledge monthly MI payment in payment stream. NO Purchase Owner Occ 3 3 [3]MI Missing [3]Mortgage/DOT Incomplete [2]Combined Orig LTV >100% Mortgage incomplete due to missing notary date. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Purchase Owner Occ 3 3 [3]Final Application Missing [3]Missing Initial Application 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Purchase Owner Occ 80 3 3 [3]MI Missing [3]Mortgage/DOT Incomplete [2]Combined Orig LTV >100% Mortgage incomplete due to missing the notary date. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Purchase Owner Occ 3 3 [3]Mortgage/DOT Not Recorded 3 [3]Initial TIL Missing [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 3 3 [3]Final Application Missing 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $44.97 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an escrow service fee of $83.56 as prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Cashout Refi Owner Occ 2 1 2 [2]State - Missing Notice of Right to Select Attorney Purchase Owner Occ 2 1 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingFair Credit Reporting Act Notice Purchase Investment Property 80 80 2 1 2 [2]State - Missing KY Fair Housing Law Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Purchase Owner Occ 80 80 23 3 3 [3]Mortgage/DOT Incomplete [3]Mortgage/DOT Not Recorded Deficiency-Mortgage incomplete due to missing signature on the second home rider. 2 [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Second Home 2 1 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (10/1/09 and later) Purchase Investment Property 70 70 3 1 3 [3]TIL Missing [2]State - Missing Initial Tax Authorization Notice YES Cashout Refi Owner Occ 70 70 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Rate/Term Refi Owner Occ 3 3 [3]Hazard Missing Missing copy of Condo Master Insurance Policy. Only borrower's Contents Insurance Policy is present in file. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 80 80 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 1 Rate/Term Refi Investment Property 3 3 [3]Appraisal Incomplete Deficiency - Appraisal is incomplete due to original appraisal dated 07/05/2012 was expired at the time of closing and imaged file is missing an appraisal update or re-cert of value. 2 [2]State - Missing Complaints and Inquiries Notice Cashout Refi Owner Occ 80 80 17 2 1 2 [2]State - Missing Domestic Partnership Affidavit Cashout Refi Owner Occ 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 4/4/2013 is not within 3 days of application 11/21/2012. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Rate/Term Refi Investment Property 65 65 3 3 [3]442 Not In File [2]Subject Has Excess Land (Rural/Suburban; > 5 Acres) Deficiency - Missing 442 completion cert. Per Appraisal subject property is located in an suburban area with a lot size of 5.019 acres. 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Purchase Owner Occ 80 80 2 1 [1]Flood Insurance Required on Appraisal - Yes 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Choice of Settlement Agent Disclosure Purchase Owner Occ 80 80 2 1 2 [2]State - Missing Application Disclosure [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Consumer / UCCC Addendum [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Cashout Refi Owner Occ 75 75 1 1 Purchase Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Finance charges under disclosed by $271.66 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 62 2 1 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Purchase Owner Occ 80 80 3 3 [3]Vesting Does Not Match Title [2]Zoning Compliance "Legal" Not Checked [2]DU identified Potential Red Flag(s); Conventional File DU Red Flag.This loan has experienced an unusually high number of submissions. Excessive submissions can indicated improper manipulation of loan application data.We recommend that you review the loan application to ensure accuracy. Per appraisal No zoning- Primary use is SF Res. Vesting on Mortgage and the Title do not match. There is no evidence that warranty deed was executed. 2 [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Purchase Owner Occ 2 1 2 [2]State - Missing KY Fair Housing Law Disclosure Purchase Owner Occ 85 85 40 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclsoure [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure Initial TIL dated 2/7/2012 is not within 3 days of application 01/27/2012 . Loan is originated and closed by XXX. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 1/27/2012; Adjusted Origination resulted from binding Origination fee of $7022.50 and binding Credit for Interest rate of ($5113.96) for a new Adjusted Origination total of ($1909.14), which increased at closing to $4428.50. This is due to the fact that GFE2 dated 03/30/2012 reflects an undocumented decrease in Credit for interest rate from ($5113.36) to $2032.64, therefore an undocumented increase in Adjusted Origination charges from $2,036.89 to $9,168.89. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 01/27/2012 of ($5113.36) but final HUD discloses a credit of ($2574). This is due to the fact that GFE2 dated 03/30/2012 reflects an undocumented decrease in Credit for interest rate from ($5113.36) to $2032.64, therefore an undocumented increase in Adjusted Origination charges from $2,036.89 to $9,168.89. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Investment Property 3 3 [3]Missing Note for 2nd Loan 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingJunior / Subordinate Lien Disclosure Rate/Term Refi Owner Occ 3 3 [3]Mortgage/DOT Not Recorded 2 [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Rate/Term Refi Owner Occ 1 1 Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Cashout Refi Owner Occ 3 3 [3]Hazard Missing [3]Mortgage/DOT Incomplete Deficiency - Exhibit D; Mortgage is incomplete due to missing attached legal description as reflected on page 3 of the Mortgage document. XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 2 [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 [1]Flood Insurance Required on Appraisal - Yes 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Purchase Owner Occ 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Second Home 80 80 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Rate/Term Refi Owner Occ 3 3 [3]Mortgage/DOT Incomplete Deficiency- Mortgage/DOT Incomplete due to missing Condo Rider for the GAP Mortgage in the amount of $6,142.27 dated 5/XX/2012. 2 [2]Credit Score Disclosure Not Present [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Rate/Term Refi Owner Occ 80 80 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Rate Lock Finance charges under disclosed by $115.01 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $5000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 85 85 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Initial TIL dated 04/30/2012 is not within 3 days of application 04/11/2012. Loan is originated and closed by XXX. Rate/Term Refi Owner Occ 80 80 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]GFE1 Written list of service providers not given to borrower Cashout Refi Owner Occ 80 80 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Rate/Term Refi Investment Property 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Purchase Owner Occ 3 3 [3]Appraisal Missing [3]DTI Not Within Guidelines Deficiency - DTI of 33.29% > 27.4% Taxes and insurance were not included in the qualifying DTI and was decisioned with the lower DTI.Loan does not qualify for a manual underwrite due to closing outside the 3% decision tolerance and the loan closing without a full appraisal. Deficiency - Loan does not qualify for a manual underwrite without a full appraisal. 2 [2]State - Missing Non Agency Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Purchase Owner Occ 90 90 3 1 3 [3]State Late Charge Not Standard [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Cashout Refi Owner Occ 3 3 [3]Credit Report Missing Loan was approved as a XXX Three Step Refinance. 2 [2]Flood Insurance Cert Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) [2]Credit Score Disclosure Not Present Rate/Term Refi Investment Property 3 1 3 [3]Federal Higher-Priced Mortgage Loan [2]Loan is subject to IL Predatory Lending Database Program [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Borrower Information Document Federal Higher-Priced Mortgage Loan - stated APR (5.574%) and audited APR (5.5735%) exceeds the HPML threshold of 5.22% (1.5% over applicable APOR, 3.72%). Loan appears to be a compliant Fed HPML. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. Purchase Owner Occ 95 95 43 3 3 [3]Condo Conversion Per appraisal subject property was converted from a Multi Family Unit to a Condominium in 1984. 2 [2]State - Missing Real Property Recordation and Transfer Tax (Form FP 7/C) [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Financing Agreement [2]State - Missing Mortgage Disclosure Form [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Rate/Term Refi Owner Occ 2 1 2 [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Purchase Second Home 80 80 2 1 2 [2]State - Missing Virginia Insurance Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Insurance Disclsoure [2]State - Missing Application Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Second Home 38 3 3 [3]Missing AUS; Conventional File [2]Combined Orig LTV >100% 1 Rate/Term Refi Owner Occ 3 3 [3]Condo Conversion Per appraisal subject property was originally an office building that was gut renovated to condos in 1999. 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Initial TIL dated 2/23/2012 is not within 3 days of application dated 2/16/2012. Loan is originated and closed by XXX Rate/Term Refi Owner Occ 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Cashout Refi Owner Occ 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Initial TIL dated 03/08/2012 is not within 3 days of application 03/02/2012 or the credit report that is dated 03/02/2012. There is No evidence in file as to when the lender received the application from the broker. Rate/Term Refi Owner Occ 3 3 [3]Mortgage/DOT Not Recorded 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Servicing Transfer Disclosure Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Commitment [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Initial TIL dated 05/24/2012 is not within 3 days of application 05/17/2012 or the credit report that is dated 05/17/2012. Loan is originated and closed by XXX Rate/Term Refi Owner Occ 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 2 [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents Rate/Term Refi Owner Occ 2 1 [1]Flood Insurance Required on Appraisal - Yes 2 [2]State - Missing Application Disclosure [2]State - Missing Guarantee Of Loan Program [2]State - Missing Home Buyers Property Tax Payment Option Rate/Term Refi Second Home 75 75 2 1 2 [2]Credit Score Disclosure Not Present [2]State - MissingFair Credit Reporting Act Notice Cashout Refi Owner Occ 2 1 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Rate Lock Disclosure [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice Rate/Term Refi Owner Occ 78 78 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Statute of Frauds Statement [2]State - Missing Escrow Agent Notice Rate/Term Refi Investment Property 3 1 3 [3]State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Rate/Term Refi Owner Occ 2 1 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit Rate/Term Refi Owner Occ 30 2 1 2 [2]State - Missing Domestic Partnership Affidavit Purchase Owner Occ 3 3 [3]Other Guideline Issue Deficiency - Borrower owns 5 properties. Borrower completed Cash Out refinance making the subject property 5th finance property.Investment homes are ineligible for cash-out refinance transactions with five to ten financed properties. 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Initial GFE dated 05/24/2013 is not within 3 days of application 05/15/2013. Cashout Refi Investment Property 75 75 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Agency to Receive Borrower Complaints Initial TIL dated 6/1/13 is not within 3 days of application 5/24/13. Loan is originated and closed by XXX Purchase Owner Occ 75 75 2 1 2 [2]State - Missing Application Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Cashout Refi Owner Occ 3 1 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (10/1/09 and later) [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Finance charges under disclosed by $590 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $1000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Purchase Owner Occ 95 95 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Information About Your Lender Notice Rate/Term Refi Second Home 2 1 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Construction To Perm Owner Occ 1 1 [1]Flood Insurance Required on Appraisal - Yes 1 Purchase Owner Occ 90 90 2 1 2 [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application Rate/Term Refi Owner Occ 3 3 [3]Credit Report Missing 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure Incorrect ROR form used for lender to lender refinance, H9 or G9 form not used. There were new funds advanced on a same creditor refinance, therefore rescission period is required, and ROR form H9 or G9 would apply. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Cashout Refi Owner Occ 80 80 3 3 [3]Missing Note for 2nd Loan 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 3 3 [3]MI Missing 3 [3]HUD-1 Incomplete [2]State - Missing Domestic Partnership Affidavit Final HUD not signed by the borrower or stamped by settlement agent. YES Purchase Owner Occ 95 95 3 1 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Transfer Taxes) [3]Increase in 10% tolerance fees exceeds 10% [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Servicing Transfer Disclosure Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from most recentGFE dated 09/14/2012 in the amount of $3864.00 and the total collected was $4407.48, resulting in an increase of $543.48 or 14.07%. Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 09/14/2012 disclosed Transfer taxes as $0.00 increased at closing to $21.00. Rate/Term Refi Owner Occ 3 2 [2]Only Preliminary Title in File 3 [3]State Late Charge Not Standard [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Rate/Term Refi Owner Occ 3 1 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Right to Select Attorney Disclosure No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 03/12/2013; Adjusted Origination disclosed as $194.01 increased at closing to $209.69. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 03/12/2013 of ($460.99) but final HUD discloses a charge of ($445.31). Rate/Term Refi Investment Property 75 75 2 1 2 [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Investment Property 3 3 [3]Missing Note for 2nd Loan 2 [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingJunior / Subordinate Lien Disclosure Cashout Refi Owner Occ 2 1 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Initial GFE dated 02/17/2012 is not within 3 days of application 2/9/2012. Purchase Investment Property 75 75 3 3 [3]Hazard Missing 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Mortgage Originator Disclosure Purchase Owner Occ 90 90 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Cashout Refi Owner Occ 41 3 3 [3]Hazard Missing XXX to XXX Hazard Step Saver Process was used. Missing screen shot of hazard coverage. 3 [3]State Late Charge Not Standard [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Rate/Term Refi Owner Occ 2 1 2 [2]State - Missing Notice to Purchaser-Mortgagor Purchase Owner Occ 75 75 2 1 2 [2]State - Missing Non Agency Disclosure [2]State - Missing Notice of Right to Discontinue Escrow Purchase Owner Occ 95 95 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]GFE1 Written list of service providers not given to borrower Rate/Term Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Cashout Refi Investment Property 2 1 2 [2]State - Missing Domestic Partnership Affidavit [2]GFE1 Written list of service providers not given to borrower [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Cashout Refi Investment Property 2 1 2 [2]State - Missing Cover Page / Social Security Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Purchase Owner Occ 80 80 3 1 3 [3]State Late Charge Not Standard [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Purchase Owner Occ 95 95 2 1 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 02/27/2013 is not within 3 days of application 02/22/2013. Initial TIL dated 2/27/2013 is not within 3 days of application 02/22/20103 or the credit report that is dated 02/22/2013. Loan is originated and closed by XXX Purchase Owner Occ 2 1 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure Rate/Term Refi Owner Occ 1 1 Purchase Owner Occ
